Exhibit 10.55
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
EXECUTION COPY





--------------------------------------------------------------------------------

SUBSERVICING AGREEMENT
NEW PENN FINANCIAL, LLC,
D/B/A SHELLPOINT MORTGAGE SERVICING
as the Owner/Servicer
and
OCWEN LOAN SERVICING, LLC
as the Subservicer
Dated: August 17, 2018
Mortgage Loans



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page

DEFINITIONS
2


AGREEMENTS OF THE SUBSERVICER
20

Section 2.1.General.    20
Section 2.2.Subservicer to Service in Compliance with Applicable
Requirements.    23
Section 2.3.Procedures, Owner/Servicer Change Requests and Servicing Cost
Increase.            28
Section 2.4.Engagement of Contractors.    30
Section 2.5.Establishment and Maintenance of Custodial and Escrow
Accounts.    35
Section 2.6.Other Services.    36
Section 2.7.Service Level Agreements.    39
Section 2.8.Accounting, Reporting and Remittances.    40
Section 2.9.Delinquency Control.    44
Section 2.10.REO Properties.    45
Section 2.11.Books and Records; Access to Facilities.    47
Section 2.12.Insurance.    53
Section 2.13.Advances.    53
Section 2.14.Solicitation.    56
Section 2.15.HAMP.    57
Section 2.16.Purchase Agreement Obligations.    57
Section 2.17.Pending and Completed Loss Mitigation.    58
Section 2.18.Disaster Recovery Plan.    58
Section 2.19.Subservicer Performance Standards.    59
Section 2.20.Sanction Lists; Suspicious Activity Reports.    60
Section 2.21.Litigation Management.    61
Section 2.22.Financial Covenants and Information; Covenant Compliance Reporting;
[***].    62
Section 2.23.PMI Litigation.            62

AGREEMENTS OF THE OWNER/SERVICER
63






--------------------------------------------------------------------------------





Section 3.1.Transfers to Subservicer.    63
Section 3.2.Pay-off of Mortgage Loan; Release of Mortgage Loan Documents.    64
Section 3.3.Notices.    65
Section 3.4.Mortgagor Requests.    66
Section 3.5.Power of Attorney.    67
Section 3.6.Affiliated Transactions.    67

COMPENSATION
67

Section 4.1.Subservicing Compensation.    67
Section 4.2.Due Date of Payments; Penalties.    68
Section 4.3.Resolution of Disputes and Monetary Errors.    69

TERM AND TERMINATION
69

Section 5.1.Term.    69
Section 5.2.[Reserved].    71
Section 5.3.Termination with Cause.    71
Section 5.4.Reimbursement upon Expiration or Termination; Termination
Assistance.    77
Section 5.5.Accounting/Records.    82
Section 5.6.Termination Right of the Subservicer.    82
Section 5.7.Recognition of Rights of Investor to Terminate or Assume
Agreement.    83

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OWNER/SERVICER
86

Section 6.1.Authority.    86
Section 6.2.Consents.    86
Section 6.3.Litigation.    87
Section 6.4.Broker Fees.    87
Section 6.5.Ownership.    87
Section 6.6.Ability to Perform.    87
Section 6.7.Accuracy of Information.    87


-ii-

--------------------------------------------------------------------------------






REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSERVICER
87

Section 7.1.Good Standing.    87
Section 7.2.Authority.    87
Section 7.3.Consents.    88
Section 7.4.Litigation.    88
Section 7.5.Accuracy of Information.    88
Section 7.6.Broker Fees.    88
Section 7.7.MERS.    88
Section 7.8.Ability to Perform.    88
Section 7.9.HAMP.    89
Section 7.10.Eligibility under the Servicing Agreements.    89
Section 7.11.Advances.    89

INDEPENDENCE OF PARTIES; INDEMNIFICATION SURVIVAL
89

Section 8.1.Independence of Parties; Average Third-Party Mark Payment.    89
Section 8.2.Indemnification by the Subservicer.    90
Section 8.3.Indemnification by the Owner/Servicer.    91
Section 8.4.Indemnification Procedures.    92
Section 8.5.Mitigation.    92
Section 8.6.Survival.    93
Section 8.7.Limitation of Damages.    93
Section 8.8.Owner/Servicer’s Direction    93

SECURITIZATION TRANSACTIONS
93

Section 9.1.Removal of Mortgage Loans from Inclusion Under This Agreement Upon
a Securitization Transaction on One or More Reconstitution Dates.    93

MISCELLANEOUS
94

Section 10.1.Assignment.    94
Section 10.2.Prior Agreements.    94


-iii-

--------------------------------------------------------------------------------





Section 10.3.Entire Agreement.    94
Section 10.4.Invalidity.    94
Section 10.5.Governing Law; Jurisdiction.    95
Section 10.6.Waiver of Jury Trial.    95
Section 10.7.Notices.    95
Section 10.8.Amendment, Modification and Waiver.    97
Section 10.9.Binding Effect.    97
Section 10.10.Headings.    97
Section 10.11.Force Majeure.    97
Section 10.12.Confidentiality; Security.    98
Section 10.13.Further Assurances.    99
Section 10.14.Execution of Agreement.    100
Section 10.15.Publicity.    100
Section 10.16.Executory Contract.    100
Section 10.17.Restrictions of Notices; Information and Disclosure.    101




-iv-

--------------------------------------------------------------------------------







EXHIBITS
EXHIBIT A
 
Form of Acknowledgment Agreement
EXHIBIT B
 
[***]
EXHIBIT C-1
 
Termination Fee Schedule
EXHIBIT C-2
 
Termination Fee Calculation
EXHIBIT D
 
Exit Fee Percentage
EXHIBIT E-1
 
List of Servicing Reports
EXHIBIT E-2
 
Formatted Servicing Reports
EXHIBIT F
 
Service Level Agreements
EXHIBIT G
 
[***]
EXHIBIT H
 
Form of Monthly Financial Covenant Certification
EXHIBIT I-1
 
Critical Vendors
EXHIBIT I-2
 
Critical REO Disposition Vendors
EXHIBIT J
 
Performance Triggers
EXHIBIT K
 
Advance Policy
EXHIBIT L
 
MSRPA Schedule
EXHIBIT M
 
Form of Limited Power of Attorney
EXHIBIT N
 
Client Management Protocols
EXHIBIT O
 
Advance Facility Cooperation Costs
EXHIBIT P-1
 
Transfer Procedures (Primary Servicing)
EXHIBIT P-2
 
Transfer Procedures (Master Servicing)
EXHIBIT Q
 
Level of Disclosure Schedule
EXHIBIT R
 
Master Servicing Addendum
EXHIBIT S
 
Transfer Milestones



SCHEDULES
Schedule 1.1
 
Change of Control
Schedule 2.1(e)
 
Back-up Servicing Reports
Schedule 2.13(e)
 
Advance Dispute Resolution Mechanics
Schedule 7.11
 
Representations Regarding Advances
Schedule 8.1
 
Servicing Agreements with for convenience terminations





-v-

--------------------------------------------------------------------------------






SUBSERVICING AGREEMENT
THIS SUBSERVICING AGREEMENT (this “Agreement”), dated as of August 17, 2018,
(the “Effective Date”), is by and between New Penn Financial, LLC d/b/a
Shellpoint Mortgage Servicing (the “Owner/Servicer”), having an office at 55
Beattie Pl., Suite 500, Greenville, South Carolina 29601, and Ocwen Loan
Servicing, LLC (the “Subservicer”), having an office at 1661 Worthington Road,
Suite 100, West Palm Beach, FL 33409.
RECITALS
WHEREAS, the Subservicer is engaged in the business of servicing and
subservicing mortgage loans evidenced by notes and secured by deeds of trust,
mortgages, trust deeds or like security instruments;
WHEREAS, the Owner/Servicer owns or will acquire from time to time the right to
service the mortgage loans or pools of mortgage loans identified on a schedule
attached (i) with respect to Servicing Rights not transferred under the Transfer
Agreement, to the related Acknowledgment Agreement or other schedule or data
file delivered and accepted by the Subservicer or (ii) to the applicable
Assignment Agreement (as defined in Transfer Agreement) relating to the
Servicing Rights transferred under the Transfer Agreement;
WHEREAS, the Subservicer has the capacity to subservice such mortgage loans for
the Owner/Servicer;
WHEREAS, the Owner/Servicer desires that the Subservicer perform, as a
subservicer, the Subservicing and the Subservicer is agreeable thereto;
WHEREAS, Ocwen Mortgage Servicing, Inc. (“OMS”), the parent corporation of
Subservicer, (i) has reviewed, analyzed, and approved this transaction, (ii) has
authorized and caused Subservicer to enter into this Agreement, and (iii) has
not delegated any authority to any person outside the United States Virgin
Islands to agree to terms on its behalf; and
WHEREAS, the Owner/Servicer and the Subservicer shall each execute this
Agreement in the United States Virgin Islands.
NOW, THEREFORE, in consideration of the mutual recitals, promises and covenants
set forth herein, and other good and valuable consideration herein receipted
for, but not herein recited, the receipt of which is hereby acknowledged, the
parties hereto agree and covenant as follows:





--------------------------------------------------------------------------------






ARTICLE I

DEFINITIONS
Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings specified in this
Article I:
Acknowledgment Agreement: The document substantially in the form attached hereto
as Exhibit A, to be executed by the Owner/Servicer and the Subservicer prior to
each Transfer Date with respect to Subservicing any Mortgage Loans identified on
the schedule attached thereto pursuant to this Agreement.
Advance Policy: The policies and procedures set forth on Exhibit K that the
Subservicer shall be required to follow in connection with making new P&I
Advances and Servicing Advances after the Transfer Date and seeking recovery of
P&I Advances and Servicing Advances, which policies and procedures may be
modified by the Owner/Servicer pursuant to Section 2.3 hereof.
Affiliate: (i) With respect to Subservicer, Corporate Parent, OMS, Homeward
Residential Holdings, Inc., Homeward Residential Inc. and the direct or indirect
wholly-owned subsidiaries of Subservicer and the direct or indirect subsidiaries
of Corporate Parent involved in forward mortgage servicing, forward mortgage
lending or related ancillary services and (ii) with respect to the
Owner/Servicer, HLSS, MSR–EBO, NRM, New Residential Investment Corp. and the
direct or indirect wholly-owned subsidiaries of New Residential Investment Corp.
Agency: Each of Fannie Mae, Freddie Mac and Ginnie Mae, as applicable.
Agency Guidelines: The Fannie Mae Guide, Freddie Mac Guide or Ginnie Mae Guide,
as applicable, as such Agency Guidelines may be modified from time to time or
enacted subsequent to the date of this Agreement, and any other applicable
agreements, rules, regulations, directives, announcements, bulletins and
instructions of the applicable Agency relating to the servicing or subservicing
of residential mortgage loans.
Agreement: This Agreement as the same may be amended from time to time by the
Owner/Servicer and the Subservicer.
Ancillary Income: All income, fees and charges derived from the Mortgage Loans
and REO Properties (other than (i) Servicing Compensation, (ii) any Float
Benefit, (iii) any prepayment premiums attributable to the Mortgage Loans not
payable to an Investor and (iv) any Downstream Ancillary Income), which the
Subservicer is entitled to collect (for the Owner/Servicer) solely from third
parties (and not from the Owner/Servicer) under Applicable Requirements and
Section 4.1, including but not limited to late fees, payoff fees, assumption
fees, reinstatement fees, fees received with respect to checks on bank drafts
returned by the related bank for insufficient funds, fees payable by third
parties (in connection with HAMP, or other incentive fees associated with
private label securities), loss mitigation fees, and similar types of fees
arising from or in connection with any Mortgage Loan, in any case to the extent
not exceeding or violating any applicable amounts or


2

--------------------------------------------------------------------------------





limitations under Applicable Requirements. In no event shall any Ancillary
Income be paid from Owner/Servicer Economics, reimbursed Servicing Advances or
reimbursed P&I Advances.
AP Modifications: As defined in Section 2.3.
Applicable Requirements: As to any Mortgage Loan as of the time of reference
with respect to the applicable capacity of Owner/Servicer, whether as master
servicer, primary servicer or subservicer, (i) all contractual obligations of
the Subservicer or the Owner/Servicer as servicer with respect to the Mortgage
Loans and/or the Servicing Rights, including without limitation those
contractual obligations contained in this Agreement, the Servicing Agreements,
any agreement with any Insurer, Investor or other Person or in the Mortgage Loan
Documents; (ii) all federal, state and local legal and regulatory requirements
(including, without limitation, laws, statutes, rules, regulations and
ordinances) applicable to the Subservicer, the Owner/Servicer, the Servicing
Rights or the Subservicing thereof, including without limitation the Vendor
Oversight Guidance, the applicable requirements and guidelines of any Investor
or Insurer, the CFPB, or any other Governmental Authority; (iii) all other
judicial and administrative judgments, orders, stipulations, directives, consent
decrees, awards, writs and injunctions applicable to the Subservicer, the
Owner/Servicer, the Servicing Rights or the Mortgage Loans, (iv) the terms of
the related Mortgage Instruments and Mortgage Notes, (v) the applicable
Governmental Entity Guidelines with respect to any Mortgage Loan solely to the
extent necessary to maintain or collect on insurance or guaranty from FHA, VA or
USDA.
Approved Party: As defined in Section 2.10.
Approved Third-Party Appraisers: The following parties and any other residential
mortgage servicing appraisal service provider agreed upon by Owner/Servicer and
the Subservicer as an “Approved Third-Party Appraiser” for purposes of this
Agreement: [***], or any successors thereto, unless either party hereto provides
written notice to the other party of its disapproval of such successor.
Average Third Party Mark: In respect of any Servicing Rights, the average of two
appraisals from two Approved Third-Party Appraisers engaged by the
Owner/Servicer pursuant to Section 8.1. If any particular appraisal is a range
of values, then such appraisal shall be the mean of such range of values for
purpose of this definition.
Average Third Party Mark Payment: As defined in Section 8.1.
Bankruptcy Code: As defined in Section 10.16.
BCP: As defined in Section 2.18.
Business Day: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the States of New York, California, Florida, Iowa, New
Jersey, Texas or the Commonwealth of Pennsylvania are authorized or obligated by
law or by executive order to be


3

--------------------------------------------------------------------------------





closed, (c) a day that is not a business day as provided in the applicable
Servicing Agreement or (d) such other days as agreed upon by the parties in
writing.
CFPB: The Consumer Financial Protection Bureau, an independent federal agency
operating as part of the United States Federal Reserve System.
Change of Control: Unless otherwise consented to by Owner/Servicer (a decision
on which shall not be unreasonably delayed) with respect to the Subservicer,
shall mean (i) any transaction or event as a result of which the Corporate
Parent ceases to own, directly or indirectly, more than 50% of the stock of
Subservicer; (ii) the sale, transfer, or other disposition of all or
substantially all of Subservicer’s assets (excluding any such action taken in
connection with any securitization transaction or routine sales of mortgage
loans); or (iii) the consummation of a merger or consolidation of Subservicer
with or into another entity or any other corporate reorganization, if more than
fifty percent (50%) of the combined voting power of the continuing or surviving
entity’s equity outstanding immediately after such merger, consolidation or such
other reorganization is owned by persons who were not equityholders of the
Subservicer immediately prior to such merger, consolidation or other
reorganization. Unless otherwise consented to by Owner/Servicer (a decision on
which consent shall not be unreasonably delayed) with respect to the Corporate
Parent, shall mean (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Effective Date)
shall have obtained the power (whether or not exercised) to elect a majority of
the board of directors (or equivalent governing body) of the Corporate Parent
(ii) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act as in effect on the Effective Date) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act as in effect on the Effective Date), directly or indirectly, of forty nine
percent (49%) or more on a fully diluted basis of the voting interests in the
Corporate Parent’s Equity Interests, or (iii) the current members of the
Corporate Parent’s board of directors as of the Effective Date (or equivalent
governing body) shall cease to represent a majority of the directors of the
Corporate Parent’s board of directors (or equivalent governing body).
Notwithstanding the foregoing, Owner/Servicer agrees that it shall be deemed to
consent to the transaction set forth on Schedule 1.1.
Change Request: As defined in Section 2.3
Change Notice: As defined in Section 2.3
Charged-off Loans: Any Mortgage Loans that have been charged off in accordance
with Applicable Requirements and Servicing Procedures.
Claim: Any claim, demand or litigation related to the Mortgage Loans, the
Subservicing, the Servicing Rights or this Agreement.
Client Contract: A “Subservicing Agreement” as defined in the applicable
Servicing Agreement (or other like terminology used to reference the agreement
giving rise to the applicable SBO Servicer’s obligations to service the Mortgage
Loans related to such Servicing Agreement).
Commission: The United States Securities and Exchange Commission.


4

--------------------------------------------------------------------------------





Compensating Interest: Amounts required to be paid to the applicable Investor
pursuant to the applicable Servicing Agreement for shortfalls in interest
payments, if any, in connection with respect to principal prepayments or
shortfalls (which shortfalls are not attributable to the failure of the
Subservicer to service in accordance with Applicable Requirements), if any.
Compensatory Fees: Any compensatory fees, fines, penalties or other monies
assessed by the Governmental Entity for failure to adhere to the applicable
Governmental Entity Guidelines in servicing the Mortgage Loans, including
without limitation applicable foreclosure, reporting and remitting timelines.
Confidential Information: Any and all information regarding the transactions
contemplated by this Agreement, Consumer Information, the proprietary,
confidential and non-public information or material relating to the business
(including business practices) of the Disclosing Party (as defined in Section
10.12) (or the Disclosing Party’s clients and investors), information regarding
the financial condition, operations and prospects of the Disclosing Party, and
any other information that is disclosed to one party by or on behalf of the
other party or any of their respective Affiliates or representatives, either
directly or indirectly, in writing, orally or by drawings or by permitting
inspection of documents or other tangible expression, whether exchanged before
or after the date of this Agreement, and contained in any medium, which the
Disclosing Party considers to be non-public, proprietary or confidential.
Confidential Information includes (but is not limited to) all (a) information
relating to HLSS and MSR–EBO’s interest in the Rights to MSRs and/or Excess
Servicing Fee (each as defined in the New RMSR Agreement) or the amount,
characteristics or performance of the Mortgage Loans or any economic or
noneconomic terms of this Agreement; (b) information relating to research and
development, discoveries, formulae, inventions, policies, guidelines, displays,
specifications, drawings, codes, concepts, practices, improvements, processes,
know-how, patents, copyrights, trademarks, trade names, trade secrets, and any
application for any patent, copyright or trademark; and (c) descriptions,
financial and statistical data, business plans, data, pricing, reports, business
processes, recommendations, accounting information, identity of suppliers,
business relationships, personnel information, technical specifications,
computer hardware or software, information systems, customer lists, costs,
product concepts and features, corporate assessments strategic plans, services,
formation of investment strategies and policies, other plans, or proposals, and
all information encompassed in the foregoing. Information relating to the
Disclosing Party’s consultants, employees, clients, investors, customers,
members, vendors, research and development, software, financial condition or
marketing plans is also considered Confidential Information.
Confidentiality Agreement: That certain Confidentiality Agreement, dated as of
May 5, 2015, by and between New Residential Investment Corp. and Subservicer.
Consumer Information: Any personally identifiable information relating to a
Mortgagor which is considered “nonpublic personal information” of “customers” or
“consumers” as those terms are defined in the GLBA.
Corporate Parent: Ocwen Financial Corporation, or any successor thereto.
Critical REO Disposition Vendor: As defined in Section 2.10(b).


5

--------------------------------------------------------------------------------





Critical Report: The reports (other than the Owner/Servicer Regulatory Reports)
identified as such on Exhibit E-1 attached hereto which the Subservicer is
required hereunder to deliver to the Owner/Servicer, which report list shall be
amended from time to time upon mutual agreement of the Subservicer and
Owner/Servicer.
Critical Vendor: As defined in Section 2.4(a).
Custodial Account: With respect to each Investor, the accounts created and
maintained at a Qualified Depository designated by the Owner/Servicer in which
Custodial Funds for the related Mortgage Loans are deposited and held in the
name of the Owner/Servicer to the extent not prohibited by the applicable
Servicing Agreement.
Custodial Funds: All funds held by or on behalf of the Subservicer with respect
to the Mortgage Loans, including, but not limited to, all principal and interest
funds and any other funds due Investors, buydown funds maintained by or on
behalf of the Subservicer relating to the Mortgage Loans, exclusive of Escrow
Payments.
Custodian: With respect to each Mortgage Loan, the document custodian designated
by the Owner/Servicer (to the extent permitted in the applicable Servicing
Agreement) or the applicable Investor to act as custodian of the Mortgage Loan
Documents for such Mortgage Loan.
Default Firms: Shall have the meaning assigned to such term in Section 2.4.
Delinquency or Delinquent: With respect to any Mortgage Loan, the Mortgage Loan
that would be considered one month or more delinquent following the OTS
Methodology.
Disclosing Party: Shall have the meaning assigned to such term in Section 10.12.
Downstream Ancillary Income: Any and all income or fees referenced on the
applicable HUD-1/closing disclosure relating to REO Disposition Services.
Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any securitization transaction.
Effective Date of Termination: With respect to the termination of Subservicer,
(i) if terminated pursuant to Section 5.1(b) during the Initial Term, the day
which is one hundred and eighty (180) days following the date on which the
Owner/Servicer notified the Subservicer of its termination, (ii) if, after the
Initial Term, not affirmatively renewed for an additional term pursuant to
Section 5.1(b), the last day of the then-current term and (iii) if terminated
pursuant to Section 5.1(d), or Section 5.3, the date Owner/Servicer notifies
Subservicer of its termination. With respect to a termination of Owner/Servicer,
(i) if terminated pursuant to Section 5.1(c) the last Business Day of the term
in which the Subservicer notified Owner/Servicer of its termination and (ii) if
terminated pursuant to Section 5.6, the date Subservicer notifies Owner/Servicer
of its termination.
Equity Interests: With respect to any Person, any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership


6

--------------------------------------------------------------------------------





interest and any limited liability company membership interest, as applicable;
provided that, for the avoidance of doubt and without limitation, “Equity
Interests” shall exclude the convertible notes and any other indebtedness
convertible into or exchangeable for Equity Interests.
Escrow Account: With respect to each Investor, a time deposit or demand account
(in the name of the Owner/Servicer to the extent not prohibited by the
applicable Servicing Agreement) created and maintained at a financial
institution designated by the Owner/Servicer for the deposit of Escrow Payments
and related disbursements, as required by the applicable Servicing Agreement.
Escrow Agent: The Bank of New York Mellon Trust Company or such other Person as
mutually agreed upon by the Owner/Servicer and the Subservicer.
Escrow Agreement: That certain agreement among the Owner/Servicer, the
Subservicer and the Escrow Agent, entered into prior to the applicable Successor
Transfer Date.
Escrow Payments: The amounts required to be escrowed by the Mortgagor pursuant
to any Mortgage Loan and held in Escrow Accounts pursuant to the Applicable
Requirements (including interest accrued thereon for the benefit of the
Mortgagors under the Mortgage Loans, if required by law or contract).
Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.
Exit Fee: An amount equal to the product of (A) the unpaid principal balance of
the Mortgage Loans to be included in the related Resecuritized Transaction where
the Subservicer is not being retained under the Resecuritization Transaction
pursuant to Section 5.1(d) and (B) the applicable Exit Fee Percentage.
Exit Fee Percentage: The applicable basis points set forth in Exhibit D
associated as of the actual transfer date set forth in Exhibit D.
Fannie Mae: The Federal National Mortgage Association, or any successor thereto.
Fannie Mae Guide: The Fannie Mae Single Family Servicing Guide, as amended,
supplemented or otherwise modified from time to time.
FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.
FHA: The Federal Housing Administration of the Department of Housing and Urban
Development of the United States of America, or any successor.
FHA Regulations: Regulations promulgated by HUD under the National Housing Act,
codified in Title 24 of the Code of Federal Regulations, and other HUD issuances
relating to mortgage loans insured by the FHA.
Fidelity and Errors and Omissions Insurance: As defined in Section 2.12.


7

--------------------------------------------------------------------------------





Float Benefit: All benefit (including interest or earnings) related to the
Escrow Accounts (net of amounts due to the related Mortgagors under applicable
law) and the Custodial Accounts, as applicable, with respect to the Mortgage
Loans.
Foreclosure Liquidation: The liquidation of a defaulted Mortgage Loan through
foreclosure sale.
Formatted Servicer Report; As defined in Section 2.8(c).
Freddie Mac: The Federal Home Loan Mortgage Corporation, or any successor
thereto.
Freddie Mac Guide: The Freddie Mac Single Family Servicing Guide, as amended,
supplemented or otherwise modified from time to time.
GAAP: Generally accepted accounting principles in effect from time to time in
the United States of America.
Ginnie Mae: The Government National Mortgage Association, or any successor
thereto.
Ginnie Mae Guide: The Ginnie Mae Mortgage Backed Securities (MBS) Guide, as
amended, supplemented or otherwise modified from time to time.
GLBA: The Gramm-Leach-Bliley Act of 1999 as amended, modified, or supplemented
from time to time, and any successor statute, and all rules and regulations
issued or promulgated in connection therewith.
Governmental Authority: Any court, board, agency, State Agency, commission,
office or other authority or quasi-governmental authority or self-regulatory
organization of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
Governmental Entity: Each of FHA, USDA and VA, as applicable.
Governmental Entity Guidelines: The FHA Regulations, USDA Regulations, or VA
Regulations, as applicable, as such Governmental Entity Guidelines may be
modified from time to time or enacted subsequent to the date of this Agreement,
and any other applicable agreements, rules, regulations, directives,
announcements, bulletins and instructions of the applicable Governmental Entity
relating to the servicing or subservicing of residential mortgage loans.
HAMP: The Home Affordable Modification Program implemented by the United States
Department of Treasury pursuant to Section 101 and 109 of the Emergency Economic
Stabilization Act of 2008, as the same may be amended or modified.
HLSS: HLSS Holdings, LLC.
HUD: The United States Department of Housing and Urban Development, or any
successor thereto.


8

--------------------------------------------------------------------------------





Initial Response: As defined in Section 2.3.
Initial Response Backup: As defined in Section 2.3.
Initial Response Notice: As defined in Section 2.3.
In-process Loan Modification: A trial or permanent loan modification offered by
the Subservicer or any prior servicer that was either accepted by the Mortgagor
or for which the time for the Mortgagor to accept the offer has not expired and
the offer has not been rejected. The term also means and includes (a) trial
modifications in which the Subservicer or any prior servicer agreed to modify
the payment terms of the Mortgage Loan unless the Subservicer or a prior
servicer has clear written evidence that the Mortgagor has failed to perform
under the trial loan modification terms and (b) modifications in which the
Mortgagor completed making the trial payments, but the permanent modification
was not inputted into the Subservicer or any prior servicer’s system.
Insurer: FHA, VA, USDA or any private mortgage insurer, pool insurer and any
insurer or guarantor under any standard hazard insurance policy, any federal
flood insurance policy, any title insurance policy, any earthquake insurance
policy or other insurance policy, and any successor thereto, with respect to the
Mortgage Loan or the Mortgaged Property.
Interim Servicing Agreement: The agreements entered into by the Subservicer, the
Owner/Servicer, Affiliates thereof and/or certain other parties on the dates of
related clean-up calls with respect to certain identified Mortgage Loans
serviced hereunder which agreements shall be substantially similar to the
following documents: [***].
Internal Cost Variance: As defined in Section 2.10(c).
Investor: Any securitization trust, issuer or other owner of the Mortgage Loans
for which the Owner/Servicer services such Mortgage Loans pursuant to a
Servicing Agreement or, with respect to Mortgage Loans owned by the
Owner/Servicer, the Owner/Servicer. For purposes of this Agreement, references
to the Investor shall include a trustee, master servicer, securities
administrator or other party acting on behalf of an Investor but shall not
include any Agency.
[***]
Loss or Losses: Any and all losses, damages, deficiencies, Claims, liabilities,
penalties, costs or expenses, including without limitation reasonable costs of
investigation (solely to the extent such investigation is required to address a
third party claim), attorneys’ fees and disbursements.
Loss Mitigation: With respect to any Mortgage Loan, any modified or proposed
payment arrangement, proposed, trial or permanent loan modification, In-process
Loan Modification, forbearance plan, short sale, deed-in-lieu agreement, HAMP
and any other non-foreclosure home retention or non-retention option offered by
the Subservicer or any prior servicer that is made available to the Mortgagor by
or through the Subservicer or any prior servicer, including any application or
request of a Mortgagor for any of the foregoing. For avoidance of doubt, this
definition


9

--------------------------------------------------------------------------------





shall apply only to Mortgage Loans in loss mitigation or where a loss mitigation
application is pending.
Master Agreement: The Master Agreement, dated as of July 23, 2017, among
Subservicer, Owner/Servicer, HLSS and MSR–EBO.
Master Servicer: The “Master Servicer” as defined in the applicable Servicing
Agreement (or other like terminology used to reference the entity that performs
Master Servicing functions under such Servicing Agreement).
Master Servicing: Subject to Applicable Requirements, the master servicing
functions related to the Servicing Rights under the applicable Servicing
Agreement, Client Contract and this Agreement, including, without limitation,
the REMIC administrator obligations to the extent applicable pursuant with the
terms of (1) the Agreement (unless expressly set forth in Exhibit R) and (2) the
applicable Servicing Agreement, operational functions of receiving and
reconciling funds from SBO Servicers, reconciling servicing activity with
respect to servicing performed by SBO Servicers, calculating remittance amounts
to certificateholders, sending remittances to the trustee for distributions to
certificateholders, investor and tax reporting, bond administration,
coordinating loan repurchases, overseeing of servicing of the SBO Servicers,
approving SBO Servicers’ requests for non-delegated activities, and/or
management and liquidation of REO Properties (including appraisals and brokerage
services).
Master Servicing Addendum: As defined in Section 2.1(h).
Material Adverse Change: With respect to any Person, any material adverse change
in the business, condition (financial or otherwise), or operations, of such
Person.
Material Adverse Effect: With respect to the Subservicer (a) a Material Adverse
Change with respect to the Subservicer or any of its Affiliates taken as a
whole; (b) a material impairment of the ability of the Subservicer to perform
under this Agreement, or to avoid a Subservicer Termination Event; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of this Agreement against the Subservicer; or (d) a material
adverse effect upon the value or marketability of a material portion of the
Servicing Rights related to the Mortgage Loans subserviced pursuant to this
Agreement and subserviced or serviced pursuant to any NRZ Servicing/Subservicing
Agreement, taken as a whole. With respect to the Servicing Rights related to the
Mortgage Loans subserviced pursuant to this Agreement and subserviced or
serviced pursuant to any NRZ Servicing/Subservicing Agreement, a material
adverse effect (a) upon the value or marketability of a material portion of the
Servicing Rights or (b) on the ability of the Subservicer to realize the full
benefits of the Servicing Rights. With respect to the Owner/Servicer (a) a
Material Adverse Change with respect to the Owner/Servicer or any of its
Affiliates taken as a whole; (b) a material impairment of the ability of the
Owner/Servicer to perform under this Agreement, or to avoid any Owner/Servicer
Termination Event under this Agreement (that cannot be timely cured, to the
extent a cure period is applicable); (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of this Agreement against
the Owner/Servicer; or (d) a material adverse effect upon the value or
marketability of a material portion of the Servicing Rights related


10

--------------------------------------------------------------------------------





to the Mortgage Loans subserviced pursuant to this Agreement and any NRZ
Servicing/Subservicing Agreement, taken as a whole.
Material Debt Agreement: Any debt, repurchase agreement, loan and security
agreement or similar credit facility or agreement for borrowed funds in the
amount of twenty million dollars ($20,000,000) or more in the aggregate between
a lender and the Subservicer, the Corporate Parent or any subsidiary or
Affiliate of Subservicer (other than Automotive Capital Services, Inc. and
Liberty Home Equity Solutions, Inc.).
Measurement Balance: As of any date of determination, the unpaid principal
balance of the Measurement Loans (other than any Mortgage Loans subserviced by
Subservicer pursuant to the NRM Agency Subservicing Agreement).
Measurement Loans: Other than any Mortgage Loans with respect to which the
Subservicer is solely performing Master Servicing functions, the Prior Ocwen
Serviced Loans hereunder and under any NRZ Servicing/Subservicing Agreement or
any mortgage loans subserviced by Subservicer pursuant to the NRM Agency
Subservicing Agreement and any Mortgage Loans subject to an MSRPA Servicing
Agreement (as defined in the New RMSR Agreement) as of the date of the New RMSR
Agreement or that were previously subject to a Deferred Servicing Agreement (as
defined in the Master Agreement) and which, in each case, are being serviced or
subserviced by Subservicer for any NRZ O/S Entity or any of their respective
Affiliates or securitizations sponsored by New Residential Investment Corp. or
any of its subsidiaries, including on an interim basis, but excluding any
Mortgage Loans with respect to which (x) the Servicing Rights have been
transferred to a third party pursuant to the New RMSR Agreement or the Servicing
Addendum, (y) the Rights to MSRs (as defined in the New RMSR Agreement) and
Transferred Receivables Assets (as defined in the New RMSR Agreement) have been
transferred to Subservicer or an Affiliate of Subservicer pursuant to the New
RMSR Agreement or the Servicing Addendum or (z) the subservicing of such
Mortgage Loans is being performed by a party other than Subservicer or an
Affiliate of Subservicer pursuant to Section 5.7 of the Servicing Addendum.
MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.
[***]
Monthly Financial Covenant Certification: As defined in Section 2.22.
Mortgage: The mortgage, deed of trust or other instrument creating a first or
second lien on a Mortgaged Property securing a Note (or a first or second lien
on (a) in the case of a cooperative, the related shares of stock in the
cooperative securing the Note and (b) in the case of a ground rent, the
leasehold interest securing the Note).
Mortgage Loan: Fixed or adjustable rate mortgage loans identified by the
Owner/Servicer pursuant to Section 2.1 for which the Subservicer accepts
subservicing from the Owner/Servicer from time to time for inclusion under the
terms of this Agreement and any REO Property resulting from Mortgage Loans
described in this definition.


11

--------------------------------------------------------------------------------





Mortgage Loan Documents: With respect to each Mortgage Loan, (a) the original
Mortgage Loan documents held by the Custodian, including the Note, and if
applicable, cooperative mortgage loan related documents and (b) all documents
required by the applicable Investor to be held by the Custodian under Applicable
Requirements.
Mortgage Servicing File: With respect to each Mortgage Loan, all documents
whether in hard copy, computer record, microfiche or any other format,
evidencing and pertaining to a particular Mortgage Loan and relating to the
processing, origination, servicing, collection, payment and foreclosure of such
Mortgage Loan, necessary to service the Mortgage Loans in accordance with
Applicable Requirements or required to be held by the servicers under Applicable
Requirements, including without limitation the following documents with respect
to each Mortgage Loan: (a) a schedule of all transactions credited or debited to
the Mortgage Loan, including the Escrow Account and any suspense account; (b)
copies of the Mortgage Loan Documents; (c) any notes created by the Subservicer
(or any prior servicer) personnel reflecting communications with the Mortgagor
about the Mortgage Loan; (d) any reports specific to the Mortgage Loan created
by the Subservicer (or any prior servicer) in connection with the Subservicing
of the Mortgage Loan; (e) copies of information or documents provided by
Mortgagor to the Subservicer in connection with any error resolution or loss
mitigation; and (f) any documents or records required to be maintained by the
servicer under the applicable Servicing Agreement.
Mortgaged Property: The real property securing a Mortgage Loan, including all
buildings and fixtures thereon.
Mortgagor: The mortgagor, grantor of security deeds, grantor of trust deeds and
deeds of trust, and the grantor of any Mortgage.
MSR–EBO: HLSS MSR–EBO Acquisition LLC.
MSRPA: As defined in Section 2.16.
New Mortgage Loan: With respect to any existing Mortgage Loan subject to this
Agreement, a new mortgage loan (i) which is originated when the related
Mortgagor (A) refinances such existing Mortgage Loan with proceeds from such new
mortgage loan which is secured by the same mortgaged property or (B) pays off in
full such existing Mortgage Loan and obtains a new mortgage loan secured by a
different mortgaged property and, in each case, such refinancing or new
borrowing resulted from the solicitation efforts of the Subservicer or any
brokers, correspondent lenders, agents or independent contractors that
Subservicer engaged to solicit such refinancing or new borrowing on its behalf
and (ii) for which the related Servicing Rights are transferred to NRM pursuant
to Exhibit B.
New RMSR Agreement: That certain New RMSR Agreement, dated as of January 18,
2018, by and among the Subservicer, Owner/Servicer, HLSS and MSR–EBO, as
amended, supplemented or otherwise modified from time to time.
NRM: New Residential Mortgage LLC.


12

--------------------------------------------------------------------------------





NRM PLS Subservicing Agreement: The Subservicing Agreement, dated as of July 23,
2017, between NRM, as owner/servicer and Subservicer, as subservicer for
non-agency loans as may be amended, supplemented or otherwise modified from time
to time.
NRM Agency Subservicing Agreement: The Subservicing Agreement, dated as of
August 17, 2018, between NRM, as owner/servicer and Subservicer, as subservicer
for agency loans as may be amended, supplemented or otherwise modified from time
to time.
Note: The original executed note evidencing the indebtedness of a Mortgage.
NRZ O/S Entity: Each of Owner/Servicer, NRM, HLSS and MSR–EBO.
NRZ Servicing/Subservicing Agreement: Each of the NRM PLS Subservicing
Agreement, the Servicing Addendum, and this Agreement.
Off-shore Vendor: Any Vendor which is located outside the United States of
America and/or the services provided by any Vendor are being performed outside
the United States of America.
Original Closing Date: July 23, 2017.
O/S Direction: As defined in Section 2.3.
OTS Methodology: A method of calculating delinquency of a Mortgage Loan based
upon The Office of Thrift Supervision method, under which method a Mortgage Loan
is considered delinquent if the payment has not been received by the Mortgage
Loan’s next due date. For example, a Mortgage Loan with a due date of August 1,
2017, with no payment received by the close of business on September 1, 2017,
would have been reported as delinquent on October 1, 2017.
Owner/Servicer Economics: The sum of the following, without duplication, (i) all
Servicing Compensation payable to the Owner/Servicer as servicer of the Mortgage
Loans under the applicable Servicing Agreement and/or received during the
applicable Investor accounting cycle, (ii) all amounts payable to the
Owner/Servicer as the Investor of any Mortgage Loans during the related
collection period, (iii) all recoveries on the Mortgage Loans of Servicing
Advances and P&I Advances previously funded or reimbursed by the Owner/Servicer
to the Subservicer or the prior servicer, (iv) if positive, the excess of all
penalties assessed pursuant to Section 2.7(d) minus all bonuses payable pursuant
to Section 2.7(d), and (v) all other outstanding amounts collected and payable
to the Owner/Servicer under this Agreement (including Float Benefit pursuant to
Section 2.8(h)).
Owner/Servicer Expenses: “Out-of-pocket” costs to third parties incurred in
accordance with Applicable Requirements by the Subservicer in servicing the
Mortgage Loans and REO Properties that are not reimbursable by the related
Mortgagor, by the related Investor or from Liquidation Proceeds in accordance
with the applicable Mortgage Loan Documents and/or Servicing Agreement, as
applicable, and that constitute the cost of (a) Mortgagor counseling fees
payable to a third party, (b) any Mortgage Loan Assignment, recording, trustee,
endorsement or release fee including recordation of powers of attorney and any
MERS charges, which fees are not reimbursable


13

--------------------------------------------------------------------------------





to Subservicer by any other party, (c) solely with respect to any Mortgage Loan
which is not a Prior Ocwen Serviced Loan, life of loan flood tracking contracts
to the extent such Mortgage Loan did not have a life of loan flood tracking
contract on the related Transfer Date, (d) solely with respect to any Mortgage
Loan which is not a Prior Ocwen Serviced Loan, life of loan tax service
contracts to the extent such Mortgage Loan did not have a life of loan tax
service contract on the related Transfer Date, (e) solely with respect to any
Mortgage Loan which is not a Prior Ocwen Serviced Loan, tax certifications
performed to research past due tax amounts, (f) funds to repurchase Mortgage
Loans from the applicable Investor to the extent the Subservicer obtained the
prior written consent of the Owner/Servicer to repurchase such Mortgage Loan(s),
(g) interest on escrow payable to Mortgagors in accordance with Section
2.2(a)(iv), (h) LPMI premiums, (i) changing a Custodian at the direction of the
Owner/Servicer, (j) Compensating Interest, (k) amounts payable by the
Owner/Servicer in accordance with Section 2.3 of this Agreement, (l) solely with
respect to the applicable Mortgage Loans related to the Master Servicing Rights,
the compensation of the applicable trustee to the extent the related Servicing
Agreement requires that the Master Servicer is required to pay the trustee its
compensation as calculated thereunder, and (m) any other fees or amounts
expressly agreed to be paid by the Owner/Servicer pursuant to this Agreement
(other than indemnity payments to be made in accordance with Article VIII).
Owner/Servicer Regulatory Report: The reports identified “Regulatory Reports” in
the Formatted Servicing Reports attached hereto which the Subservicer is
required hereunder to deliver to the Owner/Servicer, which report list shall be
amended from time to time pursuant to Section 2.3.
Owner/Servicer Termination Event: As defined in Section 5.6.
P&I: Principal and interest.
P&I Advance: Principal and interest, if any, advanced to an Investor related to
a Mortgage Loan, required to be made under the applicable Servicing Agreement.
Performance Triggers: Any of the events set forth on Exhibit J, as may be
modified by mutual agreement of the parties from to time, including upon the
addition of additional Mortgage Loans as reflected in an Acknowledgment
Agreement, or through other written agreement of the parties, it being
understood that, to the extent applicable, the Subservicer, the Owner/Servicer
and the NRZ O/S Entities shall coordinate with respect to any modifications to
the Performance Triggers under and as defined in the respective NRZ Subservicing
Agreement and any modifications to the Performance Triggers hereunder.
Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company, limited partnership, government or any agency or political subdivision
thereof or any similar entity.
PMI: Private mortgage insurance.
PMI Companies: The insurance companies that have issued PMI policies insuring
any of the Mortgage Loans.


14

--------------------------------------------------------------------------------





PMI Proceeding Advance: Any and all Losses incurred by the Subservicer (or any
agent, attorney, Vendor and/or representative of the Subservicer) in connection
with any PMI Proceeding, regardless whether the Subservicer and/or the
Owner/Servicer is entitled under the related Servicing Agreement to be
reimbursed for such Losses.
Prime Rate: The prime rate announced to be in effect from time to time, as
published as the average rate in The Wall Street Journal (Northeast edition).
Prior Ocwen Serviced Loans: As defined in Section 2.1(d).
Qualified Depository: A depository (a) the accounts of which are insured by the
Federal Deposit Insurance Corporation, or any successor thereto and (b) that is
compliant with Applicable Requirements.
Rating Agencies: Standard & Poor’s Financial Services LLC, Moody’s Corporation,
Fitch Ratings, Inc., DBRS, Inc., Kroll Bond Rating Agency, Inc. and, if
specified in any related Securitization Transaction, any other nationally
recognized statistical rating organization or their respective successors, or
any successor in interest thereto.
Reconciliation Report: As defined in Section 4.1.
Reconstitution Date: The date(s) on which any or all of the Mortgage Loans
serviced under this Agreement (or the related Servicing Rights) shall be removed
from this Agreement and reconstituted as part of a Securitization Transaction
pursuant to Section 9.1.
Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§ 229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in (a) the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,631 (Jan. 7, 2005)), (b) the adopting
release (Asset-Backed Securities, Securities Act Release Nos. 33-9638 and
34-72982, 79 Fed. Reg. 57,183, 57,346 (September 24, 2014)), or (c) by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
REMIC: A “real estate mortgage investment conduit” within the meaning of Section
860D of the Code.
REMIC Provisions: Provisions of the federal income tax law relating to REMICs,
which appear in Sections 860A through 860G of Subchapter M of Chapter 1,
Subtitle A of the Code, and related provisions, and regulations, rulings, or
pronouncements promulgated thereunder, as the foregoing may be in effect from
time to time.
Remittance Date: The monthly remittance date as set forth in the related
Servicing Agreement.
REO Disposition Services: The services provided by a Vendor or services which
such Vendor controls, which shall include, without limitation, valuation
services, property preservation and inspection, trustee services, insurance,
title services, management services, liquidation services


15

--------------------------------------------------------------------------------





(REO sales, short sales), due diligence services, mortgage charge off
collection, mortgage fulfillment and underwriting services unless otherwise
agreed to by the parties, but shall exclude umbrella insurance on REO
Properties.
REO Property: A Mortgaged Property acquired on behalf of an Investor by
foreclosure or other similar process.
Reporting Date: With respect to each report listed in Exhibit E-1, the date
specified therein.
Representatives: With respect to the Owner/Servicer or any NRZ O/S Entity, the
employees, managers, advisors, agents, contractors, counsel, auditors and other
representatives of the Owner/Servicer or such NRZ O/S Entity.
SBO Servicer: A “Servicer” or “Subservicer” as defined in the applicable
Servicing Agreement for servicing and administration (or other like terminology
used to reference the entity that is overseen by the Master Servicer under such
Servicing Agreement), which may be the Subservicer.
Securitization Servicing Agreement: The agreement entered into by the
Subservicer, the Owner/Servicer and certain other parties on the Reconstitution
Date or Reconstitution Dates with respect to certain identified Mortgage Loans
serviced hereunder in connection with a Securitization Transaction, which
agreement shall be substantially similar to [***] (including, but not limited
to, with respect to the compensation of the Subservicer and the payment of a
portion of the servicing fee arising under such Securitization Servicing
Agreement to Owner/Servicer or its Affiliate pursuant to the [***]), or such
other securitization servicing agreement as the Owner/Servicer and Subservicer
may mutually agree upon.
Securitization Transaction: Any transaction involving either (a) a sale or other
transfer of certain identified Mortgage Loans directly or indirectly by New
Residential Investment Corp. or its Affiliates to an issuing entity in
connection with an issuance of publicly offered or privately placed, rated or
unrated mortgage-backed securities or (b) an issuance of publicly offered or
privately placed, rated or unrated securities (directly or indirectly by New
Residential Investment Corp. or its Affiliates), the payments on which are
determined primarily by reference to one or more portfolios of residential
mortgage loans consisting, in whole or in part, of some or all of the Mortgage
Loans.
Service Level Agreements or SLAs: As defined in Section 2.7(a) of this
Agreement.
Servicer Transfer Data: The computer records provided by the prior servicer to
the Subservicer reflecting the status of payments, balances and other pertinent
information with respect to the Mortgage Loans necessary to subservice the
Mortgage Loans in accordance with Applicable Requirements.
Servicing Addendum: That certain Servicing Addendum attached as Annex 1 to the
New RMSR Agreement as may be amended, supplemented or otherwise modified from
time to time.


16

--------------------------------------------------------------------------------





Servicing Advance: All customary, reasonable and necessary actual “out of
pocket” costs and expenses incurred by the Subservicer in accordance with the
Applicable Requirements and the Advance Policy, and after the Transfer Date,
subject to the terms of this Agreement, excluding (i) any P&I Advance or
indemnification amounts payable by the Subservicer pursuant to this Agreement
and (ii) any PMI Proceeding Advances.
Servicing Agreement: With respect to each Mortgage Loan, the related servicing
agreement, pooling and servicing agreement, subservicing agreement or similar
agreement pursuant to which the Owner/Servicer is a party as the servicer
(including master, special, primary or subservicer) thereunder as of the related
Transfer Date, addressing the Servicing Rights and servicing obligations with
respect to such Mortgage Loan, which servicing agreement shall be identified (i)
on a schedule attached to the related Acknowledgment Agreement or (ii) on a
schedule attached to the related Assignment Agreement (as defined in the
Transfer Agreement). Servicing Agreements shall also include other agreements
under which the Owner/Servicer has been assigned rights and/or has assumed
obligations with respect to its role as servicer (including master, special,
primary or subservicer) of the related Mortgage Loans.
Servicing Compensation: The aggregate amount payable to the Owner/Servicer under
the applicable Servicing Agreement (including any deferred servicing fees and
Downstream Ancillary Income) related to a Mortgage Loan as consideration for
servicing such loan, expressed as a percentage of the unpaid principal balance
thereof or a dollar amount per Mortgage Loan and excluding Ancillary Income. In
addition, solely with respect to the applicable Mortgage Loans related to the
Master Servicing Rights, any net gain from REO Properties resulting from
liquidation proceeds exceeding the amount due to certificateholders or the
applicable Investor after reimbursement of all expenses to the related SBO
Servicer.
Servicing Criteria: The “servicing criteria” used and identified in the
Subservicer’s 2016 Regulation AB reporting as the same may be modified from time
to time to comply with any amendments, modifications, supplements or
interpretations that relate to Item 1122(d) of Regulation AB.
Servicing Procedures: The Subservicer’s internal written procedures applicable
to the servicing and subservicing of mortgage loans similar to the Mortgage
Loans, including but not limited to delinquency and loss mitigation efforts
(i.e., modification, short sales, deed-in-lieu, cash for keys, etc.), as such
procedures may be modified from time to time in accordance with Section 2.3.
Servicing Rights: Subject to any applicable Servicing Agreement, with respect to
a Mortgage Loan, solely to the extent applicable to the relevant capacity of
Owner/Servicer, whether as master servicer, primary servicer or subservicer,
collectively, (i) the rights and obligations to service, administer, collect
payments for the reduction of principal and application of interest thereon,
collect payments on account of taxes and insurance, pay taxes and insurance,
remit collected payments, provide foreclosure services, provide full escrow
administration, (ii) any other obligations required by any Investor in
connection with such Mortgage Loan pursuant to the applicable Servicing
Agreement, (iii) the right to possess any and all documents, files, records,
Mortgage Servicing File, servicing documents, servicing records, data tapes,
computer records, or other information


17

--------------------------------------------------------------------------------





pertaining to such Mortgage Loan or pertaining to the past, present or
prospective servicing of such Mortgage Loan, (iv) the right to receive the
Servicing Compensation and any Ancillary Income arising from or connected to
such Mortgage Loan and the benefits derived from and obligations related to any
accounts arising from or connected to such Mortgage Loan, (v) the rights of the
servicer, if any, to exercise option redemption, optional termination or
clean-up call rights under the applicable Servicing Agreement, (vi) any other
rights of the servicer set forth in the applicable Servicing Agreement, and
(vii) all rights, powers and privileges incident to any of the foregoing,
subject, in each case, to any rights, powers and prerogatives retained or
reserved by the Investors.
Servicing Transfer Costs: All reasonable out-of-pocket costs and expenses
incurred in connection with the transfer of the servicing of the Mortgage Loans,
including, without limitation, any reasonable costs or expenses associated with
the complete transfer of all servicing data and the completion, correction or
manipulation of such servicing data as may be required by the transferee
subservicer to correct any errors or insufficiencies in the servicing data or
otherwise enable the transferee servicer or subservicer to service the Mortgage
Loans properly and effectively, all costs and expenses incurred in connection
with the transfer and delivery of the Mortgage Loans, if applicable, including
costs and expenses incurred to transfer existing imaged copies (with existing
indexing) of all documents related to the Mortgage Loans, recording fees, fees
for the preparation, delivery, tracking and recording of assignments of
Mortgages or any MERS transfer related costs related to a transfer of servicing
and all costs associated with the transfer of (or, if not transferable to a
successor servicer or subservicer, the purchase of) life of loan tax service and
flood certification contracts. For the avoidance of doubt, “Servicing Transfer
Costs” shall not include any boarding or deboarding fees.
SP Modifications: As defined in Section 2.3.
State Agency: Any state or local agency with authority to (i) regulate the
business of the Owner/Servicer or the Subservicer or the Corporate Parent,
including without limitation any state or local agency with authority to
determine the investment or servicing requirements with regard to mortgage loans
originated, purchased or serviced by the Owner/Servicer or the Subservicer or
the Corporate Parent, or (ii) originate, purchase or service mortgage loans, or
otherwise promote mortgage lending, including without limitation state and local
housing finance authorities.
Step-up Fee: With respect to each day between the Effective Date of Termination
and the Successor Transfer Date described in Section 5.4(d)(i)(A) or
5.4(d)(ii)(A), [***] basis points ([***]), and, with respect to each day between
the Effective Date of Termination and the Successor Transfer Date described in
Section 5.4(d)(i)(B) or 5.4(d)(ii)(B), [***] basis points ([***]).
Subservicer Economics: With respect to any calendar month, an amount equal to
the sum of (A) if positive, the excess of all bonuses payable pursuant to
Section 2.7(d) over all penalties assessed pursuant to Section 2.7(d) and (B) an
amount equal to (x) the product of (i) either (A) [***] or (B) if the conditions
set forth in Section 5.4(d) have occurred, the applicable Step-up Fee, and (ii)
the total unpaid principal balance of the Mortgage Loans as of the first
Business Day of such calendar month that were subserviced by the Subservicer
during such calendar month, excluding those Mortgage Loans which the Subservicer
is solely performing Master Servicing functions in this Agreement divided by (y)
twelve (12) and (C) with respect to those Mortgage Loans the


18

--------------------------------------------------------------------------------





Subservicer is performing Master Servicing functions in this Agreement (which
may be in addition to amounts described in clause (B)), an amount equal to (x)
the product of (i) [***] and (ii) the total scheduled unpaid principal balance
of such Mortgage Loans (which the Subservicer is performing Master Servicing
functions in this Agreement) as of the first Business Day of such calendar month
divided by (y) twelve (12); provided, however, in all cases, the Subservicer
shall only be entitled to a pro rata portion of such fees for Mortgage Loans
boarded or deboarded during the related month.
Subservicer Termination Event: As defined in Section 5.3(a).
Subservicing: Subject to Applicable Requirements, the servicing functions for
the Mortgage Loans under the applicable Servicing Agreement and this Agreement,
including, without limitation, the usual servicing operational functions of
providing customer statements, accepting and applying customer payments,
calculating, holding and applying escrowed amounts, providing customer service,
collecting defaulted accounts, performing loss mitigation and any other
obligations of the Owner/Servicer under the applicable Servicing Agreements and
performing portfolio defense services in accordance with the provisions
contained in Exhibit B.
Substitute Vendor: Any Person having all applicable qualifications, licenses
and/or requisite approvals to provide similar services under this Agreement
which a Vendor is currently performing and, in connection with Subservicer’s
obligation to reasonably cooperate with a Substitute Vendor that “is reasonably
acceptable to Subservicer”, the parties hereby agree that it would be
“reasonably acceptable” if the Substitute Vendor has been approved, consistent
with process set forth in Section 2.3(f).
Successor Transfer Date: As defined in Section 5.4(a).
Superior Lien: With respect to any second lien Mortgage Loan, any other mortgage
loan relating to the corresponding Mortgaged Property which creates a lien on
the Mortgaged Property which is senior to the lien securing the Mortgage Loan.
Termination Fee: The fee payable by the Owner/Servicer to the Subservicer as
provided in Section 5.4(a) and (b) which fee, if any, shall equal the applicable
amount set forth in Exhibit C-1 and calculated in accordance with Exhibit C-2,
shall not be refundable under any circumstances, and shall not be subject to
reduction by way of setoff, recoupment, defense, counterclaim, or otherwise
(except as set forth below); provided, however, any Termination Fee paid
pursuant to this Agreement with respect to any Mortgage Loans shall be reduced
by the payment of any Termination Fee received by Subservicer under any NRZ
Servicing/Subservicing Agreement with respect to such Mortgage Loans and in no
event shall the aggregated Termination Fee for all NRZ Servicing/Subservicing
Agreements exceed the amount set forth on Exhibit C-1.
Termination Party: With respect to any Servicing Agreement, a trustee, master
servicer, or any other third party that is not an Affiliate of Owner/Servicer
(or induced by Owner/Servicer or any of its Affiliates) with, in each case, the
contractual right under such Servicing Agreement to terminate the servicer or
subservicer thereunder, or to direct another party to terminate the servicer or
subservicer, upon a servicer default, which, in the case of securityholders,
means having current and actual ownership of a sufficient percentage of
securities to exercise such right.


19

--------------------------------------------------------------------------------





T&I: Taxes and insurance.
Transfer Agreement: That certain Transfer Agreement dated as of July 23, 2017,
among Subservicer, Owner/Servicer, Corporate Parent and New Residential
Investment Corp., as may be amended, supplemented or otherwise modified from
time to time.
Transfer Date: With respect to any particular Mortgage Loan, the date on which
Subservicing of the Mortgage Loan is transferred to the Subservicer and the
Subservicer commences Subservicing such Mortgage Loan pursuant to this
Agreement, which date shall be (i) the date of the applicable Assignment
Agreement (as defined in the Transfer Agreement) or (ii) the date set forth on
the related Acknowledgment Agreement, if any, or otherwise the date on which the
servicing of such Mortgage Loan is boarded on the Subservicer’s servicing system
following the identification of such Mortgage Loan pursuant to Section 2.1.
Transfer Procedures: With respect to each Mortgage Loan, the procedures with
respect to the transfer of subservicing of such Mortgage Loan to or from the
Subservicer as mutually agreed to by the parties and set forth in Exhibit P-1 or
Exhibit P-2 hereto, as applicable, as may be amended from time to time as
mutually agreed by the parties hereto.
USDA: The United States Department of Agriculture or any successor thereto.
USDA Regulations: The regulations promulgated by the USDA and other USDA
issuances relating to mortgage loans guaranteed by the USDA.
VA: The United States Department of Veterans Affairs or any successor thereto.
VA Regulations: The regulations promulgated by the VA pursuant to the
Serviceman’s Readjustment Act, as amended, codified in Title 38 of the Code of
Federal Regulations, and other VA issuances relating to mortgage loans
guaranteed by the VA.
Vendor: Any contractor, vendor, real estate broker and/or service provider
(which may be an Affiliate of the Owner/Servicer) engaged by the Subservicer and
involved in providing services with respect to any Mortgage Loans or
Subservicing in accordance with and subject to the terms of this Agreement.
Vendor Oversight Guidance: All applicable requirements and guidelines related to
the oversight of third-party contractors, vendors and/or service providers as
set forth in Applicable Requirements. For the avoidance of doubt, Vendor
Oversight Guidelines includes, but is not limited to, guidance issued by
Governmental Authorities from time to time, including but not limited to the
following Governmental Authorities: (i) the CFPB (including but not limited to
CFPB Bulletin 2016-03), (ii) the Board of Governors of the Federal Reserve
System (including but not limited to the “Guidance on Managing Outsourcing Risk”
dated December 5, 2013), (iii) the FDIC (including but not limited to
FIL-44-2008 (“Guidance for Managing Third-Party Risk”)) and (iv) the Office of
the Comptroller of the Currency (the “OCC”), including but not limited to OCC
Bulletin 2013-29 (“Risk Management Guidance”).


20

--------------------------------------------------------------------------------






ARTICLE II    
AGREEMENTS OF THE SUBSERVICER

Section 2.1.    General.
(a)    The Subservicer hereby agrees to subservice the Mortgage Loans on behalf
of the Owner/Servicer pursuant and subject to the terms of this Agreement.
Throughout the term of this Agreement, the Subservicer shall (i) maintain and
satisfy all applicable eligibility and other requirements as subservicer to the
Owner/Servicer to act as servicer (including master, special, primary or
subservicer) under the applicable Servicing Agreements, (ii) maintain any
required qualifications, licenses or approvals to do business, to service
mortgage loans, or to otherwise collect debts or perform any activities relating
to mortgage loans in any jurisdiction where the Mortgaged Properties are
located, to the extent required under Applicable Requirements, and (iii)
preserve and maintain its legal existence. In conjunction with the process set
forth in the Transfer Agreement, upon compliance with the terms thereunder
(including the execution of the applicable Assignment Agreement (as defined
therein), the Servicing Rights related to the Mortgage Loans transferred
thereunder shall automatically be deemed to be subject to the terms of this
Agreement. In addition to the foregoing, in conjunction with the process set
forth in Section 2.16(a) regarding the Subservicer’s approval of additional
Mortgage Loans through acceptance of an MSRPA, and Section 3.1 regarding the
transfers to the Subservicer, at least sixty (60) days (or such shorter period
as agreed by the parties) prior to each Transfer Date, the Owner/Servicer shall
deliver by electronic transmission to the Subservicer a data tape identifying
the Mortgage Loans to be included under this Agreement on such Transfer Date.
Upon execution of an Acknowledgment Agreement, such Mortgage Loans acquired
through an MSRPA shall thereby be deemed to be subject to the terms of this
Agreement unless removed by the Owner/Servicer prior to the Transfer Date. Such
Acknowledgment Agreement shall identify the Mortgage Loans to be made subject to
this Agreement on such Transfer Date and may further set forth any additional
business terms mutually agreed upon by the parties with respect to such Mortgage
Loans. For the avoidance of doubt, notwithstanding any provision in this
Agreement to the contrary, the Owner/Servicer shall continue to own the
Servicing Rights following the related Transfer Date.
(b)    With respect to non-Prior Ocwen Serviced Loans, the Subservicer shall
cooperate with the Owner/Servicer in connection with obtaining any necessary
consents or approvals required for the Subservicer to act as subservicer under
the applicable Servicing Agreements, including responding to requests for
information regarding the Subservicer by or on behalf of the related Investor
and other third parties.
(c)    Notwithstanding anything to the contrary, to the extent any
documentation, policies, notices, contracts, reporting, and/or related
information delivered by Subservicer under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement are explicitly permitted
under this Agreement to be combined with (and/or delivered in lieu of) the
documentation, policies, notices, contracts, reporting, and/or related
information which Subservicer is obligated to deliver to the Owner/Servicer
hereunder, such


21

--------------------------------------------------------------------------------





delivery to the Owner/Servicer of either a combined report or a report in lieu
of a report to be delivered hereunder shall, in any case, (i) be substantially
similar in form and substance to the related documentation, (ii) applicable to
the Mortgage Loans or the Subservicer’s servicing platform, and (iii) related to
the policies, notices, contracts, reporting and/or information which Subservicer
is obligated to deliver to the Owner/Servicer hereunder.
(d)    Notwithstanding any provision in this Agreement to the contrary, the
parties acknowledge that all of the Mortgage Loans that become subject to this
Agreement are serviced or subserviced by the Subservicer immediately preceding
the Transfer Date (each, a “Prior Ocwen Serviced Loan”) and that no physical
transfer of servicing shall be required with respect to such Prior Ocwen
Serviced Loan except as may be necessary to reflect the Owner/Servicer’s
ownership of the Servicing Rights and any related requirements under Applicable
Requirements. For such Prior Ocwen Serviced Loans, the parties’ respective
obligations and liabilities with respect to the Prior Ocwen Serviced Loans
relating to matters occurring during the period of time prior to the applicable
Transfer Date shall be as set forth in the Transfer Agreement.
(e)    Upon the Owner/Servicer’s request, the Subservicer shall reasonably
cooperate with the Owner/Servicer and any backup servicer designated by the
Owner/Servicer, including, but not limited to, working and coordinating with
such backup servicer’s personnel to provide applicable mapping system fields,
data checks, conversion routines and such other assistance to enable such backup
servicer to receive readable data from the Subservicer on a periodic basis,
provided, however, that, any such back-up servicer shall be approved by the
Seller pursuant to Section 2.3(f) and to the extent a backup servicer has been
engaged by an NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or
the NRM Agency Subservicing Agreement, Owner/Servicer may not designate a
different backup servicer hereunder. On a monthly basis, at no additional charge
(unless requested more frequently than monthly), Subservicer shall provide to
Owner/Servicer and to any backup servicer designated by the Owner/Servicer the
information, in readable form, set forth in Schedule 2.1(e) with respect to the
Mortgage Loans subserviced hereunder. In addition, the Subservicer shall provide
information and data regarding the Mortgage Loans and Servicing Rights to the
designated backup servicer as required by such backup servicer, including but
not limited to contacts for Vendors and Default Firms performing services on the
Mortgage Loans, images of Mortgage Servicing Files in Subservicer’s possession
or control, and reports identifying the party in possession of the Mortgage Loan
Documents from the Custodian. Except with respect to the monthly data
transmission described above, the Owner/Servicer shall reimburse the Subservicer
for its out-of-pocket costs and expenses or its internally allocated costs and
expenses, as applicable, incurred by the Subservicer in connection with its
cooperation with such backup servicer in accordance with the process set forth
in Section 2.3(d) of this Agreement. The Subservicer’s obligation to provide any
information to a back-up servicer shall only arise following the backup servicer
and Subservicer entering into a customary, mutually agreeable non-disclosure
agreement which will limit such back-up servicer’s use of information provided
by or on behalf of Subservicer to the purpose of providing such back-up
services.


22

--------------------------------------------------------------------------------





(f)    The Subservicer shall provide portfolio defense services relating to the
Mortgage Loans as set forth on Exhibit B attached hereto, as may be amended from
time to time upon mutual agreement of the parties pursuant to Section 2.3.
(g)    For any New Mortgage Loans, the Subservicer shall subservice each such
New Mortgage Loan pursuant to the NRM Agency Subservicing Agreement.
(h)    Notwithstanding anything set forth in this Agreement to the contrary,
with respect to the Servicing Rights for which Owner/Servicer is acting as
Master Servicer, (i) the Owner/Servicer hereby appoints the Subservicer as its
agent to be the REMIC administrator for each Servicing Agreement which requires
the Master Servicer under such Servicing Agreement to perform the duties of the
REMIC administrator therein and the Subservicer shall perform such obligations
of the REMIC administrator in accordance with the terms of (1) the Agreement
(unless expressly set forth in Exhibit R) and (2) the applicable Servicing
Agreement and (ii), the Subservicer shall not have the obligations specifically
excluded under the addendum set forth in Exhibit R (the “Master Servicing
Addendum”) attached hereto; provided that such exclusions shall only apply to
the Subservicer’s performance of the Master Servicer’s obligations of the
Subservicer and not to any primary or subservicing obligations relating to the
same Mortgage Loans with respect to the Subservicer acting as SBO Servicer.

Section 2.2.    Subservicer to Service in Compliance with Applicable
Requirements.
(a)    The Subservicer, as an independent contractor, shall service and
administer each Mortgage Loan and REO Property in compliance with all Applicable
Requirements and, subject to the terms and provisions of this Agreement, the
Subservicer shall have full power and authority, acting alone, to do any and all
things in connection with such servicing and administration which the
Subservicer may deem necessary or desirable in connection with the performance
of its obligations under this Agreement. Subject to the terms of this Agreement,
the Owner/Servicer shall not itself attempt to perform the duties and activities
of the Subservicer hereunder, and Owner/Servicer shall refer to Subservicer any
Mortgagor inquiries or correspondence, payments or payoff funds, or similar
matters within the Subservicer’s responsibilities hereunder that Owner/Servicer
may receive; provided that Subservicer and Owner/Servicer have had prior
discussion related to such failure to perform and so long as Owner/Servicer has
given Subservicer one (1) Business Day prior written notice of its intent to so
perform, the Owner/Servicer may perform any non-borrower facing activity
required under a Servicing Agreement that the Subservicer fails to perform in
accordance with such applicable Servicing Agreement which would reasonably be
expected to result in a material Loss to Owner/Servicer, including but not
limited to an event of default or other termination event under the applicable
Servicing Agreement. Where Applicable Requirements appear to be in conflict, the
Subservicer shall notify the Owner/Servicer of such conflict, and the parties
shall address such conflict in accordance with the procedures set forth in
Section 2.3(c). Until the principal and interest of each Mortgage Loan is paid
in full, unless this Agreement is sooner terminated pursuant to the terms
hereof, and subject to this Section 2.2(a), the Subservicer shall:
(i)    Collect, accept and apply payments of Custodial Funds and Escrow Payments
only in accordance with the Mortgage Loan and Applicable Requirements.


23

--------------------------------------------------------------------------------





Deficiencies or excesses in payments shall be accepted and applied, or accepted
and not applied, or rejected in a manner consistent with the Subservicer’s
payment hierarchy and payment application rules and in accordance with
Applicable Requirements;
(ii)    Maintain permanent mortgage account records capable of producing, in
chronological order: the date, amount, distribution, installment due date, or
other transactions affecting the amounts due from or to the Mortgagor and
indicating the latest outstanding balances of principal, escrow accounts,
advances, and unapplied payments;
(iii)    Make interest rate adjustments in compliance with Applicable
Requirements and the Mortgage Loan Documents to reflect the movements of the
applicable Mortgage Loan rate index. The Subservicer shall deliver to the
Mortgagors all appropriate notices required by Applicable Requirements and the
applicable Mortgage Loan Documents regarding such interest rate adjustments
including, without limitation, timely notification to the Investor if required
of (i) the applicable date and information regarding such interest rate
adjustment, (ii) the methods of implementation of such interest rate
adjustments, (iii) new schedules of Investor’s share of collections of principal
and interest, and (iv) all prepayments of any Mortgage Loan hereunder by
Mortgagor. The Subservicer shall be responsible for any liabilities under the
applicable Servicing Agreement resulting from the failure to properly and timely
make interest rate adjustments on the related Mortgage Loans;
(iv)    Pay interest on Escrow Accounts if any Applicable Requirement requires
the payment of interest on such amounts. Such interest amounts paid by the
Subservicer shall be reimbursed by the Owner/Servicer and included as part of
the Subservicer Economics payable to the Subservicer. As applicable, the
Subservicer will determine the amount of Escrow Payments to be made by
Mortgagors and will furnish to each Mortgagor, at least once a year, an analysis
of each Mortgagor’s Escrow Account in accordance with Applicable Requirements;
(v)    Maintain accurate records reflecting the status of taxes, ground rents,
and other recurring similar charges generally accepted by the mortgage servicing
industry, which would become a lien on the Mortgaged Property. For all Mortgage
Loans providing for the payment to and collection by the Subservicer of Escrow
Payments for taxes, ground rents, or such other recurring charges, the
Subservicer shall remit payments for such charges before any penalty date. The
Subservicer assumes responsibility for the timely remittance of all such
payments and will hold harmless and indemnify the Owner/Servicer and the
applicable Investor from any and all Losses resulting from the Subservicer’s
failure to discharge said responsibility subsequent to the Transfer Date of the
particular Mortgage Loan by the Subservicer; provided, however, that Subservicer
shall not be obligated to indemnify any Investor for any Losses other than as
expressly set forth in the applicable Servicing Agreement. The Subservicer shall
promptly notify the Owner/Servicer if it becomes


24

--------------------------------------------------------------------------------





aware of any missing or erroneous information with respect to the Mortgage Loans
that is preventing or impeding the Subservicer from timely meeting tax or other
payments obligations with respect to the Mortgage Loans or from otherwise
meeting the Subservicer’s obligations under this Agreement. Within thirty (30)
days of each Transfer Date, the Subservicer shall notify the Owner/Servicer in
writing identifying the related Mortgage Loans for which assignable life-of-loan
tax service or life of loan flood service contracts have not been provided to
the Subservicer in connection with the servicing transfer;
(vi)    For all Mortgage Loans for which no provision has been made for the
payment to and collection by the Subservicer of Escrow Payments, the Subservicer
shall use commercially reasonable efforts to determine whether any such payments
are made by the Mortgagor in a manner and at a time that avoids the loss of the
Mortgaged Property due to a tax sale or the foreclosure of a tax lien and
otherwise satisfies Applicable Requirements. The Subservicer shall make
Servicing Advances to effect such payments and shall seek reimbursement of such
Servicing Advances on the Owner/Servicer’s behalf from the Mortgagor, Insurer or
Investor in accordance with the applicable Mortgage Loan Documents or otherwise
as permitted by Applicable Requirements. The Owner/Servicer shall reimburse the
Subservicer for such Servicing Advances in accordance with Section 2.13 hereof;
(vii)    When a Mortgagor’s Escrow Payments are insufficient to pay taxes,
assessments, mortgage insurance premiums, hazard or flood insurance premiums, or
other items due therefrom, pay such amounts as a Servicing Advance and seek
reimbursement from the Mortgagor or Investor. The Owner/Servicer shall reimburse
the Subservicer for all outstanding deficiencies, and any other Servicing
Advances made by the Subservicer to protect the security of the Investor, in
accordance with Section 2.13 hereof;
(viii)    Unless otherwise directed by the Owner/Servicer, maintain any optional
insurance in effect on the Transfer Date;
(ix)    With respect to Mortgage Loans covered by PMI policies, the Subservicer
shall comply with all requirements of the applicable PMI Companies, including
requirements concerning the giving of notices and submitting of claims required
to be given or submitted pursuant to Applicable Requirements. In connection with
any assumption or substitution agreement entered into or to be entered as
permitted under Applicable Requirements, the Subservicer shall promptly notify
the related PMI Company, if any, of such assumption or substitution of liability
in accordance with the terms of the PMI policy. The Subservicer shall provide to
the Owner/Servicer a monthly report as set forth in Exhibit E regarding notices
of rescission of PMI policies, it being understood that Subservicer may deliver
a single report to any NRZ O/S Entity covering all such notices applicable to
the Mortgage Loans being subserviced under any NRZ Servicing/Subservicing
Agreement, the


25

--------------------------------------------------------------------------------





NRM Agency Subservicing Agreement and the Mortgage Loans being serviced
hereunder and such delivery shall be deemed to constitute delivery hereunder;
(x)    Ensure that improvements on a Mortgaged Property and REO Property are
insured by a hazard insurance policy, pursuant to Applicable Requirements, and,
if required by Applicable Requirements, a flood insurance policy, in each case
meeting the requirements under the applicable Servicing Agreement. The
Subservicer may use, at no expense to Owner/Servicer, a blanket policy insuring
against fire and hazard losses on Mortgage Loans to the extent permitted and in
accordance with the requirements under the applicable Servicing Agreement,
[***];
(xi)    Administer the release of any insurance proceeds or condemnation
proceeds received with respect to the Mortgaged Property to the Mortgagor to be
applied to the restoration or repair of the Mortgaged Property to the extent
such release is consistent with Applicable Requirements. The Subservicer shall
comply with Applicable Requirements and, unless inconsistent with Applicable
Requirements, release insurance proceeds or condemnation proceeds in a manner
consistent with the Servicing Procedures;
(xii)    Subject to Section 2.3, comply with any and all procedures outlined in
any applicable Servicing Agreement and any applicable guidelines promulgated by
a Governmental Authority, which procedures shall control in the event of any
conflict with the terms of this Agreement;
(xiii)    In accordance with Applicable Requirements, report Mortgagor payment
history to consumer reporting agencies with respect to the period following the
related Transfer Date;
(xiv)    With respect to any MERS Mortgage Loan, update all required MERS
fields, with the cooperation of the Owner/Servicer, as necessary and comply with
all applicable requirements of MERS; it being understood and agreed that
following the initial update on or after the applicable Transfer Date any
further update shall be an Owner/Servicer Expense;
(xv)    If a REMIC election has been made with respect to the Mortgage Loans
relating to any Investor, comply with the REMIC Provisions and all relevant
provisions under the applicable Servicing Agreement;
(xvi)    Upon payment of a Mortgage Loan in full, and subject to Section 3.2
hereof, prepare and file any necessary release or satisfaction documents,
continue Subservicing the Mortgage Loan pending final settlement, and refund
amounts due the Mortgagor in accordance with Applicable Requirements; and
(xvii)    Maintain the Mortgage Servicing Files and the Mortgage Loan Documents
in its possession pursuant to Applicable Requirements and maintain a record of
its handling of such documents and files. Any Mortgage Loan Documents


26

--------------------------------------------------------------------------------





that are in the possession of the Subservicer shall be held in secure and
fireproof facilities or storage areas in accordance with customary standards for
the custody of similar documents and Applicable Requirements. The Subservicer
shall allow the Owner/Servicer, its Affiliates and its agents to conduct such
audits, from time to time, to confirm the Subservicer’s recordkeeping, storage
and security practices with respect to such files and documents, it being
understood that Owner/Servicer and its Affiliates shall coordinate with each
other with respect to such audits and any such audits conducted under this
Agreement, the NRM Agency Subservicing Agreement and the NRZ
Servicing/Subservicing Agreements. The Subservicer shall only release Mortgage
Servicing Files and Mortgage Loan Documents in its possession pursuant to this
Agreement and Applicable Requirements. Notwithstanding the foregoing sentence,
in connection with an examination or any request by any Investor or Governmental
Authority, the Subservicer shall use all commercially reasonable efforts to
release any requested Mortgage Servicing Files and/or Mortgage Loan Documents in
its possession pursuant to this Agreement and Applicable Requirements and shall
deliver any such documents within the time frame set forth by such Investor or
Governmental Authority. Any documents or files that are released by the
Subservicer shall be properly tracked and pursued to the extent such documents
or files are not returned to the Subservicer or to the Custodian. The
Subservicer shall provide the Owner/Servicer with information related to
documents or files that have been released by the Subservicer promptly upon
request. The Subservicer shall cooperate in good faith with the Owner/Servicer
in connection with clearing any document exceptions with respect to such
releases, consistent with Applicable Requirements.
(b)    With respect to Mortgage Loans and/or REO Properties for which the
Owner/Servicer is the sole Investor, the Subservicer shall service such Mortgage
Loans and REO Properties in accordance with the terms of the applicable
Servicing Agreement with respect to which such Mortgage Loans were previously
serviced; provided, however, that (i) the Subservicer shall, on each Business
Day remit to the Owner/Servicer all collections received by the Subservicer two
(2) Business Days prior to such Business Day, on an “actual/actual” basis, (ii)
the parties may agree in writing to provide for servicing provisions different
from the terms of the applicable Servicing Agreement, pursuant to the process
set forth in Section 2.3.
(c)    To the extent any servicing provision in this Agreement is inconsistent
with the applicable Servicing Agreement, the Subservicer shall promptly, upon
obtaining knowledge of a specific event, occurrence or condition leading
Subservicer to make such determination, notify the Owner/Servicer of such
inconsistency and address such inconsistency in accordance with the procedures
set forth in Section 2.3(c).
(d)    Where applicable, the Subservicer will comply with the National Housing
Act, as amended, and with the Servicemembers Civil Relief Act of 2003, as
amended, and with all rules and regulations issued under each of those statutes.


27

--------------------------------------------------------------------------------





(e)    The Subservicer shall maintain its current internal quality control
program that reviews, on a regular basis, its compliance with and conformity to
all Applicable Requirements (including all applicable regulations, rules,
directives and published guidance of the CFPB, as such may be amended, modified
or supplemented from time to time) to which the Subservicer and the Corporate
Parent is subject. The quality control program shall include (i) evaluating and
monitoring the overall quality of the Subservicer’s loan servicing and
origination activities, including collection call programs, in accordance with
industry standards and this Agreement and (ii) tests of business process
controls and loan level samples. Subject to Section 10.17, the Subservicer shall
provide to the Owner/Servicer reports related to such quality control program as
set forth on Exhibit Q. The Subservicer shall provide the Owner/Servicer with a
copy of its quality control program on or prior to the Effective Date, and shall
provide or make available the quality control program in accordance with Exhibit
Q. The Subservicer shall provide the Owner/Servicer with notice of any material
modifications to the quality control program as promptly as possible and in any
event not later than within one calendar month following the implementation of
such material modification. In the event of a material modification to the
quality control program, the Owner/Servicer shall have the option to perform a
due diligence review of the revised quality control program on reasonable notice
to the Subservicer and the Subservicer shall cooperate with due diligence
requests from the Owner/Servicer. The Owner/Servicer and Subservicer agree that
any report or notices delivered to any NRZ O/S Entity pursuant to Section 2.2(e)
of any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement shall be deemed to have been delivered hereunder.

Section 2.3.    Procedures, Owner/Servicer Change Requests and Servicing Cost
Increase
(a)    The Subservicer shall maintain Servicing Procedures that are consistent
with and satisfy Applicable Requirements. The Subservicer shall provide such
Servicing Procedures, including with respect to its charge-off policy, at the
timing set forth in Exhibit E-1 and in the format set forth on Exhibit Q, and
Owner/Servicer acknowledges that the Servicing Procedures constitute
Subservicer’s confidential and proprietary information.
(b)    Except with respect to non-significant changes as mutually agreed upon by
the parties, if, following the date of this Agreement, Owner/Servicer shall
propose to modify (i) the Servicing Procedures (“SP Modifications”), the Advance
Policy (“AP Modifications”), (ii) reports, or (iii) otherwise alter, amend or
supplement the servicing activities or if Owner/Servicer becomes subject to such
judicial or administrative judgment, order, stipulation, directive, consent
decree, award, writ or injunction after the date of this Agreement that would
modify the servicing or Subservicing of the Mortgage Loans hereunder (any such
modification being herein referred to as a “Change Request”), the Owner/Servicer
shall provide written notice of each such proposed Change Request to the
Subservicer by providing (i) a specimen of each procedure proposed to be
amended, supplemented or introduced, in the form in which it is proposed to be
amended, supplemented or introduced; and/or (ii) a written description of each
proposed amendment, supplement or other alteration to the Servicing Procedures,
which description shall in each case be


28

--------------------------------------------------------------------------------





sufficiently clear, comprehensive and detailed to provide a reasonable basis for
the Subservicer to adequately assess the Change Request.
(c)    [***]
(d)    To the extent such Change Requests or Subservicer’s compliance with
Section 2.1(e), would result in the Subservicer incurring any additional
out-of-pocket costs or expenses or internally allocated costs or expenses, which
collectively are in excess of $[***] in connection with the implementation of
such changes (and measured together with any similar Change Request delivered by
any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement), the Subservicer shall provide the Owner/Servicer
with a good faith estimate regarding the costs and expenses needed to implement
the contemplated work on the Owner/Servicer’s behalf and reasonable supporting
documentation. If such work will involve third party costs or expenses, the
Subservicer shall follow Owner/Servicer’s reasonable instructions regarding the
retention of such third party providers, including the terms of such retention,
related requests for proposals, seeking fixed prices or caps or similar
arrangements and establishing time commitments from such third parties. Any such
estimate shall also include the anticipated time frame for implementation of
such work. Such estimate shall also include the ongoing incremental expense of
performing the work in a modified manner as described in the Change Request. If
the Owner/Servicer consents to the Subservicer performing such work on its
behalf, the parties will enter into a mutually acceptable agreement for
implementation of such work (such agreement, a “Statement of Work”), which shall
be performed by the Subservicer on a commercially-reasonable, best-efforts
basis. Upon the due execution by both parties, the Statement of Work shall
constitute an amendment to this Agreement without further action on the part of
either party. The Subservicer shall perform the services set forth in the
Statement of Work in the manner provided therein, and the Owner/Servicer shall
pay for any agreed upon cost, if any, of the implementation and any additional
services resulting therefrom, in each case in accordance with the terms of the
Statement of Work and this Agreement in accordance with the process set forth in
Section 2.3(d) of this Agreement. If the actual internally allocated costs and
expenses are greater than the estimated amount, (i) the Owner/Servicer shall not
be liable for any amounts in excess of such invoiced amount and (ii) the
Subservicer shall perform all such contemplated work within the agreed upon
timeframe. Subject to Owner/Servicer’s approval of the terms of retention of the
applicable third parties in accordance with this Section 2.3(d), if the actual
out-of-pocket costs and expenses are greater than the estimated amount, the
Owner/Servicer shall reimburse the Subservicer for all such amounts. Subservicer
shall regularly communicate with Owner/Servicer regarding the status of
performance of any Statement of Work hereunder, including with respect to any
actual or expected delays or cost overruns. Owner/Servicer agrees that to the
extent any NRZ O/S Entity and Subservicer are contemplating or implementing a
similar Change Request under any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement, Owner/Servicer shall coordinate with such NRZ O/S
Entity on a single set of estimates, instructions, reporting, processes and
Statements of Work. For the avoidance of doubt, the parties understand and agree
that a Statement of Work shall not be required to implement (i) the services
already enumerated or contemplated under this


29

--------------------------------------------------------------------------------





Agreement (other than the services contemplated by this Section 2.3 or any other
services or activities in this Agreement that are expressly subject to the
Statement of Work process set forth in this Section 2.3) or (ii) other services
or projects previously commenced by the Subservicer on behalf of the
Owner/Servicer.
(e)    If any legal, regulatory or governmental policy enactment, amendment,
reform or similar matter or matters applicable to non-bank servicers generally,
individually or in the aggregate, have or are reasonably expected to have,
caused an increase or decrease in the Subservicer’s cost to service the Mortgage
Loans by more than [***], then the Subservicer or the Owner/Servicer,
respectively, may give written notice (“Change Notice”) to the other party of
such changed matter or matters. In the event of such Change Notice, the parties
agree to review and discuss in good faith the Subservicer Economics and any
other fees paid by Owner/Servicer, the performance standards and/or the services
to be performed under this Agreement in order to reflect such change in
Subservicer’s cost to deliver the services under this Agreement in compliance
with, or to otherwise address any effect on the economics of the transaction
from, any such event or occurrence described above.
(f)    Approval Process. Any Approved Party, Substitute Vendor, backup servicer
[***] shall be subjected to Subservicer’s usual and customary vendor onboarding
process (consistent with its practices prior to the Original Closing Date or
improvements that Subservicer makes to such process on a platform-wide basis).
Following such onboarding process, if Subservicer identifies that such Person
has material deficiencies or would be reasonably likely to violate Applicable
Requirements, in each case consistent with Subservicer’s practices prior to the
Original Closing Date or improvements that Subservicer makes to such process on
a platform-wide basis, Subservicer shall notify Owner/Servicer in writing and
shall provide the basis for determining that such Person has material
deficiencies and/or would be reasonably likely to violate Applicable
Requirements. [***]
(g)    In addition to the Owner/Servicer’s indemnification obligations set forth
in Section 8.3, the Owner/Servicer shall indemnify and hold the Subservicer
harmless against any and all Losses resulting from or arising out of [***]. For
purposes of this Section 2.3(g), a “Directed Provider” shall be any Approved
Party, Substitute Vendor, backup servicer [***] proposed by the Owner/Servicer
in accordance with the terms of this Agreement and onboarded in accordance with
and subject to Section 2.3(f). For the avoidance of doubt, Subservicer’s
interaction and/or cooperation with any Directed Provider shall not constitute
an endorsement, evaluation or view of or by the Subservicer as to whether any
agreement between Owner/Servicer and any Directed Provider complies with
Applicable Requirements.

Section 2.4.    Engagement of Contractors.
At any time prior to the date New Penn Financial, LLC d/b/a Shellpoint Mortgage
Servicing is terminated as Owner/Servicer:


30

--------------------------------------------------------------------------------





(a)    Exhibit I-1 will set forth the following lists (in a format reasonably
acceptable to the Owner/Servicer): (i) Vendors (excluding Off-shore Vendors)
that the Subservicer engages to perform under this Agreement and to which the
Subservicer has assigned a tier 1 or tier 2 risk tier rating, a summary of the
related activities performed by each such Vendor and the applicable risk tier
the Subservicer has assigned such Vendor, (ii) Off-shore Vendors that the
Subservicer engages to perform under this Agreement to which the Subservicer has
assigned a tier 1 or tier 2 risk tier rating, a summary of the related
activities performed by each such Off-shore Vendor and the applicable risk tier
the Subservicer has assigned such Off-shore Vendor, and (iii) Default Firms
engaged by the Subservicer for foreclosures and bankruptcies only (collectively,
the “Critical Vendors”), in each case, to the extent such Critical Vendor is
performing any activity relevant to any Mortgage Loan. All Default Firms shall
be deemed to have a tier 1 risk tier rating for purposes of this Agreement.
(b)    From time to time, the Subservicer may engage other Vendors in addition
to those appearing on Exhibit I-1 to provide services to the Subservicer that
are related to the Mortgage Loans. The Subservicer shall not engage any Vendors
or Default Firms to provide services with respect to any Mortgage Loan if such
Vendor or Default Firm is on any of the (i) Freddie Mac Exclusionary List, (ii)
Specifically Designated Nationals and Blocked Persons List published by OFAC,
(iii) Suspended Counterparty Program list published by FHFA, or (iv)
Subservicer’s internal exclusionary list, and shall promptly (x) notify
Owner/Servicer if any such Vendor or Default Firm becomes subject to any such
exclusionary list, and (y) replace any such Vendor or Default Firm. In the event
any such additional Critical Vendor is identified by the Owner/Servicer as
having been deficient in the reasonable judgment of the Owner/Servicer, the
Owner/Servicer shall notify the Subservicer with its concerns of such Critical
Vendor. The Subservicer shall notify the Owner/Servicer of additional Critical
Vendors at the timing set forth in Exhibit E-1. The Subservicer shall promptly
respond to the Owner/Servicer and the parties hereto shall cooperate in good
faith to resolve the Owner/Servicer’s concerns and/or findings relating to
Critical Vendors, including but not limited to determining if such deficiencies
can be corrected or to replace Critical Vendors, as applicable, with another
Vendor or Default Firm, as applicable, mutually acceptable to the parties and in
accordance with Applicable Requirements. In addition, the Subservicer shall
promptly notify the Owner/Servicer of any material deficiencies with respect to
any Vendor and/or Default Firm used by the Subservicer with respect to any
Mortgage Loan. To the extent that the same Vendor or Default Firm is being
utilized under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, Owner/Servicer will coordinate with the related NRZ O/S
Entity regarding all inquiries, notices and determinations with respect to such
Vendor or Default Firm.
(c)    With respect to any Vendor that performs any Mortgagor-facing activity,
Owner/Servicer-facing activity and/or Investor-facing activity, the Subservicer
shall routinely, in accordance with Applicable Requirements, (i) examine and
audit the books, records, and/or other information of any such Vendor and (ii)
monitor the activities of such Vendor (including but not limited to reviewing
call transcripts and listening to audio-recordings of calls to Mortgagors). The
Subservicer shall promptly deliver to the Owner/Servicer at least ninety (90)
calendar days (or if a shorter period of time is necessary for


31

--------------------------------------------------------------------------------





Subservicer’s ongoing business continuity purposes, not later than the date the
potential vendor enters into Subservicer’s input process) advance written notice
of any Off-shore Vendors that the Subservicer intends to cause to perform any
Mortgagor-facing activity, Owner/Servicer-facing activity and/or Investor-facing
activity, it being understood that Subservicer may combine such notice with any
similar notice(s) delivered to any NRZ O/S Entity in connection with the
utilization of such Off-shore Vendors in connection with the related NRZ
Servicing/Subservicing Agreement(s) or the NRM Agency Subservicing Agreement.
(d)    All foreclosure attorneys, bankruptcy attorneys and eviction attorneys
(collectively, “Default Firms”) and all Vendors to be used in connection with
the servicing and administration of the Mortgage Loans and REO Properties shall
(i) be engaged in accordance with Applicable Requirements and (ii) have any and
all qualifications, licenses and/or approvals necessary to perform their
respective services in this Agreement in accordance with Applicable
Requirements. The Subservicer shall (x) review on at least an annual basis that
each Default Firm providing foreclosure or bankruptcy services that its
attorneys are licensed to practice in the relevant jurisdiction and are in good
standing in the relevant jurisdictions and bars, (y) provide an annual
certification to the Owner/Servicer to the matters in clause (x) of this Section
2.4(d) (by the Subservicer or each Default Firm) and shall state each Default
Firm meets Agency requirements and Applicable Requirements, and (z) provide the
Owner/Servicer with copies of such evidence available to the Subservicer upon
reasonable request of the Owner/Servicer, it being understood that any
certifications or other materials provided by Subservicer to an NRZ O/S Entity
pursuant to Section 2.4(d) of any NRZ Servicing/Subservicing Agreement or the
NRM Agency Subservicing Agreement shall be deemed to have been delivered to
Owner/Servicer hereunder. Within thirty (30) days of the Effective Date, the
Subservicer shall (i) provide a report to the Owner/Servicer identifying any
Default Firm which received an “objection” or other similar classification from
any Agency to the extent the Subservicer submitted such Default Firm to an
Agency for servicing Agency loans in the Subservicer’s servicing portfolio, it
being understood that to the extent such report have been made available to any
NRZ O/S Entity pursuant to Section 2.4(d) of the any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, such reports shall be deemed
to have been made available hereunder and (ii) shall cooperate with
Owner/Servicer to evaluate what steps, if any, should be taken as a result of
such objection.
(e)    Other than with respect to any Vendors performing REO Disposition
Services, (i) the Subservicer shall cause any Vendors, Off-shore Vendors and/or
Default Firms hired by the Subservicer to perform its duties and service the
Mortgage Loans in compliance with Applicable Requirements and (ii) the use of
any Vendor, Off-shore Vendor or Default Firm by the Subservicer shall not
relieve the Subservicer of its obligations under this Agreement or any related
remedies under this Agreement. Any such Vendor, Off-shore Vendor, and/or Default
Firms engaged by the Subservicer shall be engaged on a commercially reasonable,
arm’s length basis and at competitive rates of compensation consistent with
Applicable Requirements.


32

--------------------------------------------------------------------------------





(f)    The Subservicer shall oversee all Vendors, Off-shore Vendors and Default
Firms in accordance with the Vendor Oversight Guidance and its third-party
management policy, and require that all Vendors, Off-shore Vendors and Default
Firms on the Vendor List maintain and provide policies and procedures applicable
to the services provided in a manner consistent with all Applicable
Requirements, the Vendor Oversight Guidance and the servicing standards under
this Agreement. Solely as it relates to a violation or non-compliance with
Applicable Requirements by a Vendor that materially and adversely affects any
Mortgage Loan or the related Servicing Rights, within twenty-one (21) Business
Days of confirmation of the violation or non-compliance with Applicable
Requirements, (i) the Subservicer shall provide to the Owner/Servicer notice of
such violations or such non-compliance with Applicable Requirements of which the
Subservicer has knowledge by any Vendor, Off-shore Vendor and/or Default Firm
under the Vendor Oversight Guidance, the Subservicer’s third-party management
policy and/or Applicable Requirements, (ii) the Subservicer agrees to cooperate
with the Owner/Servicer to remedy such non-compliance and to maintain regular
communication with the Owner/Servicer regarding the progress of any remediation
efforts, (iii) the Subservicer shall provide to the Owner/Servicer a summary and
action-plan by the Subservicer detailing how such violation(s) or non-compliance
will be remediated, (iv) to the extent permitted under the applicable Vendor
contract or consented to by such Vendor, the Owner/Servicer may directly
participate in cooperation with the Subservicer in any of the material
activities described in this paragraph, and (v) the Subservicer shall provide to
the Owner/Servicer, if applicable, a request in writing for an extension of the
twenty-one (21) Business Day period. To the extent that any violation or
non-compliance with Applicable Requirements by a Vendor relates to any Mortgage
Loans being subserviced under any NRZ Servicing/Subservicing Agreement or the
NRM Agency Subservicing Agreement, all notices by Subservicer, and all
cooperation efforts, summaries, action plans and permitted extensions shall be
done in coordination with such NRZ O/S Entity and those activities contemplated
in Section 2.4(f) of such NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement. The Subservicer shall provide the Owner/Servicer with
the Subservicer’s then current third-party management policy or policies at the
timing set forth in Exhibit E-1 in an acceptable searchable electronic format
that allows for comparison of the current policies against the policies from the
prior period and shall provide the Owner/Servicer with immediate written notice
following the implementation of a material change to any such policy or
policies, it being understood that to the extent Subservicer provides such
policies to any NRZ O/S Entity pursuant to Section 2.4(f) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, such
policies shall be deemed to have been delivered hereunder.
(g)    The Subservicer shall conduct periodic reviews of the Vendors, Off-shore
Vendors and Default Firms that the Subservicer engages to perform under this
Agreement in accordance with its third-party management policy and Vendor
Oversight Guidance to confirm compliance, timeliness and completeness with
respect to the terms of this Agreement and Applicable Requirements and that the
Vendors, Off-shore Vendors and Default Firms are not subject to litigation or
other enforcement actions that could have a material effect on such Vendor’s,
Off-shore Vendor’s and/or Default Firm’s financial viability or reputation.


33

--------------------------------------------------------------------------------





At the timing set forth in Exhibit E-1, the Subservicer shall provide to the
Owner/Servicer the results of all periodic reviews concluded by or on behalf of
the Subservicer during the prior three (3) month period for any Critical Vendor
in a manner consistent with Exhibit Q, which shall be in the form of performance
scorecards, risk rating and risk-tier assignment system, in each case, in a
format reasonably acceptable to the Owner/Servicer. During each such quarterly
update, the Subservicer shall notify the Owner/Servicer of any changes to the
Subservicer’s scorecard, risk-rating, or risk-tiering methodology, to the extent
such information is available or obtainable for each Vendor, Off-shore Vendor
and Default Firm. To the extent that Subservicer provides such quarterly reviews
or notices to any NRZ O/S Entity pursuant to Section 2.4(g) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, such
reviews and notices shall be deemed to have been delivered hereunder.
(h)    In accordance with the terms and conditions of the Subservicer’s
agreement with the applicable Vendor, Off-shore Vendor and/or Default Firm, the
Subservicer shall satisfy in a timely manner its financial obligations to the
Vendors, Off-shore Vendors and Default Firms providing services with respect to
this Agreement. The Subservicer shall maintain appropriate controls to ensure
that (i) compensation paid to the Vendors, Off-shore Vendors and Default Firms
on the Vendor List providing foreclosure services with respect to the Mortgage
Loans is based on a method that is consistent with Applicable Requirements and
considers the accuracy, completeness and legal compliance of foreclosure filings
and (ii) that such services are provided only as frequently as reasonably
necessary in light of the circumstances, and, in the case of both (i) and (ii)
above, is not based solely on increased foreclosure volume or meeting processing
timelines.
(i)    The Subservicer shall maintain a third-party risk management program to
monitor the Vendors, Off-shore Vendors and Default Firms. This program will
include evaluating Default Firms used by the Subservicer for compliance with
Applicable Requirements, including verification of all documents filed or
otherwise utilized by such firms in any foreclosure or bankruptcy proceeding or
other foreclosure-related litigation and that all compensation arrangements with
such Default Firms are consistent with this Agreement and Applicable
Requirements.
(j)    Subject to Section 10.17, if reasonably necessary for the Owner/Servicer
to comply with the requirements of any Governmental Authority that exercises
authority over the Owner/Servicer, the Subservicer shall, at the request of the
Owner/Servicer, make available to the Owner/Servicer copies of any contracts
electronically through an electronic portal, ftp site, or otherwise, by or with
any Vendors, Off-shore Vendors and/or Default Firms on the Vendor List and any
reports, audits, evaluations, reviews or assessments with respect to such
contractors, it being understood that to the extent such contracts have been
made available to any NRZ O/S Entity pursuant to Section 2.4(j) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, such
contracts shall be deemed to have been made available hereunder. Subject to
Section 10.17, in the event the Subservicer is not able to make available copies
contracts, reports, evaluations, reviews or assessments with respect to any
Vendors, Off-shore Vendors or Default Firms that are


34

--------------------------------------------------------------------------------





required to be made available to the Owner/Servicer under this Section 2.4 or
are otherwise reasonably requested by the Owner/Servicer in order for it to
comply with Applicable Requirements because such materials are subject to
confidentiality or other non-disclosure restrictions that would prevent
disclosing such materials, (i) the Subservicer shall make reasonable efforts to
obtain consent to disclosure from the related Vendors, Off-shore Vendors or
Default Firms, with the understanding that pricing or other confidential
business terms may be redacted and (ii) the Subservicer shall provide the
Owner/Servicer with such relevant information or summaries with respect to the
related matter that would not be prohibited.
(k)    Upon Owner/Servicer’s request, to the extent Substitute Vendor is
reasonably acceptable to Subservicer, the Subservicer shall reasonably cooperate
with Substitute Vendor as contractually engaged by Owner/Servicer [***].
(l)    [***]

Section 2.5.    Establishment and Maintenance of Custodial and Escrow Accounts.
(a)    Pending disbursement, the Subservicer shall segregate and deposit
Custodial Funds and Escrow Payments collected in one or more Custodial Accounts
or Escrow Accounts, as applicable. The Subservicer at the direction of the
Owner/Servicer, or the Owner/Servicer itself, shall establish such Custodial
Accounts and Escrow Accounts at a Qualified Depository provided that in each
case, such accounts shall be owned by the Owner/Servicer. Such Custodial
Accounts and Escrow Accounts shall be established for each Investor in such
manner as to show the custodial nature thereof, and so that each Investor and
each separate Mortgagor whose funds have been deposited into such account or
accounts will be individually insured under the rules of the FDIC. The
Subservicer’s records shall show the respective interest of each Investor and
each Mortgagor in all such Custodial Accounts and Escrow Accounts. All Custodial
Accounts and Escrow Accounts shall be maintained at the applicable insured
financial institution in the name of Owner/Servicer as “trustee” for the
Owner/Servicer and/or Investors and/or Mortgagors, with reference to the
Subservicer as servicer for Owner/Servicer, except as may otherwise be required
by Applicable Requirements. To the extent any Custodial Accounts and/or Escrow
Accounts are prohibited (or otherwise not permitted) by Applicable Requirements
to be in the name of Owner/Servicer, the Subservicer shall identify such
accounts to the Owner/Servicer (i) on or before the date hereof and (ii) from
time to time following the request of the Owner/Servicer.
(b)    Amounts on deposit in the Custodial Accounts may at the option of the
Owner/Servicer be invested in accordance with Applicable Requirements. Any such
investment shall mature no later than one day prior to the Remittance Date in
each month; provided, however, that if such investment is an obligation of a
Qualified Depository that maintains the Custodial Account, then such investment
must mature on the related Remittance Date. Any losses incurred in respect of
any such investment shall be deposited in the Custodial Account, by the
Owner/Servicer out of its own funds prior to the subsequent Remittance Date.


35

--------------------------------------------------------------------------------





(c)    The Owner/Servicer shall not withdraw any funds from the Custodial
Accounts or Escrow Accounts except to pay itself any Float Benefit pursuant to
Section 4.1.
(d)    All suspense, clearing and disbursement accounts in which funds relating
to the Mortgage Loans and REO Properties are deposited shall be established and
owned by the Subservicer with a Qualified Depository, in a manner which shall
provide maximum available insurance thereunder.
(e)    The Subservicer shall have full access rights to the Custodial Accounts
and Escrow Accounts for the purposes of performing its duties as described in
this Agreement. Owner/Servicer shall ensure that Subservicer is provided with
on-line access to the Custodial Accounts and Escrow Accounts and bank
statements, subject to the terms of the account agreement with the applicable
bank that may permit such bank to suspend or cease to provide such access;
provided that if any such bank ceases to provide such online access, the
Owner/Servicer shall use commercially reasonable efforts to move the affected
accounts to a banking institution that will provide such access as soon as
reasonably practicable, subject to Section 2.5(f). Subservicer shall notify
Owner/Servicer of each individual with access rights to access any of the
Custodial Accounts or Escrow Accounts and of any such individual that either
ceases to be employed by the Subservicer or ceases performing functions that
require such access, in each case not later than three (3) Business Days
following the date on which such individual ceases employment or ceases
performing such functions; provided, that Subservicer shall cause at least two
(2) individuals to have access rights to such Custodial Accounts or Escrow
Accounts at all times other than the three (3) Business Days following the date
on which such individual ceases employment or ceases performing such functions.
(f)    The Owner/Servicer may at its sole cost and expense, change Qualified
Depositories by providing to the Subservicer thirty (30) days prior written
notice for up to 100 accounts and sixty (60) days prior written notice for all
accounts. The Subservicer shall cooperate with the Owner/Servicer to effectuate
any such changes.

Section 2.6.    Other Services.
Subject to Applicable Requirements, the Subservicer shall be responsible for
further safeguarding the applicable Investor’s interest in each Mortgaged
Property as follows:
(a)    Each party shall identify a relationship manager with respect to the
Mortgage Loans, who shall serve as the principal point of contact for the other
party for purposes of answering questions with respect to the Subservicing
pursuant to this Agreement, it being understood that, to the extent that either
party has identified a relationship manager under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, such person shall also serve
as the relationship manager and point of contact for such party hereunder. Each
party will provide prompt notice to the relationship manager of the other party
if a change occurs with the relationship manager;
(b)    Subject to Section 10.17, the Subservicer shall (i) notify the
Owner/Servicer as promptly as possible, and in no event later than ten (10)
Business Days from the


36

--------------------------------------------------------------------------------





Subservicer’s or the Corporate Parent’s receipt from any Insurer (as determined
by the login information pursuant to Subservicer’s intake procedures), Investor
or Governmental Authority of any written notice or inquiry relating to an
alleged violation or non-compliance of Applicable Requirements with respect to
any Mortgage Loans that would reasonably be expected to result in a sanction,
fee or other liability to the Owner/Servicer (including, but not limited to,
termination under the applicable Servicing Agreement(s)), the Corporate Parent
or otherwise materially adversely affect the Owner/Servicer or the Subservicer’s
ability to perform its obligations under this Agreement, including, but not
limited to, any allegations of discrimination by the Subservicer or the
Corporate Parent and any civil investigative demand or request for information,
and shall promptly provide a copy of any such notice, allegation, demand or
inquiry to the Owner/Servicer, it being understood that to the extent such a
notice is delivered to any NRZ O/S Entity pursuant to Section 2.6(b) of the
related NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement, such notice shall be deemed to have been delivered hereunder, and
(ii) cooperate fully with the Owner/Servicer to respond promptly and completely
to any such allegations or inquiries and similarly to any such allegations or
inquiries received by the Owner/Servicer, it being understood that
Owner/Servicer shall coordinate with the relevant NRZ O/S Entities to the extent
similar responses are required under any NRZ Servicing/Subservicing Agreement(s)
or the NRM Agency Subservicing Agreement. Subject to Section 10.17, the
Subservicer shall notify the Owner/Servicer as promptly as possible, and in no
event later than ten (10) Business Days of learning (as determined by the login
information pursuant to Subservicer’s intake procedures) that an investigation
of the Corporate Parent or the Subservicer’s servicing practices by any
Governmental Authority has determined that material deficiencies in servicing
performance or a material violation or non-compliance of Applicable Requirements
has occurred; provided, however, that the Subservicer shall provide prompt
notice but in no event later than ten (10) Business Days to the Owner/Servicer
if (i) the Subservicer reasonably believes that a Governmental Authority is
reasonably likely to suspend, revoke or limit any license or approval necessary
for the Subservicer to service the Mortgage Loans in accordance with the terms
of this Agreement, (ii) any notice from Fannie Mae, Freddie Mac or HUD regarding
the termination or potential termination of the Subservicer as an eligible
servicer for Fannie Mae, Freddie Mac or HUD, as applicable, (iii) any downgrade
or actual notice of any anticipated downgrade of the Subservicer’s servicer
ratings, if any, with any Rating Agency or (iv) a special investigation or
non-routine exam of the Subservicer or the Corporate Parent commenced by a
Governmental Authority is reasonably likely to result in a Material Adverse
Effect with respect to the Servicing Rights, it being understood that to the
extent such a notice is delivered to an NRZ O/S Entity pursuant to Section
2.6(b) of an NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement, such notice shall be deemed to have been delivered hereunder. The
Subservicer shall then periodically, as often as the Owner/Servicer may
reasonably request, confer with the Owner/Servicer to advise the Owner/Servicer
of the status of any such investigation, it being understood that Owner/Servicer
shall coordinate with the relevant NRZ O/S Entities to the extent applicable on
all such requests. In addition, subject to Section 10.17, within ten (10)
Business Days of the Subservicer’s or the Corporate Parent’s receipt (as
determined by the login information pursuant to Subservicer’s or Corporate
Parent’s intake procedures, as applicable), the


37

--------------------------------------------------------------------------------





Subservicer shall deliver to the Owner/Servicer (x) any reports and/or findings
with respect to such investigation relating to any material deficiencies in
servicing performance or material violations or non-compliance with Applicable
Requirements and (y) any consent decree terms and/or any proposed consent decree
terms in connection with any investigation or settlement negotiations of the
Corporate Parent or the Subservicer’s servicing practices by any Governmental
Authority that would materially affect the servicing activities hereunder or
that would result in a Material Adverse Effect with respect to the Servicing
Rights or the Owner/Servicer, it being understood that any such reports,
findings, consent decrees and/or proposed consent terms delivered by any NRZ O/S
Entity pursuant to Section 2.6(b) of any NRZ Servicing/Subservicing Agreement or
the NRM Agency Subservicing Agreement shall be deemed to have been delivered
hereunder. In the event the Subservicer is prohibited under applicable rules of
privilege and confidentiality based upon the express advice of counsel from
providing specific information or documentation under this Section 2.6, the
Subservicer shall provide (and to the extent prohibited, the Subservicer shall
provide to the maximum extent possible the information that is not prohibited
from being disclosed) the Owner/Servicer with such relevant information or
summaries with respect to the related matter that would not be prohibited under
such rules, it being understood that to the extent Subservicer has provided such
information to any NRZ O/S Entity pursuant to any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, such information shall be
deemed to have been provided hereunder. Any report made pursuant to this Section
2.6 related to regulatory investigation or other regulatory contact with the
Subservicer and/or Corporate Parent, shall be at the timing set forth in Exhibit
E-1 and in the format set forth in the related Formatted Servicing Report;
(c)    The Subservicer shall maintain a log of all “qualified written requests”
(as such term is used in the Real Estate Settlement Procedures Act) relating to
the Mortgage Loans and a log of all escalated telephone complaints related to
the Mortgage Loans. The Subservicer shall (i) provide copies of such logs the
following month no later than the Reporting Date (or promptly upon the request
by the Owner/Servicer) and (ii) make copies of any correspondence or
documentation relating to any items included in such logs available
electronically or on the Subservicer’s systems for access to data and reports.
The Subservicer shall provide basic complaint reporting and an Escalated
Complaint Case Data Report, at the timing set forth in Exhibit E-1 and in the
format set forth in the related Formatted Servicing Report, respectively, and a
Notice of Error and Request for Information Report, in each case, at the timing
set forth in Exhibit E and in the format set forth in the related Formatted
Servicing Report. For the purpose of this Section 2.6(c), the Subservicer may
provide combined reports and other materials concerning the Mortgage Loans
serviced or subserviced under any NRZ Servicing/Subservicing Agreement, the NRM
Agency Subservicing Agreement and the Mortgage Loans subserviced hereunder, and
the delivery of such combined reports and materials to any NRZ O/S Entity shall
be deemed to constitute delivery hereunder. The Subservicer shall handle all
complaints received by the Subservicer in accordance with Applicable
Requirements, and shall:
(i)    Maintain an internal procedure to provide for the management,
acknowledgment, response, tracking, and reporting of written and telephonic


38

--------------------------------------------------------------------------------





complaints made to, or received by, the Subservicer in accordance with
Applicable Requirements. The Subservicer shall provide the Owner/Servicer with a
copy of such procedures and any material changes to such procedures at the
timing set forth in Exhibit E-1. For the avoidance of doubt, for any purposes
under this Agreement, written complaints include any complaints delivered in
hard copy or in electronic form, including as obtained electronically through
the CFPB or other regulatory portals.
(ii)    The Subservicer shall make available promptly upon request of the
Owner/Servicer with copies of a written complaint or transcripts of any
telephonic complaints with respect to a Mortgage Loan (whether by or on behalf
of Mortgagors or any third party), and any ongoing correspondence related
thereto and the final written response to such complaint, and other reasonably
related documents or information, upon request of the Owner/Servicer.
(iii)    The Subservicer also shall include in its complaint monitoring,
handling, and response activities any complaints and requests regarding the
services provided by the Subservicer hereunder initially received by the
Owner/Servicer and forwarded to the Subservicer for review and response.
(d)    The Subservicer shall keep accessible and retrievable, and shall transmit
or make available to the Owner/Servicer upon request, copies of all records
relating to the Subservicing, including records related to foreclosure that the
Subservicer has produced, or has received from a prior subservicer; and
(e)    Subject to Section 10.17, the Subservicer shall maintain policies and
procedures designed to comply with all MERS requirements and shall be a member
of MERS in good standing throughout the duration of this Agreement. At the
timing set forth in Exhibit E-1, the Subservicer shall provide such policies and
procedures in accordance with Exhibit Q, it being understood that to the extent
such policies and procedures are provided to any NRZ O/S Entity in accordance
with any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement, such policies and procedures shall be deemed to have been delivered
hereunder. The Subservicer agrees to cooperate in good faith in addressing any
questions or concerns of the Owner/Servicer regarding any material modification
to such policies. The Subservicer shall cooperate with any audit by the
Owner/Servicer with respect to any Mortgage Loan registered with MERS and
compliance with the MERS requirements, including providing access to any
relevant documentation or information in connection therewith, it being
understood that Owner/Servicer shall coordinate with each NRZ O/S Entity
regarding such audits, to the extent applicable.

Section 2.7.    Service Level Agreements.
(a)    The Subservicer shall comply with the Service Level Agreements (“SLAs”)
as set forth from time to time on Exhibit F, or as modified pursuant to this
Section 2.7; provided, however, that the Subservicer will not be responsible for
delays, errors or omissions


39

--------------------------------------------------------------------------------





caused by the Owner/Servicer or any NRZ O/S Entity or any verifiable factors
outside of the Subservicer’s control.
(b)    No later than the applicable reporting schedule or deadline as set forth
in any SLA, the Subservicer shall provide to the Owner/Servicer a report that
sets forth the Subservicer’s actual results with respect to such SLA for the
applicable prior reporting period. In the event the Subservicer fails to comply
with any SLA for a particular reporting period, the Subservicer shall provide to
the Owner/Servicer in either the same reporting period or the immediately
subsequent reporting period an explanation in writing of the reasons for failing
to comply with each SLA and the proposed actions that the Subservicer shall
undertake to address such failure. To the extent that Subservicer provides such
reports and/or explanations to any NRZ O/S Entity pursuant to any NRZ
Servicing/Subservicing Agreement, such reports and/or explanations shall be
deemed to have been provided hereunder. The Owner/Servicer and the Subservicer
shall cooperate in good faith to resolve any questions or issues regarding the
SLAs and the Subservicer’s performance with respect to such SLAs and
Owner/Servicer shall coordinate with each NRZ O/S Entity regarding any such
issues to the extent applicable under the related NRZ Servicing/Subservicing
Agreement.
(c)    At either party’s request, the Owner/Servicer and the Subservicer shall
review the SLAs and any proposed modifications to the SLAs (including the
related tools and methodologies for measuring or calculating compliance with
such SLAs). Such modifications shall be implemented and shall become effective
when such modification is acknowledged in writing and signed by both parties.
The parties agree that, to the extent applicable, the Owner/Servicer and
Subservicer shall use commercially reasonable efforts to reconcile any
modifications to the SLAs under and as defined in the NRM PLS Subservicing
Agreement and any modifications to the SLAs hereunder.
(d)    The financial penalties or bonuses relating to the SLAs set forth in
Exhibit F shall be included in the calculation of the Owner/Servicer Economics
or Subservicer Economics, as applicable, in such other manner as agreed by the
parties.

Section 2.8.    Accounting, Reporting and Remittances.
Subject to Applicable Requirements, including without limitation the applicable
Servicing Agreement:
(a)    On the applicable Remittance Date, the Subservicer shall remit to each
Investor all principal, interest and any other amounts due to such Investor by
Owner/Servicer.
(b)    The Subservicer shall prepare and submit all reports to Investors as
required by the applicable Servicing Agreement and make such reports available
concurrently to Owner/Servicer. The Subservicer shall maintain an online portal
accessible to the general public, to which it will post publically available
data within the timeframes and containing the information, in each case,
consistent with its practices prior to the Effective Date.


40

--------------------------------------------------------------------------------





(c)    The Subservicer shall provide the Owner/Servicer with the daily and
monthly servicing reports in accordance with the timing set forth in Exhibit E-1
or otherwise required under this Agreement, it being understood that Subservicer
may deliver a combined report covering Mortgage Loans serviced hereunder and
Mortgage Loans subserviced under the NRM PLS Subservicing Agreement. The monthly
servicing reports shall be delivered no later than the Reporting Date, unless
otherwise set forth in Exhibit E-1 or agreed by the parties. Such reports shall
be delivered electronically in a manner acceptable to the Owner/Servicer or made
accessible to the Owner/Servicer on the Subservicer’s reporting website (as
described in Section 2.11(c)) and shall be in a format substantially in the
forms attached to Exhibit E-2 (each, a “Formatted Servicing Report”), as
applicable, or in such other format mutually agreed by the parties. In addition,
upon request, the Subservicer shall provide the Owner/Servicer with a loan-level
download (in a format reasonably requested by the Owner/Servicer) of servicing
system collection comments within fifteen (15) calendar days of such request for
up to [***] Mortgage Loans per quarter, or such longer period of time as the
parties reasonably agree for more than [***] Mortgage Loans per quarter, unless
the volume of loans requires a longer time period as determined in good faith by
Subservicer in which case parties shall agree upon a reasonable timeframe to
provide such comments. The Subservicer also shall cooperate in good faith with
the Owner/Servicer to provide any additional reports or data as may be
reasonably requested from time to time, including but not limited to any
Owner/Servicer Regulatory Report subject to the process set forth in Section
2.3, it being understood that to the extent such a report is delivered to an NRZ
O/S Entity under an NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such report shall be deemed to have been delivered
hereunder.
(d)    The Subservicer shall provide the Owner/Servicer in an electronic format,
with a month end collection and delinquency report set forth in the related
Formatted Servicing Report identifying on a loan-level basis the status of any
Delinquent Mortgage Loans, and any Loss Mitigation efforts, including, but not
limited to, loan modifications and forbearances, it being understood that
Subservicer may deliver a combined report covering Mortgage Loans serviced
hereunder and Mortgage Loans subserviced under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement and that delivery of such
report to the applicable NRZ O/S Entity in accordance with the related NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement shall
be deemed to constitute delivery hereunder. Loan-level monthly reports shall be
properly coded by the Subservicer to identify Mortgage Loans affected by Loss
Mitigation efforts or other changes in payment terms and such reports shall
reflect such pending payment terms. In the event a Governmental Authority or an
Investor requests a report or delivery of data or information, the Subservicer
and the Owner/Servicer shall follow the process set forth in Section 2.3.
(e)    The Subservicer shall provide, at the timing set forth in Exhibit E-1,
the Mortgagor Litigation Reports as set forth in the related Formatted Servicing
Report summarizing current litigation, foreclosure and bankruptcy activity with
respect to any of the Mortgage Loans. In addition, the Subservicer shall provide
at the timing set forth in Exhibit E, a report relating to the oversight of
foreclosure and bankruptcy attorneys in a


41

--------------------------------------------------------------------------------





form to be reasonably agreed upon by the parties. The Subservicer’s monthly
reporting shall include updates regarding the status of any known litigation,
including matters resolved and new matters and associated costs and expenses and
upon reasonable request, the Subservicer shall promptly provide to the
Owner/Servicer copies of all notices, pleadings and subpoenas regarding any such
known litigation relating to a Mortgage Loan. The parties hereby agree that such
report will include the following information: [***]. To the extent that any
reports relating to the matters in this Section 2.8(e) are delivered by
Subservicer to an NRZ O/S Entity under an NRZ Servicing/Subservicing Agreement
or the NRM Agency Subservicing Agreement, Subservicer may deliver combined
reports covering Mortgage Loans subserviced under such NRZ
Servicing/Subservicing Agreement, the NRM Agency Subservicing Agreement and
under this Agreement, and delivery of such reports to such NRZ O/S Entity shall
be deemed to constitute delivery of such reports hereunder. The parties agree
that Subservicer may deliver a combined report with the reporting required
hereunder and the reporting required to be provided to Owner/Servicer under
Section 2.8(e) of the NRM PLS Subservicing Agreement. The parties may agree to
additional reporting, on an as-needed basis, for specific individual litigation
proceedings pursuant to Section 2.3(b). The Subservicer shall cooperate in good
faith with any requests or instructions from the Owner/Servicer regarding such
litigation and related proceedings, and Owner/Servicer shall coordinate with
each NRZ O/S Entity to the extent such requests relate to similar requests or
instructions by such NRZ O/S Entity under the related NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement.
(f)    On each Business Day, no later than two (2) Business Days after receipt
thereof, the Subservicer shall remit to the Owner/Servicer the applicable
Owner/Servicer Economics with respect to the Mortgage Loans pursuant to Section
4.1; provided, however, the Subservicer shall promptly notify the Owner/Servicer
of any disputed amounts as forth in Section 4.3 and any disputed amounts shall
not be included in the calculation until resolved in a mutually acceptable
fashion pursuant to Section 4.3. The Subservicer shall provide the
Owner/Servicer with the Reconciliation Report (as defined in Section 4.1) to
confirm and reconcile the calculation of the Owner/Servicer Economics and the
Subservicer Economics each month, including the appropriate breakdown and
support of the various components of the daily Owner/Servicer Economics and
monthly Owner/Servicer Economics and Subservicer Economics (on a loan-by-loan
basis) and reflecting all applicable fees payable to the Owner/Servicer and to
the Subservicer. Unless separate reporting is requested by Owner/Servicer,
Subservicer may combine any such reporting with the reporting provided to the
NRZ O/S Entities under Section 2.8(f) of the NRZ Servicing/Subservicing
Agreements or the NRM Agency Subservicing Agreement and delivery of such
reporting under the NRZ Servicing/Subservicing Agreements or the NRM Agency
Subservicing Agreement shall be deemed to constitute deliver hereunder.
(g)    The Subservicer shall promptly deliver to the Owner/Servicer any notice
received by the Subservicer from an Investor that instructs the Subservicer to
transfer servicing of any Mortgage Loan. In the event of a conflict between the
Investor instructions and instructions by the Owner/Servicer, the Owner/Servicer
and the Subservicer agree to work with such Investor and each other in good
faith to resolve the conflict.


42

--------------------------------------------------------------------------------





(h)    Except as otherwise required by Applicable Requirements, all Float
Benefit shall be payable to the Owner/Servicer, which amounts shall be included
in the calculation of the Owner/Servicer Economics in accordance with Section
4.1. The Owner/Servicer shall be responsible for interest payments to
Mortgagors, and Subservicer shall invoice such net amount as an Owner/Servicer
Expense in accordance with Section 4.1. The Owner/Servicer shall be responsible
for all fees and charges associated with maintaining any Custodial Account or
Escrow Account.
(i)    Subject to the Subservicer’s obligations set forth in Section 2.13(d),
the Owner/Servicer shall pay the amount necessary to cover any Compensating
Interest, which amount will be invoiced as an Owner/Servicer Expense. Following
receipt of such invoice, the Owner/Servicer shall notify the Subservicer of any
disputed amounts as forth in Section 4.3 and any disputed amounts shall not be
included in the calculation of Owner/Servicer Expense until resolved in a
mutually acceptable fashion pursuant to Section 4.3.
(j)    [Reserved.]
(k)    The Subservicer shall cause an independent certified public accountant
selected and employed by it to provide the Owner/Servicer not later than March
15th (or such earlier date required under the applicable Servicing Agreement) of
each calendar year to furnish a statement to the effect that such firm has
examined certain documents and records relating to the servicing of assets
similar in nature to the Mortgage Loans and that such firm is of the opinion
that the provisions of this Agreement or similar agreements have been complied
with, and that, on the basis of such examination conducted substantially in
compliance with the Uniform Single Attestation Program for Mortgage Bankers,
nothing has come to their attention which would indicate that such servicing has
not been conducted in compliance therewith, except for (i) such exceptions as
such firm shall believe to be immaterial, and (ii) such other exceptions as
shall be set forth in such statement. The parties agree that Subservicer may
combine any such accountant statement with the similar accountant statements to
be provided to any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement
or the NRM Agency Subservicing Agreement, and that delivery of such combined
statement shall be deemed to have been provided hereunder.
(l)    In the event any items of material noncompliance with Applicable
Requirements are discovered, or are specifically noted in connection with any
audit or examination of the Corporate Parent or the Subservicer’s servicing of
any of the Mortgage Loans, the Subservicer shall promptly address and resolve
such items and report the status, findings and resolution of such items in a
timely manner to the Owner/Servicer and as otherwise required under Applicable
Requirements, it being understood that to the extent such reports are provided
to an NRZ O/S Entity under an NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement, such reports shall be deemed to be provided
hereunder.
(m)    The Subservicer shall promptly notify the Owner/Servicer if it becomes
aware of any repurchase claim against the Owner/Servicer or that would result in
a Loss to Owner/Servicer by the applicable Investor with respect to any Mortgage
Loan and shall


43

--------------------------------------------------------------------------------





cooperate with any reasonable requests of the Owner/Servicer for information
with respect to such Mortgage Loan and in connection with coordinating the
repurchase claim (including, but not limited to, providing copies of related
collection system comments) and delivery of the applicable Mortgage Loan file
and related documents to the Owner/Servicer or its designee with respect to such
repurchase transaction.

Section 2.9.    Delinquency Control.
The Subservicer shall, in accordance with and subject to Applicable
Requirements, including without limitation the applicable Servicing Agreement:
(a)    Maintain a delinquent mortgage servicing program that shall include an
adequate accounting system that indicates the existence of Delinquent Mortgage
Loans, a procedure that provides for sending delinquent notices, assessing late
charges, and returning inadequate payments, and a procedure for the individual
analysis of distressed or chronically delinquent Mortgage Loans;
(b)    Maintain a collection department and an on‑line automated collection
system that complies in all material respects with Applicable Requirements and
the Servicing Procedures;
(c)    Conduct property inspections with respect to defaulted Mortgage Loans and
REO Properties in accordance with Applicable Requirements, including without
limitation the terms of the applicable Servicing Agreement and the Servicing
Procedures.
(d)    In accordance with Applicable Requirements, administer the foreclosure or
other acquisition of the Mortgaged Property relating to any Mortgage Loan in the
name of the applicable Investor, process claims for any applicable insurance and
until the transfer of such Mortgaged Property to the Investor or a private
mortgage Insurer, if applicable, protect such property from waste and vandalism.
In no event shall the Subservicer have title to a Mortgaged Property conveyed in
the name of the Owner/Servicer without the Owner/Servicer’s prior written
consent not to be unreasonably withheld or delayed.
(e)    The Subservicer shall take appropriate measures to ensure, on an ongoing
basis, the accuracy of all documents filed or otherwise utilized by the
Subservicer or its Vendors, Off-shore Vendors and/or Default Firms in any
judicial or non-judicial foreclosure proceeding, related bankruptcy proceeding
or in other foreclosure-related litigation, including but not limited to,
documentation sufficient to establish ownership of the Mortgage Loan by the
related Investor or the Owner/Servicer (if the Owner/Servicer is the Investor
with respect to such Mortgage Loan) and the right to foreclose at the time the
foreclosure action is commenced in the name of the Investor. The Subservicer
shall be required to maintain, and to cause its Vendors, Off-shore Vendors and
Default Firms to maintain, current and accurate records relating to any
foreclosure or related bankruptcy proceedings or related litigation, with a
clear auditable trail of documentation capable of validating foreclosure that
the Subservicer has produced, or has received from a prior subservicer, and
shall cause its Vendors, Off-shore Vendors and Default Firms to do the same. In
connection with any


44

--------------------------------------------------------------------------------





foreclosure proceeding, the Subservicer shall handle such foreclosure
proceedings in the name of the Investor, unless otherwise set forth pursuant to
the Applicable Requirements, and the Subservicer shall comply with all
Applicable Requirements; provided that, in no event shall the Subservicer (i)
foreclose on the related Mortgaged Property in the name of the Owner/Servicer or
(ii) have title to the Mortgaged Property conveyed in the name of the
Owner/Servicer, in each case, without the Owner/Servicer’s prior written consent
not to be unreasonably withheld or delayed.
(f)    With respect to any second lien Mortgage Loan, if the Subservicer is
notified that any superior lienholder has accelerated or intends to accelerate
the obligations secured by the Superior Lien, or has declared or intends to
declare a default under the mortgage or the promissory note secured thereby, or
has filed or intends to file an election to have the Mortgaged Property sold or
foreclosed, the Subservicer shall take, whatever actions are necessary to
protect the interests of the Investor consistent with Applicable Requirements;
provided that such expense is treated as a reimbursable advance from the
Investor.
(g)    The Subservicer shall comply with the Applicable Requirements, including
without limitation the applicable Servicing Agreement, and the Servicing
Procedures in connection with procedures and requirements relating to
Charged-off Loans and shall include in its monthly reporting to the
Owner/Servicer when any such Mortgage Loans become Charged-off Loans. The
parties agree that Subservicer may combine any such reporting with the reporting
provided to any NRZ O/S Entity under Section 2.9(g) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement.
Unless otherwise required under Applicable Requirements, the Subservicer shall
not make any Servicing Advances or P&I Advances with respect to Charged-off
Loans and shall not be entitled to any Servicing Fees or other compensation with
respect to Charged-off Loans. To the extent consistent with Subservicer’s
Servicing Procedures and in accordance with Section 2.4, Subservicer may utilize
a Vendor for recovery collection on such Charged-off Loans.

Section 2.10.    REO Properties.
(a)    In the event that title to a Mortgaged Property is acquired in
foreclosure, redemption, ratification or by deed in lieu of foreclosure, the
deed or certificate of sale shall be taken in the name of the Investor, or its
designee (or as otherwise required by the applicable Servicing Agreement);
provided that, in no event shall the Subservicer have title to the Mortgaged
Property conveyed in the name of the Owner/Servicer without the Owner/Servicer’s
prior written consent not to be unreasonably withheld or delayed.
(b)    Notwithstanding anything to the contrary in this Agreement, (i) the
Subservicer shall not engage any Vendor to perform any form of REO Disposition
Services on any REO Property subserviced hereunder unless the Owner/Servicer has
directed the Subservicer in writing to engage a Vendor to perform REO
Disposition Servicers and any such Vendor shall be approved in writing by the
Owner/Servicer in its sole discretion and subject to the Owner/Servicer
approving the terms and conditions of the arrangement with such Vendor, provided
that Subservicer’s Vendors performing REO Disposition Services


45

--------------------------------------------------------------------------------





and identified on Exhibit I-2 (each a “Critical REO Disposition Vendor”) shall
be deemed to have been approved by Owner/Servicer until otherwise directed by
Owner/Servicer, (ii) the Owner/Servicer shall engage any third party having all
qualifications, licenses and/or approvals necessary to perform REO Disposition
Services in accordance with the terms of this Agreement and otherwise acceptable
to the Owner/Servicer (each an “Approved Party”) to perform REO Disposition
Services on any REO Property subserviced hereunder; provided that the
Owner/Servicer may, in its sole discretion, consult the Subservicer for its
opinion regarding particular third party’s competence to perform REO Disposition
Services, (iii) the Subservicer shall cooperate with such Approved Party in
connection with it providing REO Disposition Services, including but not limited
to, responding to inquiries regarding any REO Property and providing information
and data regarding the REO Properties to the Approved Party as required by such
Approved Party, (iv) the Subservicer shall (x) review any reporting and/or data
provided by such Approved Party, (y) incorporate such information to
Subservicer’s servicing systems and (z) report such information to the
applicable Investors in accordance with the applicable Servicing Agreement, (v)
the Owner/Servicer shall be entitled to any and all Downstream Ancillary Income,
(vi) the Subservicer shall be responsible for any and all costs associated with
terminating Critical REO Disposition Vendors, including the costs, expenses,
termination fees, or other amounts payable, if any, under its existing
arrangements with such Critical REO Disposition Vendors, and (vii) the
Owner/Servicer shall be responsible for any and all costs and expenses incurred
by the Owner/Servicer for engaging any third- party to assist the Owner/Servicer
in oversight of this Agreement (except as set forth in Section 2.11(a)).
(c)    To the extent the ongoing internal costs and expenses related to the
Subservicer’s interaction and/or cooperation with any Approved Party materially
exceeds the costs Subservicer had previously experienced with respect to REO
Disposition Services (the “Internal Cost Variance”), the Owner/Servicer shall
reimburse the Subservicer the documented incremental costs and incremental
expenses incurred by Subservicer with respect to interaction and cooperation
with any Approved Party that exceeds the Subservicer’s prior costs related
thereto; provided that (i) the Subservicer shall use commercially reasonable
efforts to minimize such incurred costs and expenses and (ii) the Owner/Servicer
shall have no obligation to reimburse the Subservicer for any costs and expenses
related to changes in Subservicer’s servicing systems, technology systems,
servicing processes and/or training/re-training employees, in each case, in
connection with the initial implementation and on-boarding. The Subservicer
shall provide the Owner/Servicer any and all supporting documentation reasonably
necessary to review the Internal Cost Variance asserted by Subservicer
(supporting documentation may include invoices, reports and any other
documentation or evidence which reasonably substantiates the alleged Internal
Cost Variance) and the Owner/Servicer must reasonably agree with such Internal
Cost Variance prior to the Owner/Servicer reimbursing the applicable incremental
costs and incremental expenses as set forth above. The Owner/Servicer shall be
reasonable with respect to any requests to change any Approved Party or Critical
REO Disposition Vendor. In connection with the foregoing, the parties hereby
agree that it would not be “reasonable” [***]; it being understood, that the
limitation on the number of Approved Parties engaged pursuant to this clause (c)
by Owner/Servicer shall apply to all “Approved


46

--------------------------------------------------------------------------------





Parties” engaged by any NRZ/OS Entity under any NRZ Servicing/Subservicing
Agreement and the NRM Agency Subservicing Agreement. Any Approved Party shall be
onboarded in accordance with and subject to the provisions in Section 2.3(f) of
this Agreement.
(d)    Subject to the terms of the Subservicer’s existing contracts, as soon as
reasonably practicable and in no event later than ninety (90) calendar days
after the date hereof, the Subservicer shall not sign any new property-level
listing agreements which cannot be terminated within sixty (60) calendar days
after the applicable Transfer Date.
(e)    To the extent that the Owner/Servicer does not engage an Approved Party
and directs the Subservicer in writing to either (i) engage a vendor to perform
REO Disposition Services (which such vendor shall be approved by the
Owner/Servicer in its sole discretion and subject to the Owner/Servicer
approving the terms and conditions of the arrangement with such vendor) or (ii)
utilize the Critical REO Disposition Vendor(s), in each case, the Subservicer
shall comply with all Applicable Requirements related to the maintenance of REO
Property, including without limitation all requirements set forth in the
applicable Servicing Agreement. The Subservicer shall maintain on each REO
Property monthly fire, hazard and, to the extent required and available under
the national flood insurance program, flood insurance, all in the amounts and
with such coverage as required under Applicable Requirements.
(f)    In addition to the Subservicer’s indemnification obligations set forth in
Section 8.2, the Subservicer hereby agrees to indemnify and hold the
Owner/Servicer harmless against any and all Losses resulting from or arising out
of Subservicer [***].
(g)    The Owner/Servicer shall be responsible for obtaining and maintaining any
liability coverage insuring the Owner/Servicer.

Section 2.11.    Books and Records; Access to Facilities.
(a)    Subject to Section 10.17, the Subservicer shall keep accessible and
retrievable, and make available to the Owner/Servicer upon the Owner/Servicer’s
reasonable request, copies of all records relating to the Subservicing of the
Mortgage Loans under this Agreement, including records related to foreclosure
and Loss Mitigation. The Owner/Servicer shall have the right to examine, audit
or conduct diligence on the Subservicer and the Servicing Rights, Mortgage
Loans; provided that the Owner/Servicer agrees to coordinate examinations,
audits, reviews or diligence pursuant to this Section 2.11(a) with any
examinations, audits, reviews or diligence conducted by any NRZ O/S Entity under
any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement. In such reviews, the Subservicer will allow the Owner/Servicer, its
Affiliates, and its Representatives (other than Representatives that are
business competitors of Subservicer), during normal business hours and upon
reasonable notice and provided that such review shall not unduly or unreasonably
interrupt the Subservicer’s business operations, to, at any time and from time
to time, access to review all of Subservicer’s origination and servicing
platform, the Mortgage Files, facilities, employees, servicing files, servicing
documents, servicing records, data tapes, computer records, servicing systems,
and other computer and


47

--------------------------------------------------------------------------------





technology systems or other information pertaining to this Agreement, any
Servicing Agreement, the Servicing Rights, the Mortgage Loans, P&I Advances, the
Servicing Advances and the Subservicer’s general servicing practices and
procedures. The Subservicer may require that any Persons performing such due
diligence on behalf of the Owner/Servicer agree to the same non-disclosure and
confidentiality agreements set forth in Section 10.12. In furtherance thereof,
the Subservicer shall provide such information, data and materials as reasonably
requested by the Owner/Servicer in furtherance of this Section 2.11; provided
that Owner/Servicer agrees to coordinate any requests with any such requests
made by an NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or the
NRM Agency Subservicing Agreement. The Owner/Servicer shall pay its own expenses
in connection with any such examination; provided further, to the extent the
Owner/Servicer reasonably determines that additional diligence is necessary as a
result of (x) incorrect or inaccurate information provided to Owner/Servicer by
Subservicer or (y) the Subservicer’s (actual or reasonably alleged) failure to
observe or perform any or all of the Subservicer’s covenants and obligations
under this Agreement (including errors in judgment), in each case, the
Subservicer shall reimburse the Owner/Servicer up to $500,000.00 per year for
the incremental costs and expenses of conducting such additional diligence, it
being understood that the maximum amount of $500,000 per year shall apply to all
diligence conducted by Owner/Servicer hereunder and any diligence conducted by
any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement and the NRM
Agency Subservicing Agreement. With respect to any reviews under this clause (a)
and under Section 2.11(a) of any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement that exceed one (1) review in any three-month
period (absent an event occurring under Section 5.3), the out-of-pocket and
internally allocated costs and expenses, as applicable, incurred by the
Subservicer in connection with such additional review shall be at the
Owner/Servicer’s expense as further set forth in Section 2.3(d). In addition,
upon Owner/Servicer’s request, which request shall be made in coordination with
any similar request by any NRZ O/S Entity under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, the Subservicer shall make
its chief financial officer, treasurer or other senior executive that is both
authorized and sufficiently well-informed to speak to Subservicer’s financial
condition, available to discuss Subservicer’s financial condition, including its
current liquidity, promptly but no less than two (2) Business Days after such
request.
(b)    The Subservicer shall cooperate in good faith with the Owner/Servicer and
it Representatives and regulators in responding to any reasonable inquiries
regarding the Subservicer’s Subservicing of the Mortgage Loans and the
Subservicer’s compliance with, and ability to perform its obligations under, the
provisions of this Agreement and Applicable Requirements, including without
limitation inquiries regarding the Subservicer’s qualifications, expertise,
capacity and staffing levels, training programs, work quality and workload
balance, reputation (including complaints), information security, document
custody practices, business continuity and financial viability, monitoring and
oversight of the Vendors, Off-shore Vendors and Default Firms as well as the
current accuracy of the representations and warranties made by the Subservicer
in Article VII, it being understood that Owner/Servicer shall coordinate all
such requests with the requests made by any NRZ O/S Entity under any NRZ
Servicing/Subservicing Agreement or the NRM Agency


48

--------------------------------------------------------------------------------





Subservicing Agreement. The Subservicer shall reasonably cooperate to provide to
the regulatory authorities supervising Owner/Servicer or its Affiliates and the
examiners and supervisory agents of such authorities, access to the
documentation required by applicable regulations of such authorities supervising
Owner/Servicer or its Affiliates with respect to the Mortgage Loans. The
Owner/Servicer may request, in concert with any such request under any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, and
the Subservicer shall cooperate with, reasonable periodic reviews of the
Subservicer’s performance and competence under this Agreement to confirm
timeliness, completeness, and compliance with all Applicable Requirements and
the provisions of this Agreement, and to confirm that foreclosures are conducted
in a manner consistent with Applicable Requirements and any regulatory orders,
directives or guidance applicable to the Owner/Servicer, the Subservicer, or
their Affiliates. The Subservicer shall provide the Owner/Servicer with at least
ninety (90) days’ prior written notice if it intends to discontinue or change
its current servicing system of record, it being understood that any such notice
provided to any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or
the NRM Agency Subservicing Agreement shall be deemed to have been provided
hereunder.
(c)    The Subservicer shall provide the Owner/Servicer and its Representatives
with access to its systems for access to data and reports to allow the
Owner/Servicer to monitor the Mortgage Loans. Owner/Servicer shall not have any
limitations on the amount of access to such systems and shall not have any
limitation on “page views” or downloading therein. Through such access to
systems, the Owner/Servicer shall be provided with unlimited access on demand to
certain reports and data referenced in this Agreement. Such access to systems
shall have targeted availability of twenty-four hours a day, three-hundred
sixty-five (365) days per calendar year with a targeted uptime of ninety-eight
percent (98%) per month not to include scheduled maintenance. The Subservicer
shall provide the Owner/Servicer at least five (5) Business Days’ notice prior
to any scheduled maintenance or other scheduled access interruption of such
access to systems, it being understood that any such notice provided to any NRZ
O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement shall be deemed to have been provided hereunder; provided
that the Subservicer shall immediately notify the Owner/Servicer of any
unscheduled access interruptions, it being understood that any such notice
provided to any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or
the NRM Agency Subservicing Agreement shall be deemed to have been provided
hereunder. The Subservicer shall use commercially reasonable efforts to address
any access or availability issues on the same Business Day on which such issues
arises. During any such unscheduled access interruptions, the Subservicer shall
use commercially reasonable efforts to provide the Owner/Servicer certain
reports and data in an alternative medium, it being understood that Subservicer
may combine any such reporting with the reporting provided to any NRZ O/S Entity
under any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement and to the extent Subservicer provides such reporting to any NRZ O/S
Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such reporting shall be deemed to be provided hereunder.
The Subservicer’s access to systems shall allow access to the following data and
documents: (i) imaged Mortgage Loan Documents and Mortgage Servicing Files in
Subservicer’s possession or


49

--------------------------------------------------------------------------------





control; (ii) imaged copies of all Mortgagor communications; (iii) records of
all Mortgagor communications; (iv) imaged copies of all litigation, bankruptcy,
foreclosure related filings and related documentation solely to each Mortgage
Loan (for the avoidance of doubt, such imaged copies of litigation, bankruptcy
and foreclosure filings and related documentation will not include those
unrelated to the Mortgage Loans); (v) current commentary regarding all Mortgagor
communications and all activity related to each Mortgage Loan with sufficient
detail to understand the status of any issues; (vi) an identifier of the Default
Firm(s) engaged relating to the Mortgage Loan, if applicable; (vii) call
transcripts; (viii) call recordings (unless call recordings are otherwise
electronically made available to the Owner/Servicer, (ix) insurance, including
[***], if applicable, and hazard and flood insurance; (x) single point of
contact; and (xi) the documents and materials described in Section 2.18(e).
(d)    Subject to Section 10.17, the Subservicer shall deliver to the
Owner/Servicer the results of any and all reviews or audits conducted by or
obtained by the Corporate Parent, the Subservicer, its Vendors, Off-shore
Vendors, Default Firms, agents or representatives (including internal and
external auditors) to the extent set forth in Exhibit Q hereto, it being
understood that to the extent such results or reports are delivered to any NRZ
O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such results or reports shall be deemed to have been
delivered hereunder. To the extent the Subservicer is prohibited from delivering
such results to the Owner/Servicer, the Owner/Servicer and the Subservicer agree
that such reporting may be conducted onsite at the Subservicer’s location, or
may be accomplished via secure electronic means, to the extent such onsite or
electronic diligence is otherwise permitted. The Subservicer and the
Owner/Servicer acknowledge that the availability of certain information from the
Subservicer’s Vendors, Off-shore Vendors, Default Firms and/or other agents and
representatives is subject to the requirements and limitations of the
contractual relationship between the Subservicer and that party.
(e)    For critical systems relied upon by the Subservicer in connection with
its obligations under this Agreement, the Subservicer shall, for each year
starting the year in which the Effective Date occurs and for so long as
Subservicer performs the Subservicing under this Agreement and in accordance
with the delivery timing set forth in Exhibit E-1, provide (i) the
Owner/Servicer with a copy of the SOC 1 Type II report applicable to the
services or products (or equivalent report(s), solely to the extent Subservicer
proposes such equivalent report(s) in advance to Owner/Servicer and are
reasonably satisfactory to Owner/Servicer) of Subservicer’s data processing
environment and internal controls related to the obligations or services under
this Agreement, as well as (ii) copies of each SOC report or equivalent
report(s) applicable to the services or products provided by the Critical
Vendors. Each report described in clauses (i) and (ii) above must be performed
by a nationally recognized independent audit firm (provided that Subservicer’s
current audit firm shall be deemed acceptable) and shall be substantially
consistent with the scope and form provided to New Residential Mortgage LLC in
the report related to the period from October 1, 2015 to September 30, 2016, it
being understood that Subservicer may combine any such reporting with the
reporting provided to any NRZ O/S Entity under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement and to the extent Subservicer


50

--------------------------------------------------------------------------------





provides such reporting to any NRZ O/S Entity under any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, such
reporting shall be deemed to be provided hereunder. Any requests by the
Owner/Servicer to expand the scope of such reports shall be made in coordination
with any such request by each NRZ O/S Entity under the related NRZ
Servicing/Subservicing Agreements and the NRM Agency Subservicing Agreement and
shall be subject to Section 2.3. To the extent any such SOC 1 Type II
attestation (or permitted equivalent report(s)) described in clause (i) or (ii)
above results in findings, the Subservicer shall make commercially reasonable
efforts to remediate and respond promptly to any reasonable inquiries regarding
any such findings from the Owner/Servicer and its external auditor, it being
understood that the Owner/Servicer shall coordinate any such inquiries with any
inquiries made in accordance with Section 2.11(e) of any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement, and,
to the extent applicable, any response provided by Subservicer to such inquiries
under any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement shall be deemed to have been provided hereunder. Subject to Section
10.17, in the event the Subservicer is prohibited from providing any of the
reports or reviews required under this Section 2.11(e) to the Owner/Servicer,
the Subservicer shall cooperate with the Owner/Servicer and use commercially
reasonable efforts to obtain the necessary consents to provide such reports or
reviews to the Owner/Servicer.
(f)    The Subservicer shall promptly upon written request provide to the
Owner/Servicer and any Master Servicer, or any Depositor (or any designee of the
Depositor, such as an administrator) if a Master Servicer has not been
identified under the applicable Servicing Agreement, a written description (in
form and substance reasonably satisfactory to the Owner/Servicer) of the role
and function of each Vendor utilized by the Subservicer, specifying (i) the
identity of each such Vendor, (ii) which (if any) of such Vendors are
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Vendor identified
pursuant to clause (ii) of this Section 2.11(f), it being understood that
Subservicer may combine any such reporting with the reporting provided to any
NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement and to the extent Subservicer provides such reporting to
any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement, such reporting shall be deemed to be provided
hereunder. The Subservicer shall cause any Vendor determined by the Subservicer
in its commercially reasonable discretion, applying substantially the same
criteria in its determination as applied in the Subservicer’s 2016 Regulation AB
reporting, to be “participating in the servicing function” used by the
Subservicer to comply with the provisions of Section 2.11(g) of this Agreement
to the same extent as if such Vendor were the Subservicer.
(g)    Each calendar year, on or before five (5) Business Days prior to the
earliest due date under any Servicing Agreement applicable to Subservicer in its
role as Master Servicer or any Servicing Agreement applicable to Subservicer in
its role as subservicer, the Subservicer shall (to the extent provided for under
the applicable Servicing Agreement) with respect to each Investor:


51

--------------------------------------------------------------------------------





(i)    deliver to the Owner/Servicer a report regarding the Subservicer’s
assessment of compliance during the immediately preceding calendar year
substantially in the form of the Subservicer’s 2016 Regulation AB reports as
primary servicer and master servicer (or as otherwise specified in the
applicable Servicing Agreement), as required under Rules 13a-18(c) and 15d-18(c)
of the Exchange Act and Item 1122(b) of Regulation AB. Such report shall be
signed by an authorized officer of the Subservicer;
(ii)    deliver to the Owner/Servicer a report of a nationally recognized
independent audit firm that attests to, and reports on, the assessment of
compliance made by the Subservicer and delivered pursuant to Section 2.11(g)(i).
Such attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act;
(iii)    cause each Vendor determined by the Subservicer pursuant to Section
2.11(f) to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, to deliver to the Subservicer, an assessment of
compliance and accountants’ attestation as and when provided in this Section
2.11(g), which shall be delivered with the Subservicer’s report as provided in
2.3(g)(i);
(iv)    if required by the Servicing Agreement, deliver, and cause each Vendor
described in Section 2.11(g)(iii) to deliver, to the Owner/Servicer, and any
other Person that will be responsible for signing the certification (a “Sarbanes
Certification”) required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act
(pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an
asset-backed issuer with respect to a securitization transaction a
certification, signed by the appropriate officer of the Subservicer, in the form
set forth in the applicable Servicing Agreement; and
(v)    deliver to the Owner/Servicer a statement of compliance addressed to the
Owner/Servicer and such Depositor and signed by an authorized officer of the
Subservicer, to the effect that (A) a review of the Subservicer’s activities
during the immediately preceding calendar year (or applicable portion thereof)
and of its performance under this Agreement (which shall be delivered as a
separate statement to the Owner/Servicer only) and any applicable Servicing
Agreement during such period has been made under such officer’s supervision, and
(B) to the best of such officers’ knowledge, based on such review, the
Subservicer has fulfilled all of its obligations under this Agreement and any
applicable Servicing Agreement in all material respects throughout such calendar
year (or applicable portion thereof) or, if there has been a failure to fulfill
any such obligation in any material respect, specifically identifying each such
failure known to such officer and the nature and the status thereof.
The parties agree that Subservicer may combine any such reporting with the
reporting provided to any NRZ O/S Entity under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement and to the extent Subservicer
provides


52

--------------------------------------------------------------------------------





such reporting to any NRZ O/S Entity under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, such reporting shall be
deemed to be provided hereunder.

Section 2.12.    Insurance.
The Subservicer shall maintain, at its own expense, a blanket fidelity bond and
an errors and omissions insurance policy (collectively, the “Fidelity and Errors
and Omissions Insurance”), with broad coverage on all officers, employees or
other Persons acting in any capacity with regard to the Mortgage Loans to handle
funds, money, documents and papers relating to the Mortgage Loans. The Fidelity
and Errors and Omissions Insurance shall be underwritten by an Insurer that has
a current rating acceptable under Fannie Mae and Freddie Mac requirements and
the applicable Servicing Agreement. The Fidelity and Errors and Omissions
Insurance shall protect and insure the Subservicer against Losses, including
forgery, theft, embezzlement, errors and omissions, negligent and fraudulent
acts of such Persons. The Fidelity and Errors and Omissions Insurance shall also
protect and insure the Subservicer against Losses in connection with the failure
to maintain any insurance policies required pursuant to this Agreement and
Applicable Requirements and the release or satisfaction of a Mortgage Loan
without having obtained payment in full of the indebtedness secured thereby.
No provision of this Section 2.12 requiring the Fidelity and Errors and
Omissions Insurance shall diminish or relieve the Subservicer from its duties
and obligations as set forth in this Agreement. The minimum coverage under any
such Fidelity and Errors and Omissions Insurance shall be at least equal to the
greater of (i) the corresponding amounts required pursuant to the Fannie Mae
Guides or as otherwise waived or permitted by Fannie Mae, (ii) the corresponding
amounts required by Applicable Requirements or (iii) such other amount required
under the applicable Servicing Agreement. Promptly following request of the
Owner/Servicer or the Investor, the Subservicer shall cause to be delivered
proof of coverage of the Fidelity and Errors and Omissions Insurance. At the
timing set forth in Exhibit E-1, the Subservicer will deliver or make available
its then-current Fidelity and Errors and Omissions Insurance and will notify the
Owner/Servicer promptly if such Fidelity and Errors and Omissions Insurance is
terminated without replacement, it being understood that to the extent
Subservicer delivers or makes available to any NRZ O/S Entity such proof or
notifies any NRZ O/S Entity of any such termination, Subservicer shall be deemed
to have provided such proof or notice to Owner/Servicer hereunder.

Section 2.13.    Advances.
(a)    Servicing Advances.
The Subservicer shall, from time to time during the term of this Agreement, make
Servicing Advances as required under the applicable Servicing Agreement and
Applicable Requirements, provided, however, that such Servicing Advances shall
be made in compliance with the Advance Policy. For the avoidance of doubt, the
Advance Policy, as it relates to the making of Servicing Advances, does not
apply to any Servicing Advance made prior to the applicable Transfer Date.


53

--------------------------------------------------------------------------------





The Subservicer shall not make any Servicing Advance unless such Servicing
Advance is in compliance with the Advance Policy unless otherwise expressly
directed by Owner/Servicer in writing to make such Servicing Advance in
accordance with Section 2.3 of this Agreement.
The Subservicer shall not have any obligation to notify the Owner/Servicer
before making any Servicing Advances that are permitted under the Advance Policy
and the applicable Servicing Agreement.
The Subservicer shall provide the Owner/Servicer such loan-level detail and
advance-level detail information regarding Servicing Advances made in the format
and timing set forth in Exhibit E-1. On an as-needed basis, the Subservicer
shall identify any outstanding Servicing Advances which the Subservicer has
determined are not recoverable and the specific reason why such Servicing
Advances are not recoverable and whether such Servicing Advance, if made by the
Subservicer, complied with the Advance Policy. For the avoidance of doubt, the
Subservicer shall make any advance necessary as required by all federal, state
and local legal and regulatory requirements (including, without limitation,
laws, statutes, rules, regulations and ordinances).
(b)    P&I Advances.
The Subservicer shall, from time to time during the term of this Agreement, make
P&I Advances as required under the applicable Servicing Agreement and Applicable
Requirements, provided, however, that such P&I Advances shall be made in
compliance with the Advance Policy.
The Subservicer shall not make any P&I Advance unless such P&I Advance is in
compliance with the Advance Policy unless otherwise expressly directed in
writing by Owner/Servicer to make such P&I Advance in accordance with Section
2.3 of this Agreement.
If the Subservicer reasonably determines that on any Remittance Date for an
Investor there will not be adequate Custodial Funds in the related Custodial
Account to be remitted for payment to an Investor, then the Subservicer shall
provide the Owner/Servicer written notice of the amount required to be deposited
in such Custodial Account pursuant to the applicable Servicing Agreement so that
the Custodial Account will have funds on deposit at least equal to the amount
required to be remitted to the applicable Investor. The Subservicer shall
provide the Owner/Servicer and the Owner/Servicer’s lender(s) (as identified to
the Subservicer by the Owner/Servicer) such written notice no later than 1:00
p.m. New York City time on the first (1st) Business Day prior to the date on
which the respective Custodial Accounts are required to be funded with regard to
the respective Remittance Date which notice shall contain an estimate of the P&I
Advance required to be advanced by the Owner/Servicer. Subject to resolution of
any obvious or manifest errors in such estimate, on such date, the
Owner/Servicer shall fund (or cause to be funded) the amount set forth in the
written notice provided by the Subservicer (or such lesser amount as reasonably
determined by the Subservicer) via wire transfer into the applicable Custodial
Account or such other aggregation account as directed by the Subservicer. To the
extent the amounts that the Owner/Servicer (or its lender(s)) fund exceed the
amounts required to be remitted to the applicable Investor on the applicable
Remittance Date, the Subservicer shall remit such excess funds to the
Owner/Servicer or lender(s), as applicable, no later than two (2) Business Days
after such Remittance Date (or netted against the next Business Days’ advance
reimbursements if mutually agreed by the parties).


54

--------------------------------------------------------------------------------





(c)    Reimbursement of Servicing Advances.
(i)    The Subservicer shall cooperate with the Owner/Servicer, Owner/Servicer’s
lender(s) and any Rating Agency or other third party in connection with the
Owner/Servicer’s financing of any Servicing Advances.
(ii)    The Subservicer shall be entitled to be reimbursed for all Servicing
Advances made by the Subservicer in accordance with this Agreement on a daily
basis as further described in this Section 2.13(c). Each Business Day, the
Subservicer shall provide the Owner/Servicer and the Owner/Servicer’s lender(s)
(as identified to the Subservicer by the Owner/Servicer) with a report as set
forth on Exhibit E-1 evidencing Servicing Advances made by the Subservicer in
the previous Business Day. For the avoidance of doubt, images of invoices will
not be required for purposes of reimbursement pursuant to this Section
2.13(c)(ii).
(iii)    Promptly upon Owner/Servicer’s lender’s receipt of the information
provided pursuant to Section 2.13(c)(ii) (the “Servicing Advances Reimbursement
Date”), subject to resolution of any obvious or manifest errors, the
Owner/Servicer shall remit (or cause to be remitted) the amount set forth in the
written invoice or other customary documentation provided by the Subservicer for
all such Servicing Advances (or such lesser amount as reasonably determined by
the Subservicer) via wire transfer to the Subservicer on such Servicing Advances
Reimbursement Date. Notwithstanding any provision in this Agreement to the
contrary, the Owner/Servicer shall not be responsible for any PMI Proceeding
Advances and in no event shall the Subservicer be reimbursed by the
Owner/Servicer for any PMI Proceeding Advances.
(iv)    Except with respect to obvious or manifest errors, Subservicer and
Owner/Servicer shall resolve any disputes regarding Servicing Advances in
accordance with Section 2.13(e).
(v)    Notwithstanding any provision in this Agreement to the contrary, the
Subservicer shall reimburse the Owner/Servicer for any Servicing Advances (as
part of the daily remittance of the Owner/Servicer Economics) made by the
Subservicer and reimbursed by the Owner/Servicer in the event (x) the applicable
Investor declines to reimburse such Servicing Advance as a result of the failure
of the Subservicer to service the related Mortgage Loan in accordance with
Applicable Requirements or (y) it is determined that such Servicing Advance is
not eligible for reimbursement under the applicable Servicing Agreement (unless
such Servicing Advance is permitted to be made under the Advance Policy and in
accordance with Section 2.13(a).
(d)    Recovery of P&I Advances and Servicing Advances from Mortgagors.
The Subservicer shall use commercially reasonable efforts to collect and recover
from the related Mortgagors, Investors, or Insurers in accordance with
Applicable Requirements and the


55

--------------------------------------------------------------------------------





Advance Policy, all P&I Advances, Owner/Servicer Expenses (to the extent
applicable) and Servicing Advances made by the Subservicer or any prior servicer
or subservicer.
The Subservicer shall withdraw funds from the Custodial Accounts to reimburse
any Servicing Advances, Owner/Servicer Expenses and/or P&I Advances as soon as
possible as permitted under the related Servicing Agreements and the Advance
Policy; provided that, the Advance Policy shall allow for certain delays related
to the protection of investment grade bonds. Any reimbursements of Servicing
Advances and/or P&I Advances shall be deposited to the Subservicer’s clearing
account within one (1) Business Day after its receipt thereof. The Subservicer
shall then remit any such reimbursements to such account or accounts designated
in writing from time to time by the Owner/Servicer (or any transferee of the
rights to reimbursement therefor) no later than two (2) Business Days after such
amounts are deposited into the clearing account.
To the extent any Servicing Agreement does not have provisions or otherwise
contemplate the prioritization for recovery of Servicing Advances, Servicing
Fees and/or P&I Advances, the Subservicer shall calculate any loss at
liquidation associated with nonrecoverable advances in a manner that minimizes
such loss to the Owner/Servicer (i.e., utilizing loan-level proceeds to reduce
items which do not benefit from a general collections backstop before items
which may be reimbursed on a pool-level basis).
The Subservicer shall cooperate in good faith with the Owner/Servicer to pursue
full reimbursement of outstanding P&I Advances, Owner/Servicer Expense and
Servicing Advances and shall indicate in the monthly reporting if it determines
the recoverability of any such P&I Advances or Servicing Advances is at risk, it
being understood that Subservicer may combine any such reporting with the
reporting provided to Owner/Servicer under the NRM PLS Subservicing Agreement
and delivery of such reporting under such NRZ Subservicing Agreement(s) shall be
deemed to constitute delivery hereunder.
In the event a P&I Advance or a Servicing Advance is determined to be
nonrecoverable under the applicable Servicing Agreement as a result of the
Subservicer’s failure to comply with the Advance Policy (other than as a result
of Subservicer’s compliance with the instruction of Owner/Servicer in accordance
with Section 2.3), the Subservicer shall be required to reimburse the
Owner/Servicer for the amount of any such advance that was funded or reimbursed
by the Owner/Servicer within ten (10) Business Days following the determination
that such advance was nonrecoverable.
(e)    Advance Dispute Resolution.
Except with respect to obvious and manifest errors otherwise resolved by the
parties, disputes regarding P&I Advances or Servicing Advances shall be resolved
in the manner set forth in Schedule 2.13(e).

Section 2.14.    Solicitation.
Except as otherwise permitted under Exhibit B of this Agreement, the
Subservicer, the Corporate Parent, their respective Affiliates, agents and
representatives shall not, without the prior written consent of the
Owner/Servicer, solicit Mortgagors for a refinance of the Mortgage Loans,


56

--------------------------------------------------------------------------------





or for accident, health, life, property and casualty insurance, or any other
non-mortgage related products or services, except for products or processes that
facilitate normal servicing activities, such as “speedpay” or automatic payment
plans. Only upon receipt of the prior written consent of the Owner/Servicer and
in accordance with Applicable Requirements, shall the Subservicer be entitled to
solicit individual Mortgagors for accident, health, life, property and casualty
insurance and any other mortgage refinancing or non-mortgage related products or
services that the Subservicer and the Owner/Servicer deem appropriate. The
Subservicer shall retain any resulting commission or other income in such
amounts not to exceed those approved by the Owner/Servicer. The Subservicer
covenants to the Owner/Servicer that it shall not solicit any Mortgagor for
prepaid single-premium credit life, credit disability, credit unemployment,
credit property, accident or health insurance, or any other single-premium
insurance product. For the avoidance of doubt, it is understood and agreed that
advertising and promotions undertaken by the Subservicer or any Affiliate of the
Subservicer which are directed to the general public at large or segments
thereof that do not target the Mortgagors, including, without limitation, mass
mailing based on commercially acquired mailing lists, newspaper, radio,
television advertisements and advertisements and offers appearing to the general
public on Subservicer’s website, which may also appear on Subservicer’s webpages
following log-in by consumers (provided such advertisements are not targeted to
such consumers), shall not constitute solicitation under this Section 2.14.

Section 2.15.    HAMP.
The Subservicer acknowledges that the Mortgage Loans may include mortgage loans
modified under HAMP and Mortgage Loans that may now or in the future be subject
to other local, state or federal government mortgage-related programs that
currently exist or may exist in the future. The Subservicer confirms that it is
aware of the special requirements for such Mortgage Loans that currently exist
or may exist in the future and the Subservicer agrees to assume the additional
responsibilities associated with servicing such Mortgage Loans and to take such
actions as are necessary to comply with such programs. With respect to each
Mortgage Loan subject to a trial payment period pursuant to HAMP as of the
related Transfer Date, the Subservicer shall take all actions required of a
servicer participating in HAMP to complete such trial payment period and
implement the related loan modification. The Subservicer will cooperate in good
faith in connection with any audit, inspection, review, or investigation of the
Subservicer’s compliance with or reporting under HAMP or other government
program related to the Mortgage Loans.
The Owner/Servicer shall take all commercially reasonable actions necessary to
enable HAMP fees to be paid to Subservicer.

Section 2.16.    Purchase Agreement Obligations.
From time to time during the term of this Agreement, the Owner/Servicer may
enter (or has already entered) into certain mortgage servicing rights purchase
agreements or similar agreements other than the Transfer Agreement (each such
other agreement, an “MSRPA” and collectively, the “MSRPAs”) which set forth
conditions, qualifications and covenants, and servicing, cooperation, reporting,
servicing transfer and qualification requirements that the Owner/Servicer is
obligated to meet or obligated to cause its subservicer to meet (the “MSRPA
Requirements”). To the extent the Owner/Servicer anticipates utilizing the
Subservicer as the subservicer pursuant to this Agreement


57

--------------------------------------------------------------------------------





for servicing rights purchased pursuant to an MSRPA, the Owner/Servicer shall
provide the Subservicer with a copy of the current draft or executed version, as
applicable, of such MSRPA (redacted for confidential information) for the
Subservicer’s review and approval. If (i) the Subservicer notifies the
Owner/Servicer of its approval of any such MSRPA (which may be delivered via
e-mail), and (ii) solely with respect to MSRPA which have not been executed
prior to the Effective Date, the Owner/Servicer executes the same, such MSRPA
shall be included as part of Exhibit L to this Agreement, containing all
operative MSRPAs relevant hereto. By its approval of any MSRPA, the Subservicer
shall be obligated hereunder to perform the obligations of the Owner/Servicer
under such MSRPA to the extent necessary to satisfy any such MSRPA Requirements.
The Owner/Servicer and the Subservicer shall consider whether such additional
MSRPA obligations or loan-level characteristics require revision to the
Performance Triggers and shall reflect any agreed upon adjustments in the
related Acknowledgment Agreement or other documentation acceptable to the
parties.

Section 2.17.    Pending and Completed Loss Mitigation.
With respect to the Mortgage Loans, the Subservicer shall (a) accept and
continue processing any loan modification, deed in lieu, short sale, or other
Loss Mitigation requests pending at the time of the applicable Transfer Date in
accordance with Applicable Requirements, (b) honor outstanding trial and
permanent loan modification, deeds in lieu, short sales, or other Loss
Mitigation agreements in accordance with Applicable Requirements, including
without limitation, any trial or permanent loan modifications made under HAMP,
and (c) correctly apply payments with respect to Mortgage Loans for which the
related Mortgagor is a debtor in a case under Chapter 13 of the United States
Bankruptcy Code of 1986, as amended, at the time of the applicable Transfer
Date. Owner/Servicer and Subservicer acknowledge and agree that the Mortgagors
under the Mortgage Loans subject to any of the modification or loss mitigation
actions described in the preceding sentence shall be third party beneficiaries
of the obligations in the preceding sentence.

Section 2.18.    Disaster Recovery Plan.
The Subservicer shall maintain its current business continuity plan (“BCP”) that
addresses the continuation of services if an incident (act or omission) impairs
or disrupts the Subservicer’s obligation to provide the services contemplated
under this Agreement, as may be modified from time to time. The Subservicer
agrees to provide the Owner/Servicer (and any applicable regulatory agencies
having jurisdiction over the Owner/Servicer) with a copy of its entire BCP
promptly following the Owner/Servicer’s request. The Subservicer warrants that
the BCP conforms to Applicable Requirements and generally accepted industry
standards for business continuity planning (collectively, the “BCP Standards”),
which include, but are not limited to, recovery strategy, loss of critical
personnel, restoring access to documents and data to the Owner/Servicer,
documented recovery plans covering all areas of operations pursuant to this
Agreement, vital records protection, and testing plans. The Subservicer will
maintain and test the BCP at regular intervals (no less frequently than
annually) to ensure that the BCP complies with BCP Standards and shall provide
reporting of the test results to the Owner/Servicer upon request. The
Subservicer will comply with the BCP during the term of this Agreement. The
Subservicer shall notify the Owner/Servicer promptly of any material
modifications to the BCP. To the extent that Subservicer provides such


58

--------------------------------------------------------------------------------





BCP reporting of test results or notices of material modifications to such BCP
to any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or the NRM
Agency Subservicing Agreement, such BCP reporting of test results or notices of
material modifications to such BCP shall be deemed to have been delivered
hereunder.
The Subservicer shall provide disaster recovery and backup capabilities and
facilities through which it will be able to perform its obligations under this
Agreement with minimal disruptions or delays. The recovery strategy shall, at a
minimum, provide for recovery after short and long term disruptions in
facilities, environmental support, workforce availability and data processing
equipment. If requested by the Owner/Servicer, the Subservicer must provide
evidence of its capability to meet any applicable regulatory requirement
concerning business continuity applicable to the Owner/Servicer or the
Subservicer, it being understood that to the extent Subservicer has provided
such evidence to any NRZ O/S Entity under any NRZ Servicing/Subservicing
Agreement or the NRM Agency Subservicing Agreement, such evidence shall be
deemed to have been provided hereunder. The Subservicer shall notify the
Owner/Servicer immediately (and in any event, within twelve (12) hours) of the
occurrence of any catastrophic event that affects or could affect the
Subservicer’s performance of the services contemplated under this Agreement.
The BCP shall include appropriate provisions to ensure the continued
availability of critical third-party services and to ensure an orderly
transition to new service providers should that become necessary. The
Subservicer shall comply with the Vendor Oversight Guidance with respect to
business continuity plans of Vendors. Subject to Sections 10.17 and 2.4, the
Subservicer shall require that any of its Vendors, Off-shore Vendors and Default
Firms providing critical services with respect to this Agreement provide copies
of their own business continuity plans to the Subservicer and the Subservicer
shall make such plans available to the extent set forth in Exhibit Q, it being
understood that to the extent Subservicer has provided such plans to any NRZ O/S
Entity under any NRZ Servicing/Subservicing Agreement or the NRM Agency
Subservicing Agreement, such plans shall be deemed to have been provided
hereunder.

Section 2.19.    Subservicer Performance Standards.
The Subservicer shall perform its obligations under this Agreement in accordance
with the following standards:
(a)    The Subservicer shall (i) develop and maintain client management
protocols (escalation procedures to be utilized by Owner/Servicer, if needed) as
set forth in Exhibit N and (ii) dedicate to its relationship with Owner/Servicer
two (2) fulltime employees, who will be available to Owner/Servicer during
normal business hours to answer questions, handle requests for information,
coordinate change requests, monitor reporting timelines, and to schedule calls
with business units in accordance with such protocols, it being understood that
Owner/Servicer will coordinate with each NRZ O/S Entity, to the extent possible,
in all such interactions with Subservicer and the protocol and dedicated
employees applicable to the NRZ O/S Entity relationship under any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement shall
be applicable to the relationship between Owner/Servicer and Subservicer
hereunder.


59

--------------------------------------------------------------------------------





(b)    The Subservicer shall use commercially reasonable efforts to resolve to
the reasonable satisfaction of the Owner/Servicer any instances of failure to
service the Mortgage Loans in accordance with Applicable Requirements or this
Agreement identified by the Owner/Servicer within a reasonable and mutually
agreed upon timeframe.
(c)    The Subservicer will maintain adequate staffing, training and procedures
in fulfillment, collections, Loss Mitigation, customer service, customer
complaint, foreclosure, REO and bankruptcy departments in accordance with
Applicable Requirements, including without limitation guidance provided by the
CFPB and other Governmental Authorities.
(d)    The Subservicer will maintain adequate foreclosure/bankruptcy staffing to
address market conditions and heightened industry focus on current mortgage
servicing issues as it relates to defaulted loans and ownership.
(e)    The Subservicer shall input all material information concerning each
Mortgage Loan into the Subservicer’s servicing system of record and shall image
and maintain all correspondence and Subservicing documents it prepares or
obtains relating to the Mortgage Loans.
(f)    All data and information provided by the Subservicer to the
Owner/Servicer or an Investor, or to any other third party at the request or on
behalf of the Owner/Servicer pursuant to this Agreement, shall be true, accurate
and complete in all material respects; provided, that, the Subservicer shall not
be liable for inaccurate information that is based on information provided by
the Owner/Servicer, an originator, or a prior servicer (other than the
Subservicer or an Affiliate of the Subservicer) unless the Subservicer knew of
such inaccuracy or reasonably should have known of such inaccuracy pursuant to
Applicable Requirements.
(g)    Unless otherwise agreed to by the Subservicer and the Owner/Servicer in a
SLA attached hereto, no later than forty-five (45) calendar days after the end
of each calendar quarter, the Subservicer shall deliver to the Owner/Servicer
the following platform-wide customer service statistics (or such other
statistics reasonably requested by the Owner/Servicer): (i) staffing numbers
changes, including turnover numbers and outsourced vs. internal; (ii) staffing
location changes, including off-shore moves; (iii) advance notice of any
outsourcing of consumer-facing staff; (iv) changes to staff scoring methodology;
(v) changes to training programs; (vi) numbers of calls/month; (vii) numbers of
calls monitored each month; (viii) changes to credit-reporting practice; and
(ix) answer times, hold times and other measurements of consumer call
performance as reasonably requested by the Owner/Servicer, it being understood
that to the extent such statistics have been provided to any NRZ O/S Entity
under any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement, such statistics shall be deemed to have been provided hereunder.

Section 2.20.    Sanction Lists; Suspicious Activity Reports.


60

--------------------------------------------------------------------------------





(a)    The Subservicer represents, warrants and covenants that it has, and shall
maintain, policies and internal controls reasonably designed to comply with the
economic sanctions (the “Sanction Lists”) administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) and the
requirements of this Section 2.20(a). The Subservicer shall screen all existing
Mortgagors and related mortgage participants monthly against the Sanction Lists.
The Subservicer’s policies shall detail steps (i) to identify and resolve
potential matches against the Sanction Lists, and (ii) required for record
retention in accordance with regulatory requirements. The Subservicer shall
promptly notify the Owner/Servicer of any unresolved potential matches against
the Sanction Lists.
(b)    The Subservicer represents, warrants and covenants that is has, and shall
maintain, policies, training and internal controls reasonably designed to detect
and investigate potential suspicious activity and fraud by Mortgagors and
related mortgage participants in compliance with the requirements of this
Section 2.20(b). The Subservicer will promptly disclose to the Owner/Servicer
potentially suspicious or unusual activity detected as part of the services
performed on behalf of the Owner/Servicer. The Subservicer represents and
warrants that it has processes in place for such escalation and disclosure
process. The Subservicer represents that it will coordinate the filing of any
necessary Suspicious Activity Reports (“SARs”) with respect to the Mortgagors
and related mortgage participants with a designated representative of the
Owner/Servicer, if appropriate, and will maintain records of all such SARs filed
and investigations performed in accordance with regulatory requirements. The
Subservicer further represents, warrants and covenants that it has, and shall
maintain, policies regarding (i) conducting investigations in a timely manner
that is consistent with regulatory expectations and requirements, (ii)
maintaining appropriate records for reviews, investigations and escalations, and
(iii) if applicable, reviewing requests made pursuant to Section 314(a) of the
USA PATRIOT ACT through the Financial Crimes Enforcement Network.

Section 2.21.    Litigation Management.
Any litigation related solely to a single Mortgage Loan and incidental to the
Subservicer’s servicing obligations hereunder (other than litigation between or
among the Owner/Servicer, on the one hand, and the Subservicer, on the other
hand) shall be managed by the Subservicer or its counsel on behalf of the
Owner/Servicer or the Investor, as applicable, such as foreclosure, evictions,
quiet title and bankruptcy filings, at the Subservicer’s internal expense with
respect to administration of such litigation (excluding, however, third party
costs such as reasonable out-of-pocket attorneys’ fees and expenses for which
the Owner/Servicer shall remain responsible and which shall be a Servicing
Advance hereunder) unless reimbursed from a third party pursuant to Applicable
Requirements. Any and all such proceedings described in this paragraph shall be
taken by the Subservicer in its own name on behalf of the Owner/Servicer or the
Investor, as applicable.
At any time subsequent to the Effective Date, the parties may mutually agree to
specific litigation protocols for the purpose of managing litigation relating to
the Mortgage Loans.

Section 2.22.    Financial Covenants and Information; Covenant Compliance
Reporting; [***].


61

--------------------------------------------------------------------------------





(a)    The Subservicer shall at all times comply with all (i) financial
requirements set forth in the applicable Servicing Agreement [***].
(b)    On a monthly basis, the Subservicer shall provide the Owner/Servicer with
sufficient supporting documentation and backup that will allow the
Owner/Servicer to verify and validate that the Subservicer is in compliance with
the financial requirements set forth in the applicable Servicing Agreement
[***]. No later than the last day of the month (or if such day is not a Business
Day, the next succeeding Business Day) after the end of each month, the
Subservicer shall provide the Owner/Servicer with a certificate, signed by the
chief financial officer of the Subservicer and the Corporate Parent, in the form
attached hereto as Exhibit H (the “Monthly Financial Covenant Certification”),
with supporting documentation and backup (including but not limited to any
interim and audited financial statements prepared by the Subservicer, Corporate
Parent’s and any accountant engaged by the Subservicer or Corporate Parent) that
will allow the Owner/Servicer to verify, validate and corroborate the
certifications made in each Monthly Financial Covenant Certification, it being
understood that to the extent such a monthly Financial Covenant Certification
and supporting documentation have been provided to any NRZ O/S Entity under any
NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement,
such a monthly Financial Covenant Certification and supporting documentation
shall be deemed to have been provided hereunder.
(c)    [***]

Section 2.23.    PMI Litigation.  
The parties agree that Subservicer has the authority to continue engaging in
discussions, dealings or other communications with private mortgage insurers
solely in connection with existing and active litigations, actions, suits,
arbitrations, claims or other proceedings of any kind on or prior to the date
hereof brought by Subservicer on behalf of any Investors against such private
mortgage insurers related to rescission, denial, cancellation or curtailment of
mortgage insurance with respect to any Mortgage Loan (collectively, the “PMI
Proceedings”). Such authority is granted without regard to whether the form of
such proceeding changes over the course of time. Solely with respect to such PMI
Proceedings, the parties further agree that Subservicer has the authority to
continue prosecuting legal or other action against such private mortgage
insurers and to enter into related settlements in connection therewith. 
In connection with any such PMI Proceeding, each party hereto shall reasonably
cooperate with the other party in connection therewith (including, without
limitation by providing a ratification, agency appointment, consent or
authorization to Subservicer, or by assisting the Subservicer in obtaining a
ratification, consent or authorization from a trustee, to permit Subservicer to
act or continue acting on behalf of Owner/Servicer if Subservicer’s authority to
proceed with such action or to settle such action is challenged), and make
available to the other party, all witnesses, pertinent records, materials and
information in such party’s possession or under such party’s control relating
thereto as may be reasonably required by the other party to bring or defend or
settle such action, claim or proceeding; provided that, (i) in no event shall
the Owner/Servicer be obligated to provide any records, materials and/or
information which was previously provided to the Owner/Servicer by the
Subservicer and (ii) the Owner/Servicer shall have no obligation to provide any
witness to


62

--------------------------------------------------------------------------------





the extent any witness under the Subservicer’s control can provide similar
information/testimony. In no event shall the Subservicer make any admissions of
liability on the part of the Owner/Servicer.
On a monthly basis and/or as otherwise reasonably requested by Owner/Servicer,
the Subservicer shall provide updates on the status of each PMI Proceeding
(which updates may be in-person, telephonic or via a secure web meeting)
together with copies of any related legal pleadings. The Subservicer shall
promptly notify the Owner/Servicer in writing of any material developments or
changes in the status of any PMI Proceeding.

ARTICLE III    
AGREEMENTS OF THE OWNER/SERVICER

Section 3.1.    Transfers to Subservicer.
(a)    With respect to any Transfer Date and solely with respect to any Mortgage
Loan which is not a Prior Ocwen Serviced Loan, the Owner/Servicer shall deliver
the Servicing Transfer In Procedures to the prior subservicer and shall request
that such subservicer comply with the Servicing Transfer In Procedures in all
material respects. The Subservicer shall work in good faith with prior servicers
or subservicers and the Owner/Servicer to finalize and effectuate the Servicing
Transfer In Procedures. The Subservicer and the Owner/Servicer shall comply with
all Applicable Requirements with respect to servicing transfers, including the
CFPB’s rules and/or guidelines with respect to servicing transfers, including
without limitation its Bulletin 2014-1 issued on August 19, 2014, which may be
amended or updated from time to time. The Subservicer and the Owner/Servicer
shall provide all reasonable cooperation and assistance as may be requested by
the other party in connection with compliance with such requirements, rules
and/or guidelines. The Subservicer and the Owner/Servicer shall cooperate after
the applicable Transfer Date to promptly resolve all customer complaints,
disputes and inquiries related to activities that occurred prior to such
Transfer Date or in connection with the transfer of servicing.
(b)    With respect to any Mortgage Loan which is not a Prior Ocwen Serviced
Loan, pursuant to the Servicing Transfer In Procedures and Applicable
Requirements, prior to each Transfer Date, the Subservicer shall use
commercially reasonable efforts to obtain the Servicer Transfer Data and the
Mortgage Servicing Files from the prior subservicer. The Subservicer may
undertake an audit of a sampling of the Servicer Transfer Data and the Mortgage
Servicing Files to determine the existence therein of any materially inaccurate
or incomplete or missing data, information or documents. If the Subservicer
determines, in its reasonable discretion, that there are deficiencies in
Servicer Transfer Data or in the related Mortgage Servicing File, the
Owner/Servicer and the Subservicer shall cooperate in good faith to cure or
correct such deficiencies reasonably necessary for the Subservicer to service
the related Mortgage Loans pursuant to this Agreement, subject to reimbursement
from Owner/Servicer as set forth in this Section 3.1(b).
(i)    For any Mortgage Loan which is not a Prior Ocwen Serviced Loan, the
Owner/Servicer may elect to (a) cure or correct any material deficiencies in the
Servicer Transfer Data or the related Mortgage Servicing Files, at the expense
of the


63

--------------------------------------------------------------------------------





Owner/Servicer or (b) request that the Subservicer cure or correct such items,
in which case the reasonable, actual and documented out-of-pocket costs and
expenses or the reasonable, actual and documented internally allocated costs and
expenses, as applicable, incurred by the Subservicer in connection with such
cure or correction shall be reimbursed by the Owner/Servicer pursuant to Section
2.3(d). To the extent the Owner/Servicer request the Subservicer to cure or
correct such items, the Subservicer shall promptly cure or correct such items.
(ii)    [Reserved]
(iii)    Solely with respect to any Mortgage Loan which is not a Prior Ocwen
Serviced Loan, to the extent the Owner/Servicer declines to cure or correct any
material deficiencies in the Servicer Transfer Data or the related Mortgage
Servicing Files or declines to engage the Subservicer to do so on its behalf or,
upon reasonable effort, such deficiencies are not able to be cured or corrected
and are reasonably necessary to be cured or corrected for the Subservicer to
service the related Mortgage Loans pursuant to this Agreement, then the
Subservicer will have the right to reject the obligation to subservice the
related Mortgage Loan by providing Owner/Servicer written notice of such
rejection within fifteen (15) Business Days after Owner/Servicer declines to
cure or correct such deficiencies.
(c)    The Owner/Servicer shall cooperate and shall use reasonable efforts to
cause the prior subservicer to cooperate with the Subservicer in providing
timely responses to inquiries from Mortgagors to the extent information provided
with respect to the Mortgage Loans is insufficient to allow the Subservicer to
adequately respond without such cooperation.
(d)    The Subservicer shall provide the Owner/Servicer with any proposed
changes to the Servicing Transfer In Procedures at least sixty (60) days prior
to boarding any Mortgage Loans under this Agreement which the Subservicer is not
already servicing or subservicing, it being understood that to the extent
Subservicer has provided such proposed changes to any NRZ O/S Entity pursuant to
any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement, such proposed changes shall be deemed to have been provided
hereunder. The Subservicer and the Owner/Servicer shall cooperate in good faith
to reach agreement on any proposed changes to the Servicing Transfer In
Procedures.

Section 3.2.    Pay-off of Mortgage Loan; Release of Mortgage Loan Documents.
(a)    Upon pay-off of a Mortgage Loan, the Subservicer will request the
applicable Mortgage Loan Documents from the Custodian or the applicable
Investor, as the case may be, and upon receipt of same will prepare the
appropriate discharge/satisfaction documents, and shall request execution of any
document necessary to satisfy the Mortgage Loan or shall execute such document
pursuant to a limited power of attorney to be provided by the applicable
Investor or shall request such document to be executed by the applicable
Investor. The Subservicer shall prepare, execute, and record all satisfactions
and releases in


64

--------------------------------------------------------------------------------





accordance with the timeframes and requirements of all Applicable Requirements,
and the Subservicer shall reimburse the Owner/Servicer for any and all
documented Losses it may incur as a result of the Subservicer’s failure to act
in accordance with such Applicable Requirements.
(b)    In the event the Subservicer prepares a satisfaction or release of a
Mortgage without having obtained payment in full (excluding payments in full or
other satisfactions as provided for in a Loss Mitigation plan permitted under
Applicable Requirements) of the indebtedness secured by the Mortgage or should
it otherwise prejudice any enforcement right the related Investor may have under
the mortgage instruments, the Subservicer, upon written demand, shall (i) use
commercially reasonable efforts to expunge such satisfaction or release or (ii)
if such satisfaction or release cannot be expunged by the Subservicer in such
timeframe required under Applicable Requirements, the Subservicer shall remit to
the Investor, or indemnify and reimburse the Owner/Servicer for, all amounts
required to be paid by the Owner/Servicer under Applicable Requirements as a
result of such satisfaction or release.
(c)    From time to time and as appropriate for the Subservicing (including,
without limitation, insurance claims) or foreclosure of each Mortgage Loan, the
Owner/Servicer shall cause the Custodian to, upon request of the Subservicer and
only upon delivery to the Custodian of an acceptable servicing receipt signed by
an authorized employee of the Subservicer, release the portion of the Mortgage
Loan Documents held by the Custodian to the Subservicer. If any Mortgage Loan
Documents are to be released to a third-party attorney for purposes of
facilitating foreclosure, bankruptcy, or litigation proceedings on behalf of the
Subservicer or the Investor, the Subservicer must obtain a commercially
acceptable attorney bailee agreement from such attorney, a copy which shall be
provided to the Custodian on an as-needed basis.
(d)    The Subservicer shall return the related Mortgage Loan Documents to the
Custodian within a timeframe consistent with applicable industry standards
following the time such documents are no longer needed by the Subservicer,
unless the Mortgage Loan has been liquidated and the liquidation proceeds
relating to the Mortgage Loan have been deposited in the related Custodial
Account. The Subservicer shall indemnify the Owner/Servicer pursuant to Section
8.2 for any loss or damage of such Mortgage Loan Documents by the Subservicer or
its agents, Vendors, Off-shore Vendors or Default Firms.

Section 3.3.    Notices.
(a)    With respect to Mortgage Loans that are not Prior Ocwen Serviced Loans,
the Owner/Servicer shall cause to be provided servicing transfer notices to the
related Mortgagors in a timely manner as may be required under Applicable
Requirements, including the Real Estate Settlement Procedures Act, as amended,
and CFPB Bulletin 2014-1 issued on August 19, 2014. Within fifteen (15) days
following each Transfer Date to the extent required pursuant to the Applicable
Requirements, the Subservicer shall deliver to each related Mortgagor a “Welcome
Letter” in accordance with Applicable Requirements. Notwithstanding the above,
the Owner/Servicer, the Subservicer, and the prior servicer or


65

--------------------------------------------------------------------------------





subservicer may agree to send in accordance with Applicable Requirements a joint
notification to the related Mortgagors regarding the transfer of the servicing
function to the Subservicer. The Subservicer and the Owner/Servicer agree that
the form of any notice sent to Mortgagors under this Section 3.3(a) shall be
subject to approval by the Owner/Servicer and the Subservicer, not to be
unreasonably withheld or delayed.
(b)    The Subservicer shall furnish to each Mortgagor each notice (including
all required privacy notices, cover letters or other related correspondence)
that the Owner/Servicer determines is required to be provided to such Mortgagors
in accordance with, and in a form consistent with, Applicable Requirements. In
the event the Owner/Servicer requests that the Subservicer provide the annual
privacy notice on the Owner/Servicer’s behalf, the Owner/Servicer shall provide
the Subservicer with its form notice (and related correspondence for privacy
notices) to be furnished to each Mortgagor and reimburse Subservicer for the
incremental out-of-pocket printing and mailing expense, provided that
Subservicer shall provide Owner/Servicer with a good faith estimate of such
expense prior to commencing such mailing. The Subservicer shall not make any
material changes to the forms of privacy notice or other related correspondence
for privacy notices without the prior approval of the Owner/Servicer. The
Subservicer shall comply with all applicable federal and state requirements
relating to privacy notices and shall provide the Owner/Servicer upon request
with its policies and procedures for complying with Applicable Requirements
relating to privacy notices. Any Subservicer privacy notice sent pursuant to
this Agreement shall be at the sole cost and expense of the Subservicer without
reimbursement. Solely with respect to any relationship letter the Owner/Servicer
requests be mailed, which may be effectuated through a stand-alone mailing or
via insertion in any Mortgagor’s monthly statement, the Owner/Servicer shall pay
the incremental costs incurred by the Subservicer with respect to the creation
of such letter and the mailing and/or insertion of such letter in the applicable
monthly statement. The Subservicer shall track and provide quarterly reporting
to the Owner/Servicer regarding privacy notices on a loan level basis, including
(i) the date the initial and annual privacy notices are mailed to each Mortgagor
and (ii) relevant data and information regarding opt-out and opt-in states and
elections made by the related Mortgagors.
(c)    The Subservicer shall include in the related Mortgage Servicing File a
copy of each notice furnished to a Mortgagor pursuant to this Section 3.3.

Section 3.4.    Mortgagor Requests.
The Subservicer shall process requests for partial releases, easements,
substitutions, division, subordination, alterations, waivers of security
instrument terms, or similar matters in accordance with Applicable Requirements
and the Subservicer shall provide a monthly report identifying such processed
requests (other than partial releases), it being understood that Subservicer may
combine any such reporting with the reporting provided to any NRZ O/S Entity
under any NRZ Servicing/Subservicing Agreement or the NRM Agency Subservicing
Agreement and delivery of such reporting to such NRZ O/S Entity under such NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement shall
be deemed to constitute delivery hereunder.


66

--------------------------------------------------------------------------------






Section 3.5.    Power of Attorney.
The Subservicer shall prepare and request the applicable Investors to execute
limited powers of attorney that are reasonably necessary in connection with the
Subservicing of the Mortgage Loans under the applicable Servicing Agreement. The
Owner/Servicer shall cooperate with the Subservicer as necessary to obtain such
limited powers of attorney from the applicable Investors. Upon request of
Subservicer, the Owner/Servicer shall execute a mutually agreed upon number of
limited powers of attorney substantially in the form set forth in Exhibit M
hereto and provide such original executed limited powers of attorney to the
Subservicer for use in connection with the servicing activities contemplated in
this Agreement. The Owner/Servicer agrees to provide additional original
executed limited powers of attorney as may be requested by the Subservicer from
time to time.

Section 3.6.    Affiliated Transactions.
The Owner/Servicer shall comply with its internal policies and procedures
concerning transactions with affiliates and related parties in connection with
the transactions hereunder.

ARTICLE IV    
COMPENSATION

Section 4.1.    Subservicing Compensation.
On or prior to each Reporting Date, the Subservicer shall provide the
Owner/Servicer, in an electronic format, a monthly report containing data
elements detailing all the Owner/Servicer Economics, the Owner/Servicer Expenses
and the Subservicer Economics (the “Reconciliation Report”) as set forth in the
related Formatted Servicing Report; it being understood that the amounts
described in clauses (iv) and (v) of Owner/Servicer Economics, and
Owner/Servicer Expenses, may relate to prior periods. Pursuant to Section
2.8(f), the Subservicer shall provide the Owner/Servicer with sufficient
information to reflect the calculation (daily and monthly, as applicable) of the
Owner/Servicer Economics, the Owner/Servicer Expenses and the Subservicer
Economics, including the fees payable to the Subservicer by the Owner/Servicer
under this Agreement. Unless separate reporting is requested by Owner/Servicer,
Subservicer may combine the Reconciliation Report and any supporting materials
required to be delivered hereunder with the “Reconciliation Report” and
supporting materials as defined in and delivered pursuant to the relevant NRZ
Servicing/Subservicing Agreements. or the NRM Agency Subservicing Agreement
The Owner/Servicer shall pay all non-disputed amounts of the Subservicer
Economics and all non-disputed amounts of Owner/Servicer Expenses on a monthly
basis, in arrears, on the later of the last Business Day of each month and five
(5) Business Days following receipt of the Reconciliation Report, and if
reasonably necessary, additional information to confirm and reconcile the
Owner/Servicer Economics, Owner/Servicer Expenses and the Subservicer Economics
relating to the applicable periods included in the Reconciliation Report,
subject to Section 4.3. To the extent (i) the Owner/Servicer does not pay all
non-disputed amounts of the Subservicer Economics within the applicable
timeframe set forth in the prior sentence or any amounts owed to the Subservicer
hereunder within the timeframe set forth herein (or if not set forth, within two
(2) Business Days of Subservicer notifying Owner/Servicer of such amounts being
owed) and (ii) the Subservicer


67

--------------------------------------------------------------------------------





provided the Owner/Servicer at least two (2) Business Days’ prior notice of its
intention to net such non-disputed amounts, the Subservicer is entitled net and
retain all such non-disputed amounts of the Subservicer Economics from the
applicable remittance Subservicer makes to the Owner/Servicer pursuant to
Section 2.8(f); provided, further, that the Subservicer may not net or set-off
against any portion from the applicable remittance Subservicer makes to the
Owner/Servicer pursuant to Section 2.8(f) that have been sold and/or pledged by
the Owner/Servicer in connection with a financing or securitization involving
such remittance, including, without, limitation any servicing advance facility
or servicing rights financing, in each case except as expressly permitted in
writing by the applicable transaction agreements or the applicable purchaser,
lender or secured party.
With respect to disputed amounts of the Subservicer Economics, the parties shall
follow the procedures set forth in Section 4.3 for resolution of disputes to the
extent not otherwise resolved.
The Subservicer shall be entitled to all amounts, to the extent paid, allowed to
a servicer from time to time by any governmental or quasi-governmental programs
or PMI Companies, as applicable, for engaging in Loss Mitigation with respect to
the Mortgage Loans. The Owner/Servicer shall be entitled to the Float Benefit,
which amounts (i) shall be remitted by the Subservicer to the Owner/Servicer as
part of the Owner/Servicer Economics pursuant to Section 2.8(f) to the extent
the applicable Custodial Account(s) or Escrow Account(s) are not in the name of
the Owner/Servicer and (ii) Owner/Servicer shall withdraw directly from the
applicable Custodial Account(s) or Escrow Account(s) to the extent the
applicable Custodial Account(s) or Escrow Account(s) are in the name of the
Owner/Servicer. The Subservicer shall be entitled to Ancillary Income and,
pursuant to its reporting obligations hereunder, provide to the Owner/Servicer
information and data related to the Ancillary Income received and/or paid to the
Subservicer. The Subservicer shall provide or make available to the
Owner/Servicer its schedule of Ancillary Income charged to the Mortgagors on a
quarterly basis in an acceptable searchable electronic format that allows for
comparison of the current schedule of Ancillary Income against the schedule of
Ancillary Income from the prior quarterly period. Unless separate reporting is
requested by Owner/Servicer, Subservicer may combine any reporting with respect
to Ancillary Income required to be delivered hereunder with the reports it
delivers to any NRZ O/S Entity under any NRZ Servicing/Subservicing Agreement or
the NRM Agency Subservicing Agreement.
Except as otherwise set forth in this Agreement, the Subservicer and the
Owner/Servicer shall each be required to pay all expenses incurred by each,
respectively, in connection with their respective performance of obligations
hereunder, including but not limited to their respective overhead costs and
employee salaries.

Section 4.2.    Due Date of Payments; Penalties.
In the event either party fails to make a required payment under this Agreement
to the other party, the owing party shall be required to pay the other party a
finance charge on such amount for each day such payment is delinquent at an
annual rate equal to one percent (1%) over the Prime Rate, but in no event
greater than the amount permitted by applicable law. Such interest shall be paid
by the applicable party on the date such late payment is made and shall cover
the period commencing with the day following the Business Day on which such
payment was due and ending with the Business Day on which such payment is made,
both inclusive. The payment by Subservicer


68

--------------------------------------------------------------------------------





of any such interest shall not be deemed an extension of time for payment or a
waiver of any rights the Owner/Servicer has under this Agreement. Subservicer
shall be responsible for late payment interest or penalties incurred as a result
of any late remittances made by Subservicer with respect to any of the Servicing
Agreements, provided that the late remittance was not the result of the
Owner/Servicer failing to timely make any required payments under this
Agreement.

Section 4.3.    Resolution of Disputes and Monetary Errors.
In the event either party, in good faith, disputes any sum the other party
contends are due and payable hereunder, such disputing party shall deliver to
the contending party a written notice explaining the justification for such
dispute in sufficient detail to permit the contending party to evaluate and
respond to such dispute, together with any documentation available to such
disputing party to support such dispute. All sums that are not disputed shall be
paid as and when due under this Agreement. If the contending party demonstrates
that the disputed amount is properly due and payable, including by providing
supporting documentation and/or analysis, the disputing party shall pay such
amount within five (5) Business Days after receipt of such documentation. If the
disputing party continues to dispute all or any portion of such amount and the
parties cannot thereafter reconcile such dispute within a reasonable period of
time not to exceed thirty (30) days, the contending party shall be entitled,
upon ten (10) days’ written notice to the disputing party, to submit such matter
to a dispute resolution process (other than litigation) and if such amounts are
subsequently determined to be proper, contending party shall be entitled to
recover as part of its claim its reasonable, out of pocket costs and expenses,
including reasonable out-of-pocket attorneys’ fees, incurred in prosecuting such
claim with interest on the disputed amount at an annual rate of five percent
(5%) over the Prime Rate, but in no event greater than the amount permitted by
applicable law. If such disputed amounts are subsequently determined not to be
due and payable to the contending party, the disputing party shall be entitled
to recover as part of its claim its reasonable out-of-pocket costs and expenses,
including attorneys’ fees, incurred in connection with prosecuting such claim.

ARTICLE V    
TERM AND TERMINATION

Section 5.1.    Term.
(a)    The initial term of this Agreement shall be from the date hereof and
shall expire on July 25, 2022 (the “Initial Term”). Except as otherwise set
forth in this Section 5.1, Section 5.6 and Section 5.7(c), the Subservicer shall
not be permitted to terminate this Agreement prior to the expiration of the
Initial Term. If this Agreement has not otherwise been terminated pursuant to
this Article V, then the term of this Agreement for the Subservicer shall
automatically be renewed for successive one (1) year terms after the expiration
of the Initial Term. The Subservicer shall not resign from the obligations and
duties hereby imposed on it, except upon determination that its duties hereunder
are no longer permissible under applicable law and such incapacity cannot be
cured by Subservicer or the Owner/Servicer. If Subservicer terminates this
Agreement pursuant to Section 5.6, such termination shall be treated as a
termination without cause by Owner/Servicer under this Agreement. If Subservicer
resigns, such resignation of the Subservicer shall be treated as a termination
for cause by Owner/Servicer under this Agreement. Any such determination that
Subservicer’s


69

--------------------------------------------------------------------------------





duties hereunder are no longer permissible under applicable law shall be
evidenced by an opinion of counsel written by a law firm reasonably acceptable
to Owner/Servicer to such effect in form and substance reasonably acceptable to
Owner/Servicer.
(b)    During the Initial Term, the Owner/Servicer may terminate this Agreement
in whole, but not in part (unless otherwise expressly permitted pursuant to this
Agreement) for convenience, by delivering written notice of such termination to
the Subservicer. Following the Initial Term, the term of this Agreement may be
extended by the Owner/Servicer for successive three (3) month renewal periods
(which, if extended, shall commence on the expiration date of the then-current
term and end on the calendar day that is the three (3) month anniversary of the
preceding term’s expiration date (or if such day is not a Business Day, on the
first Business Day immediately following such day)), by delivering written
notice of such three month extension (which may be by electronic mail). Such
notice shall be delivered at least thirty (30) calendar days preceding such
extension (or if such day is not a Business Day, the first Business Day
immediately preceding such day), provided that any such extension notice that is
delivered prior to the expiration of the then current term shall be effective.
Unless earlier terminated pursuant to any other provision in this Article V,
this Agreement shall terminate at the expiration of the then-current term if the
Owner/Servicer fails to notify the Subservicer of a three (3) month extension
prior to such expiration.
(c)    The Subservicer may terminate this Agreement at the end of the Initial
Term or at the end of any subsequent one year term, in whole but not in part
upon written notice to the Owner/Servicer at least two-hundred twenty five (225)
days prior to the end of the applicable term.
(d)    Any Mortgage Loans removed from a Servicing Agreement pursuant to the
exercise of an early termination or other reconstitution provision and (i)
included in a Securitization Transaction (a “Resecuritized Transaction”) where
the applicable Securitization Servicing Agreement or Interim Servicing Agreement
is reasonably acceptable to the Subservicer shall be removed from this Agreement
and shall be serviced by the Subservicer pursuant to such Securitization
Servicing Agreement or Interim Servicing Agreement, as applicable, or (ii) not
included in the related Securitization Transaction shall be removed from this
Agreement and shall be serviced by the Subservicer under an Interim Servicing
Agreement. For the avoidance of doubt, no Termination Fee, deboarding fee or
other compensation (other than accrued Subservicer Economics) shall be payable
to Subservicer for a termination under this Section 5.1(d). The Subservicer
shall use its best efforts to remain in good standing with the Rating Agencies
and otherwise comply with the requirements of Rating Agencies. With respect to
any Resecuritized Transaction in which the Subservicer has agreed to execute the
applicable Securitization Servicing Agreement but is otherwise not permitted to
service in such Resecuritized Transaction solely as a result of the requirement
of the related Rating Agency (which is rating such Resecuritized Transaction)
(in either case, a “Barred Transaction”), the Owner/Servicer shall use
reasonable efforts to consult with the applicable Rating Agencies and reasonably
advocate for the Subservicer’s participation in such Barred Transaction (and
such participation does not have, or result in, any adverse impact or effect on
the Owner/Servicer, the related Barred


70

--------------------------------------------------------------------------------





Transaction and/or the securities being issued thereunder). The Owner/Servicer
shall not select any Rating Agency with the sole intention of excluding the
Subservicer from participating in a Barred Transaction. If the Owner/Servicer
determines, in the Owner/Servicer’s reasonable discretion (as supported by
reasonable documentation or analysis provided by the Owner/Servicer to
Subservicer in writing), that retaining Subservicer to service loans in a
Resecuritized Transaction could have a material adverse impact on the related
Resecuritized Transaction and/or the securities being issued thereunder, then
the Owner/Servicer shall not be obligated to utilize the Subservicer in such
Resecuritized Transaction, in which event the Subservicer shall interim service
such Mortgage Loans pursuant to the terms of this Agreement until the transfer
of servicing to the successor servicer. If the Owner/Servicer determines, in the
Owner/Servicer’s reasonable discretion, that retaining Subservicer to service
loans in a Resecuritized Transaction does not have a material adverse impact on
the related Resecuritized Transaction and/or the securities being issued
thereunder and, accordingly, elects not to retain the Subservicer in such
Resecuritized Transaction, (i) the Subservicer shall interim service such
Mortgage Loans pursuant to the terms of this Agreement until the transfer of
servicing to the successor servicer and (ii) the Owner/Servicer shall pay the
applicable Exit Fee on the date that the related transfer of servicing to the
successor servicer is completed. Notwithstanding any provision in this Agreement
to the contrary, the Owner/Servicer may terminate this Agreement with respect to
one or more Mortgage Loans which are not Prior Ocwen Serviced Loans, in which
event the Subservicer shall interim service such Mortgage Loans pursuant to the
terms of this Agreement until the transfer of servicing to the successor
servicer; provided that, the Owner/Servicer shall provide the Subservicer with
at least forty five (45) days’ written notice prior to such termination and
transfer of servicing to a successor servicer.
(e)    This Agreement shall otherwise terminate upon the earliest of (i) the
distribution of the final payment on or liquidation of the last Mortgage Loan
and REO Property subject to this Agreement or (ii) as otherwise set forth in
this Article V.

Section 5.2.    [Reserved].

Section 5.3.    Termination with Cause.
(a)    The Owner/Servicer may terminate this Agreement immediately for cause, in
whole, but not in part (except with respect to clause (C) of Section
5.3(a)(xviii)), by providing written notice of its intent to terminate
Subservicer based on any of the following events (each such event and any other
event mutually agreed upon by the parties, a “Subservicer Termination Event”),
which as of the date of such notice, shall not have been waived in writing:
(i)    any failure by the Subservicer to remit the Owner/Servicer Economics or
any other payment due the Owner/Servicer pursuant to this Agreement (including,
but not limited to, any Average Third Party Mark Payment or any Investor payment
with respect to the Mortgage Loans) not in dispute pursuant to Section 4.3,
which failure continues unremedied for a period of two (2) Business Days after
the


71

--------------------------------------------------------------------------------





date on which such payment was required to be remitted under the terms of this
Agreement or Applicable Requirements, as applicable;
(ii)    any failure by the Subservicer to provide to the Owner/Servicer (1) any
Critical Report unless such failure to deliver a Critical Report was a direct
result of Owner/Servicer’s or any NRZ O/S Entity’s failure to provide material
information (which was not in the possession or control of the Subservicer)
necessary to complete such Critical Report, which failure continues unremedied
for a period of five (5) Business Days following the date such Critical Report
was due and/or (2) any Owner/Servicer Regulatory Reports, which failure
continues unremedied for a period of five (5) Business Days following the date
such Owner/Servicer Regulatory Report was due;
(iii)    (A) [***] and/or (B) deliver the Monthly Financial Covenant
Certification to the Owner/Servicer within the timeframes set forth in Section
2.22, which failure in the case of clause (B) continues unremedied for a period
of five (5) Business Days;
(iv)    any default and/or failure by Subservicer to duly observe or perform, in
any material respect, any covenants, obligations or agreements of Subservicer
set forth in this Agreement (including the Schedules and Exhibits hereto), to
the extent such default or failure is susceptible of being cured, irrespective
of the date on which the covenant or obligation was to be performed or observed,
continues unremedied for a period of thirty (30) days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Subservicer by the Owner/Servicer;
(v)    any representation or warranty made by the Subservicer hereunder shall
prove to be untrue or incomplete in any material respect and such representation
or warranty continues unremedied for a period of thirty (30) days after the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Subservicer by the Owner/Servicer;
(vi)    the Subservicer shall fail to comply in any material respect with any
audit procedures pursuant to Section 2.11(b) or (e) of this Agreement, which
failure continues unremedied for a period of seven (7) Business Days after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Subservicer by the Owner/Servicer and such failure
to deliver could be reasonably expected to result in a material Loss by, or have
a material adverse effect on, Owner/Servicer;
(vii)    a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator or
other similar official in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Subservicer and/or the Corporate Parent


72

--------------------------------------------------------------------------------





and such decree or order shall have remained in force, undischarged or unstayed
for a period of forty-five (45) days;
(viii)    the Subservicer and/or the Corporate Parent shall (i) consent to the
appointment of a conservator, receiver, or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities, or similar
proceedings of or relating to the Subservicer’s and/or the Corporate Parent’s
property or relating to all or substantially all of the Subservicer’s and/or the
Corporate Parent’s property or (ii) admit in writing its inability to pay its
debt as it becomes due, admit in writing its intention not to perform any of its
obligations, file a petition to take advantage of any applicable insolvency or
bankruptcy statute, voluntarily suspend payment of any of its obligations, or
make an assignment for the benefit of its creditors;
(ix)    (A) the Subservicer shall cease being an approved subservicer/servicer
in good standing with any Agency or Governmental Entity or a HUD approved
mortgagee or (B) any Governmental Entity or HUD provides a written notice of
termination to the Subservicer;
(x)    Either (i) the occurrence and continuation of a default of any payment of
any amounts due under any Material Debt Agreement (after any applicable grace
period) or (ii) the occurrence and continuation of a default under a Material
Debt Agreement resulting in the acceleration or prepayment thereof;
(xi)    any admission by the Subservicer or the Corporate Parent or the final
determination of material wrongdoing in connection with any regulatory action
commenced by a Governmental Authority (i) that has a Material Adverse Effect on
the Owner/Servicer, New Residential Investment Corp., the Servicing Rights
and/or the Servicing Advances and/or P&I Advances related thereto or (ii) in
which any investor, lender or other counterparty to New Residential Investment
Corp.’s financing or lending arrangement of Servicing Rights, “excess spread”,
Servicing Advances and/or P&I Advances makes a breach or default claim under
such financing or lending arrangement in writing and such Person(s) have the
sufficient right and/or own (or control) a sufficient portion of the investment
under such arrangement to declare or direct another party to declare a default
thereunder;
(xii)    a Change of Control has occurred with respect to the Subservicer and/or
the Corporate Parent, unless such change of control results from the acquisition
of stock or voting interests by Owner/Servicer or any of its Affiliates;
(xiii)    the Subservicer and/or Corporate Parent attempts to assign its rights
to servicing compensation hereunder without the consent of the Owner/Servicer;
(xiv)    any report required herein contains materially inaccurate data or
information that has a Material Adverse Effect on the Owner/Servicer, New
Residential Investment Corp., the Servicing Rights, P&I Advances and/or the
Servicing Advances; provided, that such inaccuracy is not the direct result of


73

--------------------------------------------------------------------------------





inaccurate data or information provided to the Subservicer by any NRZ O/S Entity
or New Residential Investment Corp., or a third party appointed by any NRZ O/S
Entity or New Residential Investment Corp.;
(xv)    as of any date of determination, the unpaid principal balance of
Measurement Loans (other than any Mortgage Loans subserviced by Subservicer
pursuant to the NRM Agency Subservicing Agreement) with respect to which a
Termination Party has, other than in connection with any Solicitations to
Terminate which has not resulted in a vote or direction to terminate, delivered
written notification of intent to terminate or notice of termination or
otherwise directed or initiated the process of terminating the Owner/Servicer,
NRM and/or Subservicer in writing (“PSA Termination Notice”), in the aggregate,
equals or exceeds [***] of the Measurement Balance, in each case, due to
Subservicer’s failure to service in accordance with the terms of this Agreement
and/or any NRZ Servicing/Subservicing Agreement; provided, however that, the
unpaid principal balance with respect to a Servicing Agreement will not be
counted toward the [***] threshold referenced in this Section 5.3(a)(xv) if the
related Termination Party delivered the related PSA Termination Notice solely as
a result of Subservicer’s compliance with a written direction from
Owner/Servicer in accordance with Section 2.3 hereof or the written direction of
any NRZ O/S Entity in accordance with Section 2.3 of any NRZ
Servicing/Subservicing Agreement; provided that no termination shall be
permitted unless any applicable cure period in the related Servicing Agreement
has expired and the related Termination Party has not withdrawn such
notification;
(xvi)    as of any date of determination, the unpaid principal balance of
Measurement Loans (other than any Mortgage Loans subserviced by Subservicer
pursuant to the NRM Agency Subservicing Agreement) with respect to which a
Termination Party has sent a solicitation for a vote or request for direction
from or on behalf of Investors regarding the termination of Owner/Servicer or
NRM as servicer under the related Servicing Agreement (a “Solicitation to
Terminate”), in the aggregate, equals or exceeds [***] of the Measurement
Balance, in each case (A) from a Termination Party and (B) due to Subservicer’s
failure to service in accordance with the terms of this Agreement and/or any NRZ
Servicing/Subservicing Agreement; provided, however that, the unpaid principal
balance with respect to a Servicing Agreement will not be counted toward the
[***] threshold referenced in this Section 5.3(a)(xvi) if the related
Termination Party delivered the related Solicitation to Terminate solely as a
result of Subservicer’s compliance with a written direction from Owner/Servicer
in accordance with Section 2.3 hereof or the written direction of any NRZ O/S
Entity in accordance with Section 2.3 of any NRZ Servicing/Subservicing
Agreement; provided, further that a Solicitation to Terminate shall no longer be
included in calculating the [***] threshold on the earlier of the date the
Termination Party indicates that it will pursue no action or provides
notification indicating that such Solicitation to Terminate has not resulted in
a vote to terminate or direction to terminate Owner/Servicer or NRM as servicer
under the related Servicing Agreement and 135 days following the date of the
Solicitation to


74

--------------------------------------------------------------------------------





Terminate if such Solicitation to Terminate has not resulted in a vote to
terminate or direction to terminate Owner/Servicer or NRM as servicer under the
related Servicing Agreement;
(xvii)    either (A) the publicly filed annual financial statements or the notes
thereto or other opinions or conclusions stated therein of New Residential
Investment Corp. or Owner/Servicer shall indicate that New Residential
Investment Corp. or Owner/Servicer, as applicable, has a “material weakness”
and/or “significant deficiency”, or (B) if not publicly filed because not a
publically registered entity, the annual financial statements or the notes
thereto or other opinions or conclusions stated therein of New Residential
Investment Corp. or Owner/Servicer, as applicable, shall indicate that New
Residential Investment Corp. or Owner/Servicer has a “material weakness”, which,
in any such case is caused by either (i) inaccurate information provided by the
Subservicer or Corporate Parent and relied upon by the Owner/Servicer or New
Residential Investment Corp., as applicable, or (ii) the processes, practices or
procedures of the Subservicer or the Corporate Parent;
(xviii)    (A) the Owner/Servicer shall cease being an approved
subservicer/servicer in good standing with any Agency or Governmental Entity or
a HUD approved mortgagee and the applicable Agency or Governmental Entity or HUD
identifies the Subservicer’s or the Corporate Parent’s acts, omissions,
processes, practices and/or procedures as a basis from which such action
resulted, arose out of or was related to; (B) any act or omission of the
Subservicer or the servicing practices or procedures of Subservicer or the
Corporate Parent results in any Agency or Governmental Entity or HUD providing a
written notice of termination to the Owner/Servicer; or (C) any State Agency
withdraws or causes Owner/Servicer to fail to maintain any required
qualification, license or approval to do business, to service residential
mortgage loans, or to otherwise collect debts or perform any activities relating
to residential mortgage loans in any jurisdiction where such State Agency has
jurisdiction, provided that, solely with respect to this clause (C),
Owner/Servicer may terminate this Agreement pursuant to this clause (C) only
with respect to the Mortgage Loans in the applicable state where such State
Agency has jurisdiction;
(xix)    the Subservicer’s or Corporate Parent’s management discloses in their
respective quarterly or annual financial statements that there is substantial
doubt about its ability to continue as a going concern; provided, however, that
such substantial doubt is not based in material part on the potential early
termination of any of the transactions contemplated by this Agreement, the NRM
Agency Subservicing Agreement or by any NRZ Servicing/Subservicing Agreement;
(xx)    failure of the Subservicer to maintain any required qualification,
license or approval to do business, to service residential mortgage loans, or to
otherwise collect debts or perform any activities relating to residential
mortgage loans in any jurisdiction where the Mortgaged Properties are located,
to the extent required under Applicable Requirements; provided that,
Owner/Servicer may


75

--------------------------------------------------------------------------------





terminate this Agreement pursuant to this Section 5.3(a)(xx) only with respect
to the Mortgage Loans in the applicable state where the Subservicer failed to
maintain such qualification, license or approval;
(xxi)    the occurrence of a Performance Trigger;
(xxii)    [***]; or
(xxiii)    the occurrence of a Subservicer Termination Event or Seller
Termination Event, in each case, as defined in the applicable NRZ
Servicing/Subservicing Agreement, with respect to which the applicable NRZ O/S
Entity has exercised remedies thereto; provided, however, that if Owner/Servicer
exercises its right to terminate the NRZ Servicing/Subservicing Agreement with
respect to all of the mortgage loans subserviced thereunder following a
Subservicer Termination Event or Seller Termination Event thereunder,
Owner/Servicer shall be deemed to automatically exercise its remedies related to
this clause (xxiii) and this Agreement shall terminate in accordance with the
terms hereof; provided, further however, if (1) a Subservicer Termination Event
or Seller Termination Event exists under the applicable NRZ
Servicing/Subservicing Agreement only with respect to a portion of the related
mortgage loans subject thereunder (and not with respect to all of the mortgage
loans subserviced thereunder) and (2) either (x) to the extent expressly
permitted pursuant to such NRZ Servicing/Subservicing Agreement, NRM exercises
its remedies thereunder only with respect to a portion of the related mortgage
loans subject thereunder (and not with respect to all of the mortgage loans
subserviced or serviced thereunder) or (y) NRM does not exercise its remedies
thereunder but an Investor terminates NRM as NRZ O/S Entity with respect to such
mortgage loans (and not with respect to all of the mortgage loans subserviced or
serviced thereunder), then, in each case, the proviso in this clause (xxiii)
relating to Owner/Servicer being deemed to automatically exercise its remedies
related to this clause (xxiii) shall not apply.
provided, however, that notwithstanding the foregoing, if Subservicer has
provided Owner/Servicer a written notice of its intent to terminate this
Agreement with cause pursuant to Section 5.6 or of Subservicer’s intent to
terminate any NRZ Servicing/Subservicing Agreement pursuant to Section 5.6
thereof or Owner/Servicer has provided written notice of its intent to terminate
this Agreement pursuant to Section 5.1(b), or any NRZ O/S Entity has provided
notice to Subservicer of its intent to terminate any NRZ Servicing/Subservicing
Agreement pursuant to Section 5.1(b) thereof, the Owner/Servicer may not
terminate the Subservicer for cause pursuant to any of Sections 5.3(a)(iii),
(x), (xvii) or (xix) if the event specified in such subsection was based in
material part on such notice of intent to terminate; provided, further however,
that if a Subservicer Termination Event is cured or is no longer continuing,
such event shall cease to be a Subservicer Termination Event upon the date that
is six (6) months following the later of (i) the date such Subservicer
Termination Event was cured or ceases to continue and (ii) the date
Owner/Servicer received notice or otherwise became aware of such Subservicer
Termination Event.




76

--------------------------------------------------------------------------------





(b)    If an NRZ O/S Entity terminates an NRZ Servicing/Subservicing Agreement
with respect to all of the mortgage loans subserviced thereunder for convenience
pursuant to Section 5.1(b) (and not with respect a portion of the related
mortgage loans as permitted by Section 5.1(d)) within twelve (12) months
following the later of (i) the closing date of the acquisition of Owner/Servicer
by New Residential Corp. or any of its Affiliates or (ii) the Effective Date,
unless otherwise agreed to by Subservicer, Owner/Servicer shall concurrently
terminate this Agreement for convenience pursuant to Section 5.1(b); provided,
however, if an NRZ Servicing/Subservicing Agreement is terminated solely with
respect to a portion of the related mortgage loans subject to such NRZ
Servicing/Subservicing Agreement as permitted by Section 5.1(d) (and not with
respect to all of the mortgage loans subserviced thereunder), this clause (b)
shall not apply and the Agreement shall not be terminated.
(c)    Each party shall promptly notify the other party in the event of any
breach or anticipated breach by the notifying party of its obligations under
this Agreement or any event of default or anticipated event of default or other
termination event with respect to such party set forth in this Agreement.
(d)    The rights of termination, as provided herein, are in addition to all
other available rights and remedies, including the right to recover damages in
respect of any breach.

Section 5.4.    Reimbursement upon Expiration or Termination; Termination
Assistance.
(a)    If Owner/Servicer:
(i)     terminates this Agreement “for cause” pursuant to Section 5.3,
Subservicer (A) shall reimburse the Owner/Servicer for Owner/Servicer’s
Servicing Transfer Costs incurred in connection with transferring the servicing
to a successor servicer or subservicer, (B) shall reimburse the Owner/Servicer
for any boarding fees of the subsequent servicer which shall be capped at $[***]
per Mortgage Loan/REO Property and (C) shall not be entitled to any Termination
Fee, deboarding fees or reimbursement of its Servicing Transfer Costs;
(ii)    terminates this Agreement “for convenience” pursuant to Section 5.1(b),
the Owner/Servicer shall remit to the Subservicer (A) solely if the Effective
Date of Termination occurs during the Initial Term, an amount equal to the
applicable Termination Fee and (B) irrespective of whether the Effective Date of
Termination occurs during the Initial Term, the greater of $[***] per Mortgage
Loan/REO Property and Subservicer’s Servicing Transfer Costs incurred in
connection with transferring the servicing to a successor servicer or
subservicer; or
(iii)    does not extend the term of this Agreement at the end of the Initial
Term or any three-month renewal term thereafter, (A) Owner/Servicer and
Subservicer shall each pay 50% of the aggregate Servicing Transfer Costs
incurred


77

--------------------------------------------------------------------------------





by both parties in connection with transferring the servicing to a successor
servicer or subservicer, (B) neither party shall be responsible for paying any
deboarding or boarding fees, and (C) Subservicer shall not be entitled to any
Termination Fee.
To the extent the Owner/Servicer is obligated to pay the Termination Fee as set
forth above, the Owner/Servicer shall remit to the Escrow Agent, to be held by
the Escrow Agent in accordance with the Escrow Agreement, one-hundred percent
(100%) of the applicable Termination Fee Deposit Amount (as defined and
calculated in accordance with Exhibit C-2) in immediately available funds at
least one (1) Business Day prior to the Subservicer sending the related
transferor’s notice of transfer of servicing or “goodbye letter” in accordance
with the requirements of applicable law solely to the extent the Subservicer has
complied and completed all of the servicing transfer requirements set forth in
Part I of Exhibit S required to be performed on or before such date thereof;
provided that Subservicer shall have no obligation to send any such notices
until the Escrow Agent verifies to Subservicer that the Termination Fee Deposit
Amount has been received. The Escrow Agent shall pay the Subservicer (i) fifty
percent (50%) of the applicable Termination Fee Deposit Amount in immediately
available funds within two (2) Business Days after its receipt, with a copy to
the Owner/Servicer, from the Subservicer of a certification by the Subservicer
and its third party vendor handling the mailing that the Subservicer has sent
the related transferor’s notice of transfer of servicing or “goodbye letter” and
(ii) the remaining fifty percent (50%) of the applicable Termination Fee Deposit
Amount in immediately available funds within two (2) Business Days after its
receipt, with a copy to the Owner/Servicer, from the Subservicer of a
certification by the Subservicer that the Subservicer has completed the
Servicing Transfer Requirements set forth in Part III of Exhibit S attached
hereto and including the federal reference numbers and wire amounts for the
funds required to be remitted in accordance with such Servicing Transfer
Requirements. The Subservicer shall send a copy of each of the deliverables
under the Servicing Transfer Requirements to the Owner/Servicer at the same time
it delivers such deliverable to the applicable successor servicer or
subservicer. Owner/Servicer may elect to wait to transfer the servicing with
respect to certain Servicing Agreements if the transfer of such Servicing
Agreements would result in the unpaid principal balance of the Mortgage Loans
that would remain subject to this Agreement following such transfer to be less
than ten percent (10%) of the unpaid principal balance of all of the Mortgage
Loans subject to this Agreement on the Effective Date of Termination. The
Subservicer and Owner/Servicer shall use their best efforts to cooperate to
enter into an Escrow Agreement containing the terms as set forth in this
paragraph prior to the applicable date a payment is required to be made to the
Escrow Agent as described in this paragraph and, to the extent such actions have
been taken by any NRZ O/S Entity pursuant to any NRZ Servicing/Subservicing
Agreement, the Owner/Servicer and Subservicer may agree to aggregate such
actions. Notwithstanding anything to the contrary set forth in this Agreement,
the Subservicer shall not be entitled to receive any Termination Fee to the
extent the Effective Date of Termination occurs after the Initial Term.
In addition, in connection with any of the terminations described in this
Section 5.4(a), Owner/Servicer shall pay to the Subservicer an amount equal to
the sum of (i) all unreimbursed Servicing Advances and P&I Advances for which
Subservicer is entitled to


78

--------------------------------------------------------------------------------





reimbursement under this Agreement (other than any amounts being disputed in
accordance with Section 4.3) and (ii) all unpaid Subservicer Economics which
have accrued as of the date the servicing transfers to a successor servicer or
subservicer (“Successor Transfer Date”) (other than any amounts being disputed
in accordance with Section 4.3). Other than with respect to the Termination Fee,
if applicable, all amounts payable or reimbursable under this Section 5.4(a)
shall be paid or reimbursed on the applicable Successor Transfer Date based on
customary practices of estimation and true-up. To the extent that any such
amounts are not known and/or invoiced by the party entitled to payment prior to
the Successor Transfer Date, such amounts shall be paid or reimbursed to the
party entitled to payment within ten (10) Business Days of the other party’s
receipt of an invoice therefore, together with any documentation required
pursuant to this Agreement.
In addition, upon termination of this Agreement, subject to the foregoing, the
Owner/Servicer and the Subservicer shall pay or reimburse the other party any
other amounts due under this Agreement.
(b)    If Subservicer:
(i)    terminates this Agreement “for cause” pursuant to Section 5.6,
Owner/Servicer (A) shall reimburse the Subservicer for Subservicer’s Servicing
Transfer Costs incurred in connection with transferring the servicing to a
successor servicer or subservicer, (B) shall pay Subservicer a deboarding fee
equal to $[***] per Mortgage Loan/REO Property and (C) solely if the Effective
Date of Termination occurs during the Initial Term, shall pay Subservicer an
amount equal to the applicable Termination Fee;
(ii)    resigns pursuant to Section 5.1(a), Subservicer (A) shall reimburse the
Owner/Servicer for Owner/Servicer’s Servicing Transfer Costs incurred in
connection with transferring the servicing to a successor servicer or
subservicer, (B) shall reimburse the Owner/Servicer for any boarding fees of the
subsequent servicer which shall be capped at $[***] per Mortgage Loan/REO
Property and (C) shall not be entitled to any Termination Fee, deboarding fees
or reimbursement of its Servicing Transfer Costs; or
(iii)    terminates this Agreement at the end of the Initial Term pursuant to
Section 5.1(c) or any renewal term thereafter, (A) Owner/Servicer and
Subservicer shall each pay 50% of the aggregate Servicing Transfer Costs
incurred by both parties in connection with transferring the servicing to a
successor servicer or subservicer, (B) neither party shall be responsible for
paying any deboarding or boarding fees, and (C) Subservicer shall not be
entitled to any Termination Fee.
To the extent the Owner/Servicer is obligated to pay the Termination Fee as set
forth above, the Owner/Servicer shall remit to the Escrow Agent, to be held by
the Escrow Agent in accordance with the Escrow Agreement, one-hundred percent
(100%) of the applicable Termination Fee Deposit Amount (as defined and
calculated in accordance with Exhibit C-2) in immediately available funds at
least one (1) Business Day prior to the Subservicer


79

--------------------------------------------------------------------------------





sending the related transferor’s notice of transfer of servicing or “goodbye
letter” in accordance with the requirements of applicable law solely to the
extent the Subservicer has complied and completed all of the servicing transfer
requirements set forth in Part I of Exhibit S required to be performed on or
before such date thereof; provided that Subservicer shall have no obligation to
send any such notices until the Escrow Agent verifies to Subservicer that the
Termination Fee Deposit Amount has been received. The Escrow Agent shall pay the
Subservicer (i) fifty percent (50%) of the applicable Termination Fee Deposit
Amount in immediately available funds within two (2) Business Days after its
receipt, with a copy to the Owner/Servicer, from the Subservicer of a
certification by the Subservicer and its third party vendor handling the mailing
that the Subservicer has sent the related transferor’s notice of transfer of
servicing or “goodbye letter” and (ii) the remaining fifty percent (50%) of the
applicable Termination Fee Deposit Amount in immediately available funds within
two (2) Business Days after its receipt, with a copy to the Owner/Servicer, from
the Subservicer of a certification by the Subservicer that the Subservicer has
completed the Servicing Transfer Requirements set forth in Part III of Exhibit S
attached hereto and including the federal reference numbers and wire amounts for
the funds required to be remitted in accordance with such Servicing Transfer
Requirements. The Subservicer shall send a copy of each of the deliverables
under the Servicing Transfer Requirements to the Owner/Servicer at the same time
it delivers such deliverable to the applicable successor servicer or
subservicer. Owner/Servicer may elect to wait to transfer the servicing with
respect to certain Servicing Agreements if the transfer of such Servicing
Agreements would result in the unpaid principal balance of the Mortgage Loans
that would remain subject to this Agreement following such transfer to be less
than ten percent (10%) of the unpaid principal balance of all of the Mortgage
Loans subject to this Agreement on the Effective Date of Termination. The
Subservicer and Owner/Servicer shall use their best efforts to cooperate to
enter into an Escrow Agreement containing the terms as set forth in this
paragraph prior to the applicable date a payment is required to be made to the
Escrow Agent as described in this paragraph and, to the extent such actions have
been taken by any NRZ O/S Entity pursuant to any NRZ Servicing/Subservicing
Agreement, the Owner/Servicer and Subservicer may agree to aggregate such
actions. Notwithstanding anything to the contrary set forth in this Agreement,
the Subservicer shall not be entitled to receive any Termination Fee to the
extent the Effective Date of Termination occurs after the Initial Term.
In addition, in connection with any of the terminations described in this
Section 5.4(b), Owner/Servicer shall pay to the Subservicer an amount equal to
the sum of (i) all unreimbursed Servicing Advances and P&I Advances for which
Subservicer is entitled to reimbursement under this Agreement (other than any
amounts being disputed in accordance with Section 4.3) and (ii) all unpaid
Subservicer Economics which have accrued as of the Successor Transfer Date
(other than any amounts being disputed in accordance with Section 4.3). Other
than with respect to the Termination Fee, if applicable, all amounts payable or
reimbursable under this Section 5.4(b) shall be paid or reimbursed on the
applicable Successor Transfer Date based on customary practices of estimation
and true-up. To the extent that any such amounts are not known and/or invoiced
by the party entitled to payment prior to the Successor Transfer Date, such
amounts shall be paid or reimbursed to the party


80

--------------------------------------------------------------------------------





entitled to payment within ten (10) Business Days of the other party’s receipt
of an invoice therefore, together with any documentation required pursuant to
this Agreement.
In addition, upon termination of this Agreement, subject to the foregoing, the
Owner/Servicer and the Subservicer shall pay or reimburse the other party any
other amounts due under this Agreement.
(a)    In connection with the termination of this Agreement with respect to some
or all of the Mortgage Loans, the Subservicer and the Owner/Servicer shall use
commercially reasonable efforts to ensure the prompt transfer of the servicing
of such Mortgage Loans to a successor servicer or subservicer designated by the
Owner/Servicer, including delivery of notices to the Mortgagors relating to the
servicing transfer in accordance with Applicable Requirements.
(b)    Notwithstanding any provision in this Agreement to the contrary, the
termination of this Agreement shall not be effective until a successor servicer
or subservicer has been appointed by the Owner/Servicer or an Investor, as
applicable, and a servicing transfer of all the Mortgage Loans and REO
Properties subserviced pursuant to this Agreement has been completed in
accordance with Applicable Requirements, and the Subservicer shall not be
relieved of its obligations under this Agreement until such time. If no
successor servicer or subservicer shall have been so appointed and have taken
steps toward becoming the successor within sixty (60) days after the giving of
such notice or resignation, the Subservicer may petition any court of competent
jurisdiction for the appointment of a successor servicer or subservicer. In
addition, if (i) Owner/Servicer terminates for cause pursuant to Section 5.3 or
does not renew this Agreement at the end of the Owner/Servicer’s Initial Term or
Subservicer terminates for cause pursuant to Section 5.6 or resigns pursuant to
Section 5.1(a), then, if the days elapsed between the Effective Date of
Termination and the Successor Transfer Date, (A) exceed 270 days but are less
than 365 days, the Subservicer Economics shall be increased to the applicable
Step-up Fee for such period and (B) equal or exceed 365 days, the Subservicer
Economics shall be increased to the applicable Step-up Fee for such period or
(ii) Owner/Servicer terminates for convenience pursuant to Section 5.1(b) or
Subservicer terminates this Agreement at the end of the Subservicers Initial
Term pursuant to Section 5.1(c), then, if the days elapsed between the Effective
Date of Termination and the Successor Transfer Date, (A) exceed 180 days but are
less than 365 days, the Subservicer Economics shall be to the applicable Step-up
Fee for such period and (B) equal or exceed 365 days, the Subservicer Economics
shall be increased to the applicable Step-up Fee for such period; provided that
no Step-up Fee shall be payable if the delay in transferring servicing is due to
any matter(s) outside of the control of the Owner/Servicer or the successor
servicer or subservicer selected by Owner/Servicer. The Owner/Servicer and the
Subservicer shall discharge such duties and responsibilities during the period
from the date each acquires knowledge of such termination until the effective
date thereof with the same degree of diligence and prudence that it is obligated
to exercise under this Agreement. In addition, (i) Subservicer and
Owner/Servicer shall cooperate in good faith to comply with the Transfer
Procedures set forth in Exhibit P-1 and Exhibit P-2 hereto and transfer
servicing in accordance with industry standard transfer


81

--------------------------------------------------------------------------------





procedures and (ii) Owner/Servicer shall use commercially reasonable efforts to
require any successor servicer or subservicer to comply with the Transfer
Procedures set forth in Exhibit P-1 and Exhibit P-2 hereto and transfer
servicing in accordance with industry standard transfer procedures.
(c)    In the event of a servicing transfer to a successor servicer or
subservicer with respect to some or all of the Mortgage Loans, the Subservicer
shall comply with all Applicable Requirements with respect to servicing
transfers. In addition, the Subservicer shall comply with the CFPB’s rules
and/or guidelines with respect to servicing transfers, including without
limitation its Bulletin 2014-1 issued on August 19, 2014, as may be amended or
updated. The Subservicer and the Owner/Servicer shall provide all reasonable
cooperation and assistance as may be requested by the other party in connection
with compliance with such rules and/or guidelines.
(d)    In addition, in connection with the servicing transfer to a successor
servicer or subservicer with respect to some or all of the Mortgage Loans, the
Subservicer shall (a) to the extent in Subservicer’s possession or control,
promptly forward to the Owner/Servicer’s designee all Mortgage Servicing Files,
data, Mortgage Loan Documents, files, data tapes and other information
customarily delivered by a servicer upon transfer of servicing of mortgage
loans, (b) comply in all material respects with the transfer instructions of the
successor servicer or subservicer, (c) provide Owner/Servicer’s designee
accepted servicing industry documentation meeting all Applicable Requirements
regarding outstanding Servicing Advances and P&I Advances related to the
Mortgage Loans, (d) take appropriate actions and cooperate with any Investor
approval process and in reflecting the servicing transfer on the MERS system for
the related Mortgage Loans registered on MERS to the extent the Subservicer is
authorized to do so with the MERS system and (e) cooperate with the document
custodian recertification process, if any.
(e)    Notwithstanding any provision in this Agreement to the contrary, in the
event the Owner/Servicer terminates this Agreement with or without cause as to
some but not all of the Mortgage Loans, the terms of the Agreement shall remain
in full effect with respect to those Mortgage Loans that remain subject to this
Agreement.

Section 5.5.    Accounting/Records.
Upon expiration or termination of this Agreement and after the completed
transfer of the servicing of the Mortgage Loans to a successor servicer or
subservicer, the Subservicer will cease all Subservicing activities and account
for and turn over to the successor servicer or subservicer, as applicable, all
funds collected hereunder, less the compensation and other amounts then due to
the Subservicer, and deliver to the successor servicer or subservicer, as
applicable, all records and documents relating to each Mortgage Loan and will
advise Mortgagors that their mortgages will henceforth be serviced by the
successor servicer or subservicer, as applicable.

Section 5.6.    Termination Right of the Subservicer.


82

--------------------------------------------------------------------------------





The Subservicer may terminate this Agreement for cause, in whole but not in
part, by providing written notice of its intent to terminate Owner/Servicer
based on any of the following events (each such event and any other event
mutually agreed upon by the parties, an “Owner/Servicer Termination Event”),
which as of the date of such notice, shall have occurred, be continuing and
shall not have been cured or otherwise waived:
(a)    any failure by the Owner/Servicer to remit any payment not in dispute
pursuant to Section 4.3 and due to the Subservicer pursuant to this Agreement,
which failure continues unremedied for a period of five (5) Business Days after
the date upon which such payment was required to be remitted under the terms of
this Agreement except to the extent funds are available to net such payment in
accordance with Section 4.1;
(b)    Any failure by the Owner/Servicer to duly observe or perform, in any
material respect, any other covenants, obligations or agreements of the
Owner/Servicer set forth in this Agreement (including the Schedules and Exhibits
hereto), which failure continues unremedied for a period of thirty (30) days
after the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Owner/Servicer by the Subservicer;
(c)    A decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator or
other similar official in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Owner/Servicer and such decree or order shall have remained in force,
undischarged or unstayed for a period of sixty (60) days;
(d)    Any representation or warranty made by the Owner/Servicer hereunder shall
prove to be untrue or incomplete in any material respect which is not caused by
or results from the actions or inaction of the Subservicer, the Corporate Parent
or their Affiliates, vendors (other than any Vendors or Approved Parties
selected by Owner/Servicer after the Effective Date) or agents and, if such
breach of a representation or warranty is capable of being cured, continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Owner/Servicer by the Subservicer.
(e)    The occurrence of an Owner/Servicer Termination Event under any NRZ
Servicing/Subservicing Agreement with respect to non-Agency Loans.
Notwithstanding anything to the contrary in this Agreement, for the avoidance of
doubt to the extent the Subservicer terminates this Agreement pursuant to this
Section 5.6, the Owner/Servicer shall remain the owner of the Servicing Rights
and Subservicer shall have no right, title interest or claim to the Servicing
Rights.

Section 5.7.    Recognition of Rights of Investor to Terminate or Assume
Agreement.
(a)    Subject to Section 5.7(b), the parties hereto acknowledge that, in the
event the Owner/Servicer is terminated as servicer (or in similar capacity)
under a Servicing Agreement by the related Investor (or, if expressly provided
in such Servicing Agreement,


83

--------------------------------------------------------------------------------





the Owner/Servicer is no longer the servicer thereunder for any reason
(including termination due to an event of default of the Owner/Servicer)), then
one or more of the following rights may be exercised: (i) if such right is
required by the express provisions of such Servicing Agreement to be included in
this Agreement, the Owner/Servicer shall have the right to immediately terminate
this Agreement solely with respect to the related Mortgage Loans subject to the
related Servicing Agreement for which the Owner/Servicer was terminated as
servicer (or in similar capacity) in accordance with the terms of the related
Servicing Agreement, (ii) if such right is required by the express provisions of
the Servicing Agreement to be included in this Agreement, the related Investor
or its designee or any successor servicer appointed by such Investor shall have
the right to immediately terminate this Agreement (subject to the receipt of
such consents, if any, as may be required by such Servicing Agreement, and in
accordance with the terms of such Servicing Agreement) solely with respect to
the related Mortgage Loans subject to the related Servicing Agreement for which
was terminated as servicer (or in similar capacity), or (iii) if such right is
required by the express provisions of such Servicing Agreement to be included in
this Agreement, the related Investor or its designee or any successor servicer
appointed by such Investor shall have the right to assume (or may be deemed to
have assumed without act or deed on the part such Investor or its designee or
any successor servicer) all of the rights and obligations of the Owner/Servicer
under this Agreement solely with respect to the related Mortgage Loans subject
to the related Servicing Agreement for which the Owner/Servicer was terminated
as servicer (or in similar capacity) in accordance with the terms of the related
Servicing Agreement.
(b)    Notwithstanding anything to the contrary in this Agreement, if an
Investor terminates both the Owner/Servicer and the Subservicer under the
applicable Servicing Agreement, such termination would be treated as:
(i)    a termination for cause for purposes of this Agreement solely with
respect to the related Mortgage Loans subject to the related Servicing Agreement
for which the Owner/Servicer was terminated as servicer (or in similar capacity)
if the Investor’s action is related to an act or omission of the Subservicer or
the Corporate Parent, or the processes, practices and/or procedures of the
Subservicer or the Corporate Parent (unless such act, omission or breach is
related to Subservicer’s compliance with the Owner/Servicer’s written direction
in accordance with Section 2.3) or in connection with a Subservicer Termination
Event; provided, further, that this provision shall not protect the Subservicer
from any liability for any breach of its covenants made herein, or failure to
perform its obligations in compliance with the terms of this Agreement,
including any standard of care set forth in this Agreement, or from any
liability which would otherwise be imposed on the Subservicer or any of its
directors, officers, agents or employees by reason of the Subservicer’s willful
misfeasance, bad faith, fraud, or negligence in the performance of its duties
hereunder or by reason of its negligent disregard of its obligations or duties
hereunder), or


84

--------------------------------------------------------------------------------





(ii)    a termination without cause solely with respect to the related Mortgage
Loans subject to the related Servicing Agreement for which the Owner/Servicer
was terminated if the Investor’s action is (1) unrelated to (x) an act or
omission of the Subservicer or the Corporate Parent, respectively, or (y) a
Subservicer Termination Event, or (2) related to Subservicer’s compliance with
the Owner/Servicer’s written direction in accordance with Section 2.3.
(c)    If an Investor assumes (or is deemed to have assumed) the obligations of
the Owner/Servicer in accordance with the express provisions of the applicable
Servicing Agreement, then the Subservicer shall have the right, upon not less
than 90 days’ prior written notice to the related Investor, to terminate this
Agreement solely with respect to the related Mortgage Loans subject to the
related Servicing Agreement for which the Owner/Servicer was terminated as
servicer (or in similar capacity). In addition to any rights and remedies under
the applicable Servicing Agreement or this Agreement, in the event such Investor
terminates the Subservicer following such assumption of this Agreement by such
Investor and such termination by the Investor is unrelated to an act or omission
of the Subservicer or the Corporate Parent, respectively, unrelated to a
Subservicer Termination Event or related to Subservicer’s compliance with the
Owner/Servicer’s written direction in accordance with Section 2.3, and solely if
the Effective Date of Termination occurs during the Initial Term, Investor
(including without limitation, any trustee master servicer, back-up servicer,
successor servicer, trust administrator, insurer or similar transaction party or
any related securityholder) assuming the obligations of the Owner/Servicer shall
reimburse the Subservicer in accordance with such termination without cause
provisions. To the extent the Investor is obligated to pay the applicable
Termination Fee as set forth in this Section 5.7(c), the Investor shall remit to
the Subservicer one-hundred percent (100%) of the applicable Termination Fee
(Investor) Deposit Amount (as defined and calculated in accordance with Exhibit
C-2) on the related Effective Date of Termination. For the avoidance of doubt,
the provisions relating to the Escrow Agent in Section 5.04 shall be
inapplicable to the extent the related Investor is obligated to pay the
Subservicer the applicable Termination Fee pursuant to this Section 5.7(c).
(d)    Notwithstanding any provision of this Agreement to the contrary, the
termination of this Agreement as to the related Mortgage Loans (subject to the
related Servicing Agreement for which the Owner/Servicer was terminated as
servicer (or in similar capacity)) by the Subservicer in accordance with Section
5.7(c) above shall not be effective until a successor subservicer has been
appointed by the related Investor and has assumed the duties of the Subservicer
hereunder solely with respect to the related Mortgage Loans subject to the
related Servicing Agreement which was terminated, and the Subservicer shall not
be relieved of its obligations under this Agreement with respect to such
Mortgage Loans until such time. If a successor subservicer has not assumed the
duties of the Subservicer within one hundred and twenty (120) days of the
Subservicer’s notice of termination pursuant to Section 5.7(c), the Subservicer
may, at the expense of the related Investor, petition a court with appropriate
jurisdiction to appoint a successor subservicer.


85

--------------------------------------------------------------------------------





(e)    Unless expressly required pursuant to the terms of the applicable
Servicing Agreement, with respect to any of the Mortgage Loans for which the
Owner/Servicer is terminated as servicer (or in similar capacity) under a
Servicing Agreement by the related Investor (or, if expressly provided in such
Servicing Agreement, the Owner/Servicer is no longer the servicer thereunder for
any reason (including termination due to an event of default of the
Owner/Servicer), in the event that the related trustee or successor servicer
assumes or (is deemed to have assumed) the rights and/or obligations of the
Owner/Servicer in accordance with the express provisions of the applicable
Servicing Agreement, New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing
shall not have any obligations as Owner/Servicer with respect to such Mortgage
Loans following the date of such assumption and shall not be liable to the
Subservicer for any losses, liabilities, acts or omissions of Investor as
Owner/Servicer with respect to such Mortgage Loans following the date of such
assumption.



ARTICLE VI    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OWNER/SERVICER
As of the date of this Agreement and as of each Transfer Date (or such other
date as set forth below), the Owner/Servicer hereby represents, warrants and
covenants to the Subservicer as follows:

Section 6.1.    Authority.
The Owner/Servicer is a duly organized and validly existing limited liability
company in good standing under the laws of its state of formation and has all
requisite power and authority to enter into this Agreement and the Persons
executing this Agreement on behalf of the Owner/Servicer are duly authorized to
do so. The Owner/Servicer has all licenses necessary to carry on its business as
now being conducted and is duly authorized and qualified to transact, in each
state where a Mortgaged Property is located, any and all business contemplated
by this Agreement, except where the failure of the Owner/Servicer to possess
such qualifications or licenses would not be reasonably expected to have a
Material Adverse Effect or where the Owner/Servicer is otherwise exempt under
Applicable Requirements from such qualification, or is otherwise not required
under Applicable Requirements to effect such qualification.

Section 6.2.    Consents.
Except for approvals required from the applicable Investor or under the
applicable Servicing Agreement in connection with any Transfer Date, no consent,
approval or authorization of any Governmental Authority is required for the
execution, delivery, and performance by the Owner/Servicer of or compliance by
the Owner/Servicer with this Agreement or the consummation of the transactions
contemplated by this Agreement, or if required, such consent, approval,
authorization, or order has been obtained except where failure to obtain would
not reasonably be expected to have a Material Adverse Effect.


86

--------------------------------------------------------------------------------






Section 6.3.    Litigation.
There is no action, suit, proceeding, or investigation pending or, to its
knowledge, threatened against the Owner/Servicer that, either in any one
instance or in the aggregate, would draw into question the validity of this
Agreement or of any action taken or to be contemplated herein, or would be
reasonably likely to impair materially the ability of the Owner/Servicer to
perform under the terms of this Agreement.

Section 6.4.    Broker Fees.
The Owner/Servicer has not dealt with any broker or agent or anyone else who
might be entitled to a fee or commission in connection with this transaction.

Section 6.5.    Ownership.
Following the applicable Transfer Date, the Owner/Servicer is the sole owner of
all right, title and interest in and to the Servicing Rights related to the
Mortgage Loans.

Section 6.6.    Ability to Perform.
The Owner/Servicer does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant applicable to it and
contained in this Agreement.

Section 6.7.    Accuracy of Information.
Solely with respect to each Mortgage Loan which is not a Prior Ocwen Serviced
Loan, all information provided to Subservicer by Owner/Servicer required by the
Subservicer to perform its obligations hereunder is true and correct in all
material respects; provided that, the Owner/Servicer makes no representation,
warranty or covenant relating to any information provided to Subservicer which
is based on or derived from any information or data provided to the
Owner/Servicer by the Subservicer or the Corporate Parent or their respective
Affiliates, vendors (other than any Vendors or Approved Parties selected by
Owner/Servicer after the Effective Date) or agents.

ARTICLE VII    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSERVICER
As of the date of this Agreement and as of each Transfer Date (or such other
date if set forth below), the Subservicer hereby represents, warrants and
covenants to the Owner/Servicer as follows:

Section 7.1.    Good Standing.
The Subservicer is an approved servicer for, and in good standing with, each
Governmental Entity and a HUD approved mortgagee. No event has occurred,
including but not limited to, a change in insurance coverage, that would make
the Subservicer unable to comply with eligibility requirements of each
Governmental Entity.

Section 7.2.    Authority.


87

--------------------------------------------------------------------------------





The Subservicer is a duly organized and validly existing limited liability
company in good standing under the laws of the state of its formation and has
all requisite power and authority to enter into this Agreement and the Persons
executing this Agreement on behalf of the Subservicer are duly authorized so to
do. The Subservicer has all licenses necessary to carry on its business as now
being conducted and is duly authorized and qualified to transact, in each state
where a Mortgaged Property is located, any and all business contemplated by this
Agreement, except where the failure of the Subservicer to possess such
qualifications or licenses would not be reasonably expected to have a Material
Adverse Effect or where the Subservicer is otherwise exempt under Applicable
Requirements from such qualification, or is otherwise not required under
Applicable Requirements to effect such qualification.

Section 7.3.    Consents.
Except for approvals required from the applicable Investor or under the
applicable Servicing Agreement in connection with any Transfer Date, no consent,
approval or authorization of any Governmental Authority is required for the
execution, delivery, and performance by the Subservicer of or compliance by the
Subservicer with this Agreement or the consummation of the transactions
contemplated by this Agreement, or if required, such consent, approval,
authorization, or order has been obtained except where failure to obtain would
not reasonably be expected to have a Material Adverse Effect.

Section 7.4.    Litigation.
There is no action, suit, proceeding or investigation pending or, to its
knowledge, threatened against the Subservicer that, either in any one instance
or in the aggregate, would draw into question the validity of this Agreement or
of any action taken or to be contemplated herein, or would be reasonably likely
to impair materially the ability of the Subservicer to perform under the terms
of this Agreement or Applicable Requirements.

Section 7.5.    Accuracy of Information.
Information furnished to the Owner/Servicer or, any Investor by the Subservicer
regarding its financial condition or its servicing operations is true and
correct as of the date specified in such information or, if not specified, the
date provided, in all material respects.

Section 7.6.    Broker Fees.
The Subservicer has not dealt with any broker or agent or anyone else who might
be entitled to a fee or commission in connection with this transaction.

Section 7.7.    MERS.
The Subservicer is a member of MERS in good standing.

Section 7.8.    Ability to Perform.


88

--------------------------------------------------------------------------------





The Subservicer does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant applicable to it and
contained in this Agreement.

Section 7.9.    HAMP.
The Subservicer is participating in HAMP. The Subservicer has entered into a
Servicer Participation Agreement (“SPA”) with Fannie Mae, as financial agent of
the United States, pursuant to HAMP. As such, the Subservicer: (a) has
implemented HAMP as required by the SPA; (b) will report to Fannie Mae
throughout the term of this Agreement the transfer of servicing of any Mortgage
Loans that are “Eligible Loans” (as defined by the SPA) to extent required in
order to ensure compliance with the SPA; and (c) will service any of the
Mortgage Loans that are “Eligible Loans” in accordance with HAMP requirements
throughout the term of this Agreement to the extent HAMP is still in effect or
otherwise applicable.

Section 7.10.    Eligibility under the Servicing Agreements.
The Subservicer satisfies all applicable eligibility and other requirements as
subservicer to the Owner/Servicer to act as servicer (including master, special,
primary or subservicer) under the applicable Servicing Agreements as of the
applicable Transfer Date.

Section 7.11.    Advances.
The representations and warranties set forth on Schedule 7.11 are true and
correct with respect to the applicable P&I Advances and Servicing Advances as of
the dates set forth in Schedule 7.11.
Section 7.12.    [***]
[***]

ARTICLE VIII    
INDEPENDENCE OF PARTIES; INDEMNIFICATION SURVIVAL

Section 8.1.    Independence of Parties; Average Third-Party Mark Payment.
The Subservicer shall have the status of, and act as, an independent contractor.
Nothing herein contained shall be construed to create a partnership or joint
venture between the Owner/Servicer and the Subservicer.
Subservicer and Owner/Servicer will each promptly notify the other of any
communication received in connection with a Servicing Agreement (and promptly
deliver a copy of such communication to the other party) (i) from a trustee,
master servicer (or other party entitled, or purporting to be entitled, to
terminate) that is a solicitation of holders for a vote, or a request for
direction regarding termination or (ii) from, or on behalf of, a trustee, master
servicer (or other party entitled, or purporting to be entitled, to terminate)
stating that such trustee, master servicer or other party has an intention to
terminate Owner/Servicer or Subservicer as servicer, subservicer or master
servicer under such Servicing Agreement. The parties will fully cooperate to
resolve any such


89

--------------------------------------------------------------------------------





matter to avoid termination. To the extent Subservicer or the Owner/Servicer is
terminated under any Servicing Agreement related to any Mortgage Loan
subserviced hereunder and either (x) the basis of such termination is resulting
from, arising out of or related to any enumerated items set forth in Section 8.2
(other than as a result of any delinquency or loss triggers with respect to such
Servicing Agreement) or (y) other than with respect to any Mortgage Loan with
respect to which any optional termination or clean-up call right has been
exercised pursuant to the related Servicing Agreement or any Mortgage Loan
subject to the Servicing Agreements set forth in Schedule 8.1, such termination
was “without cause,” “for convenience” or on a similar basis and the related
Servicing Agreement was terminable by the applicable Investor on such basis as
of the Servicing Transfer Date, then, in each case, the Subservicer shall remit
to the Owner/Servicer the Average Third Party Mark of the affected Servicing
Rights within ten (10) Business Days following receipt of such Average Third
Party Mark (the “Average Third Party Mark Payment”); provided that in the case
of any termination described in clause (y) above, the Average Third Party Mark
Payment will be reduced by any termination or similar payments received by the
Owner/Servicer under the applicable Servicing Agreement in connection with such
termination; provided, further, that if any such termination payments exceed the
Average Third Party Mark of the affected Servicing Rights, the Owner/Servicer
will pay such excess to the Subservicer.

Section 8.2.    Indemnification by the Subservicer.
The Subservicer shall indemnify and hold the Owner/Servicer harmless against any
and all Losses resulting from or arising out of:
(a)    the Subservicer’s failure to observe or perform any or all of the
Subservicer’s covenants and obligations under this Agreement, including without
limitation the failure to comply following the applicable Transfer Date with any
provisions under any Servicing Agreement relating to the servicing or
Subservicing of the related Mortgage Loans;
(b)    the Subservicer’s breach of its representations and warranties contained
in this Agreement;
(c)    any event of termination described in Section 5.3, other than Section
5.3(a)(xxiii);
(d)    any claim, litigation or proceeding to which the Owner/Servicer is made a
party in connection with Section 2.23, (ii) the Owner/Servicer’s (and any
Owner/Servicer’s designee’s) compliance with Section 2.23 (including, without
limitation, any reasonable costs and expenses related to travel and lodging)
and/or (iii) the Owner/Servicer’s cooperation with the Subservicer in connection
with any PMI Proceeding;
(e)    the matters set forth on Schedule 4.12.15 to the Transfer Agreement;
provided that such Loss is incurred and/or is payable prior to the earliest of
(i) the date New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing is
terminated as Owner/Servicer and (ii) the later of (x) the fifth anniversary of
the Effective Date and (y) the two year anniversary of the termination of the
Subservicer under this Agreement;


90

--------------------------------------------------------------------------------





(f)    any Compensatory Fees or other Governmental Entity-imposed fees,
penalties or curtailments imposed on the Owner/Servicer related to (a) any
Mortgage Loan foreclosures exceeding the applicable Governmental Entity’s
required timelines or (b) other servicing acts or omissions relating to the
Mortgage Loans, in each case relating to or arising from the Subservicer’s
failure to meet a timeline or requirement under the applicable Governmental
Entity Guidelines on or after the related Transfer Date, but only to the extent
and amount such Compensatory Fee or other fee, penalty or curtailment is
attributable to the Subservicer; or
(g)    the matters for which Subservicer is required to indemnify the
Owner/Servicer pursuant to Section 2.3;
provided, however, the Subservicer shall not be obligated to indemnify the
Owner/Servicer (i) with respect to any liabilities, Claims, costs or expenses
which are covered in Section 8.3 or (ii) to the extent such Loss is due to the
willful misconduct, bad faith or gross negligence of the Owner/Servicer or any
of its Affiliates or the Owner/Servicer’s breach of this Agreement.

Section 8.3.    Indemnification by the Owner/Servicer.
Except as otherwise stated herein, the Owner/Servicer shall indemnify and hold
the Subservicer harmless against any and all Losses resulting from or arising
out of:
(a)    the Owner/Servicer’s failure to observe or perform any or all of the
Owner/Servicer’s covenants and obligations under this Agreement or breach of its
representations and warranties contained in this Agreement;
(b)    the matters for which the Owner/Servicer is required to indemnify the
Subservicer pursuant to Section 2.3;
(c)    any failure of any successor servicer or subservicer to service the
Mortgage Loans in accordance with Applicable Requirements following the related
transfer of servicing to such successor;
(d)    any Claim that is brought against Subservicer after the relevant Transfer
Date that relates to the Mortgage Loans and the Servicing Rights, except (i) to
the extent Subservicer is otherwise liable therefor under this Agreement, the
MSR Purchase Agreement, the Sale Supplements, the Transfer Agreement or any
other agreement between the Owner/Servicer and the Subservicer or any Affiliate
or (ii) solely with respect to Prior Ocwen Serviced Loans, to the extent such
Claim results from or arises out of any matter related to the period prior to
the applicable Transfer Date;
(e)    solely with respect to any Mortgage Loan which is not a Prior Ocwen
Serviced Loan, any act or omission by any Person other than Corporate Parent,
Subservicer or their respective Affiliates prior to the applicable Transfer Date
unless (i) the Subservicer knew


91

--------------------------------------------------------------------------------





or reasonably should have known of such deficiencies or (ii) the Subservicer is
curing or correcting such deficiencies; or
(f)    any event of termination described in Section 5.6;
provided, however, the Owner/Servicer shall not be obligated to indemnify the
Subservicer (i) with respect to any liabilities, Claims, costs or expenses which
are covered in Section 8.2 or (ii) to the extent such Loss is due to the willful
misconduct, bad faith or gross negligence of the Subservicer, Corporate Parent
or any of their respective Affiliates or the Subservicer’s breach of this
Agreement.

Section 8.4.    Indemnification Procedures.
Promptly after receipt by an indemnified party under Sections 8.2 or 8.3 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under
Sections 8.2 or 8.3, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve the indemnifying party from any liability that it may have to any
indemnified party under Sections 8.2 or 8.3, except to the extent that it has
been prejudiced in any material respect, or from any liability that it may have,
otherwise than under Sections 8.2 or 8.3. The indemnifying party shall assume
the defense of any such claim (provided, however, that counsel to the
indemnifying party shall not (except with the consent of the indemnified party)
also be counsel to the indemnified party) and pay all expenses in connection
therewith, including attorneys’ fees, and promptly pay, discharge, and satisfy
any judgment or decree that may be entered against it or the indemnified party
in respect of such claim. The indemnifying party shall follow any reasonable
written instructions received from the indemnified party in connection with such
claim. The provisions of Sections 8.2 or 8.3 shall survive for five (5) years
following termination of this Agreement. The Subservicer shall provide the
Mortgagor Litigation Reports set forth in the related Formatted Servicing Report
regarding legal action(s) by individual Mortgagor(s) relating to the Mortgage
Loans and against the Subservicer or the Owner/Servicer, it being understood
that the Subservicer may combine such reports with the reports required to be
delivered under Section 8.4 of any NRZ Servicing/Subservicing Agreement or the
NRM Agency Subservicing Agreement and delivery thereunder shall be deemed to
constitute delivery hereunder. With respect to any third party claim subject to
indemnification under this Agreement, the indemnified party agrees to reasonably
cooperate and cause its Affiliates to reasonably cooperate in good faith with
the indemnifying party in connection with the defense of any such claim. The
indemnifying party shall pay the indemnified party any non-disputed Losses
within thirty (30) days of the indemnifying party’s receipt of an invoice
therefor, together with reasonable supporting documentation.

Section 8.5.    Mitigation.
Each party that is eligible for indemnification under Sections 8.2 or 8.3 for
reimbursement for costs and expenses under this Agreement shall use its
commercially reasonable efforts consistent with requirements of Applicable
Requirements with respect to mitigation of damages to mitigate such Loss and;
provided, however, that the failure to mitigate by either party shall not affect
the indemnifying party’s obligation to indemnify the indemnified party except to
the extent such failure


92

--------------------------------------------------------------------------------





to mitigate results in any material prejudice to the indemnifying party and then
only to the extent of such material prejudice and a violation of requirements of
Applicable Requirements with respect to mitigation of damages.

Section 8.6.    Survival.
The representations, warranties, and indemnifications set forth in Article VII
and this Article VIII shall survive for five (5) years following the termination
of this Agreement.

Section 8.7.    Limitation of Damages.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY PUNITIVE,
CONSEQUENTIAL, INDIRECT OR SPECIAL DAMAGES, WHATSOEVER, IN EACH CASE WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR ANY OTHER LEGAL
OR EQUITABLE PRINCIPLE, EVEN IF APPRISED OF THE POSSIBILITY THEREOF; PROVIDED,
HOWEVER, THAT SUCH LIMITATION WILL NOT BE APPLICABLE WITH RESPECT TO ANY SUCH
DAMAGES PAID TO A THIRD PARTY AS A RESULT OF ANY THIRD PARTY CLAIMS MADE AGAINST
A PARTY THAT IS SUBJECT TO AN INDEMNIFICATION OBLIGATION PROVIDED FOR UNDER
SECTION 8.2 OR 8.3, AS APPLICABLE.

Section 8.8.    Owner/Servicer’s Direction
The Subservicer may rely in good faith on any document of any kind that, prima
facie, is executed and submitted by any appropriate Person respecting any
matters arising hereunder by or on behalf of Owner/Servicer. Notwithstanding
anything in this Agreement to the contrary and for the avoidance of doubt, in no
event shall the Subservicer be required to comply with any instruction by the
Owner/Servicer that would violate any federal, state and local legal and
regulatory requirements (including, without limitation, laws, statutes, rules,
regulations and ordinances); provided that the Subservicer shall address such
conflict in accordance with the procedure set forth in Section 2.3(c).

ARTICLE IX    
SECURITIZATION TRANSACTIONS

Section 9.1.    Removal of Mortgage Loans from Inclusion Under This Agreement
Upon a Securitization Transaction on One or More Reconstitution Dates.
To the extent some or all of the Mortgage Loans are removed from a Servicing
Agreement pursuant to the exercise of an early termination or other
reconstitution provision, the termination and subsequent servicing of such
Mortgage Loans shall be addressed as set forth in Section 5.1(d).

ARTICLE X    
MISCELLANEOUS

Section 10.1.    Assignment.


93

--------------------------------------------------------------------------------





(a)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
(b)    This Agreement may not be assigned or otherwise transferred by operation
of law or otherwise by Owner/Servicer or Subservicer without the express written
consent of the other, and any such assignment or attempted assignment without
such consent shall be void; provided, however, that (i) Owner/Servicer may
pledge its rights to any Person providing financing to Owner/Servicer or its
Affiliates without the express written consent of Subservicer, (ii) without
limiting any other transfers that otherwise do not require the consent of
Subservicer, following a Transfer Date, Owner/Servicer or any assignee or
transferee thereof may transfer all or any interest in the Rights to MSRs or any
Transferred Receivables Assets (each as defined in the Transfer Agreement) to
any Person without the express written consent of Subservicer,
(iii) Owner/Servicer may assign or otherwise transfer any of its rights and
obligations hereunder without the consent of Subservicer to any direct or
indirect wholly-owned subsidiary of New Residential Investment Corp., provided
that in each case such entity has been approved by and is in good standing with
Fannie Mae, Freddie Mac and each applicable State Agency, as necessary, in order
to acquire the Servicing Rights hereunder.
(c)    This Agreement is otherwise solely for the benefit of the parties hereto,
and no provision of this Agreement shall be deemed to confer upon any other
Person any remedy, claim, liability, reimbursement, cause of action or other
right.

Section 10.2.    Prior Agreements.
If any provision of this Agreement is inconsistent with any prior agreements
between the parties, oral or written, with respect to the Mortgage Loans, the
terms of this Agreement shall prevail, and after the Effective Date of this
Agreement, the relationship and agreements between the Owner/Servicer and the
Subservicer with respect to the Mortgage Loans shall be governed in accordance
with the terms of this Agreement.

Section 10.3.    Entire Agreement.
Except as otherwise set forth herein, this Agreement contains the entire
agreement between the parties hereto and cannot be modified in any respect
except by an amendment in writing signed by both parties.

Section 10.4.    Invalidity.
Any part, provision, representation or warranty of this Agreement which is
prohibited or unenforceable or is held to be void or unenforceable in any
jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic


94

--------------------------------------------------------------------------------





benefit intended to be conferred by this Agreement, the parties shall negotiate,
in good-faith, to develop a structure the economic effect of which is as close
as possible to the economic effect of this Agreement without regard to such
invalidity.

Section 10.5.    Governing Law; Jurisdiction.
THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
ANY LEGAL ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF, OR IN ANY WAY
CONNECTED WITH, THIS AGREEMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES COURTS FOR THE SOUTHERN DISTRICT OF NEW YORK.
WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT: (A) EACH PARTY GENERALLY
AND UNCONDITIONALLY SUBMITS ITSELF AND ITS PROPERTY TO THE EXCLUSIVE
JURISDICTION OF SUCH COURT; AND (B) EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION IT HAS OR HEREAFTER MAY HAVE TO THE VENUE OF
SUCH PROCEEDING, AS WELL AS ANY CLAIM IT HAS OR MAY HAVE THAT SUCH PROCEEDING IS
IN AN INCONVENIENT FORUM.

Section 10.6.    Waiver of Jury Trial.
EACH OF THE SUBSERVICER AND THE OWNER/SERVICER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OR ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT.

Section 10.7.    Notices.
All communications, notices, consents, waivers, and other communications under
this Agreement must be in writing and be given in person or by means of email
(with request for assurance of receipt in a manner typical with respect to
communications of that type), by overnight courier or by mail, and shall become
effective: (a) on delivery if given in person; (b) on the date of transmission
if sent email, except with respect to notices delivered pursuant to Article V
which shall be confirmed by a similar mailed writing ; (c) one (1) Business Day
after delivery to the overnight service; or (d) four (4) Business Days after
being mailed, with proper postage and documentation, for first-class registered
or certified mail, prepaid.
(a)    in the case of the Subservicer:


95

--------------------------------------------------------------------------------





Ocwen Loan Servicing, LLC
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409
Attention: Secretary


            
with a copy (which shall not constitute notice) to:


Ocwen Loan Servicing LLC
(physical address)
Hamilton House, 56 King Street, 3rd Floor
Christiansted, St. Croix VI 00820


(mailing address)
1108 King Street
Christiansted, VI 00820


Attention: General Counsel


with a copy to:

[***]


(b)    in the case of the Owner/Servicer:    
New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing
c/o New Residential Mortgage LLC
1345 Avenue of the Americas, 26th Floor
New York, New York 10105
Attention: Operations
[***]
with a copy (which shall not constitute notice) to:
New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing
c/o New Residential Mortgage LLC
1345 Avenue of the Americas, 45th Floor
New York, New York 10105
Attention: Legal
[***]
with a copy (which shall not constitute notice) to:
New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing
55 Beattie Pl, Suite 500


96

--------------------------------------------------------------------------------





Greenville, South Carolina 29601


All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. (New
York time) in the place of receipt and such day is a Business Day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.

Section 10.8.    Amendment, Modification and Waiver.
No amendment to this Agreement shall be effective unless it shall be in writing
and signed by each party. Any failure of a party to comply with any obligation,
covenant, agreement or condition contained in this Agreement may be waived by
the party entitled to the benefits thereof only by a written instrument duly
executed and delivered by the party granting such waiver, but such waiver or
failure or delay to insist upon strict compliance with such obligation,
covenant, agreement or condition or any waiver, failure or delay in exercising
any right, power or privilege hereunder or any single or partial exercise
thereof shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure of compliance or preclude any other or further
exercise thereof or any other right, power or privilege hereunder. The rights
and remedies herein provided shall be cumulative and not exclusive of any rights
or remedies provided by law.

Section 10.9.    Binding Effect.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.

Section 10.10.    Headings.
Headings of the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

Section 10.11.    Force Majeure.
Each party will be excused from performance under this Agreement, except for any
payment obligations for services that have been or are being performed
hereunder, for any period and to the extent that it is prevented from
performing, in whole or in part, as a result of delays caused by the other party
or any act of God, war, civil disturbance, court order, labor dispute, or other
cause beyond its reasonable control, including failure, fluctuations, or
unavailability of heat, light, air conditioning, or telecommunications equipment
(a “Force Majeure Event”). A party excused from performance pursuant to this
Section 10.11 shall exercise commercially reasonable efforts to continue to
perform its obligations hereunder and shall thereafter continue with reasonable
due diligence and good faith to remedy its inability to so perform, except that
nothing herein shall obligate either party to settle a strike or labor dispute
when it does not wish to do so. Such nonperformance will not be deemed a breach
of this Agreement as long as the party affected by the Force Majeure Event uses
commercially reasonable efforts to expeditiously remedy the problem causing such
nonperformance and to execute its disaster recovery plan then in existence. If
the failure of a party to perform under


97

--------------------------------------------------------------------------------





this Agreement as a result of a Force Majeure Event exceeds fifteen (15) days,
the other party may terminate this Agreement immediately without liability and
the parties shall cooperate in good faith to facilitate the transfer of
servicing to a successor servicer or subservicer designated by the
Owner/Servicer.

Section 10.12.    Confidentiality; Security.
(a)    Each party acknowledges that it may, in the course of performing its
responsibilities under this Agreement, be exposed to or acquire Confidential
Information that is proprietary to or confidential to the other party, its
Affiliates, their respective clients and investors or to third parties to whom
the other party owes a duty of confidentiality. The party providing Confidential
Information in each case shall be called the “Disclosing Party” and the party
receiving the Confidential Information shall be called the “Recipient”. With
respect to all such Confidential Information, the Recipient shall (i) act in
accordance and comply with all Applicable Requirements (including, without
limitation, security and privacy laws with respect to its use of such
Confidential Information), (ii) maintain, and shall require all third parties
that receive Confidential Information from the Recipient as permitted hereunder
to maintain, effective information security measures to protect Confidential
Information from unauthorized disclosure or use, and (iii) provide the
Disclosing Party with information regarding such security measures upon the
reasonable request of the Disclosing Party and promptly provide the Disclosing
Party with information regarding any material failure of such security measures
or any security breach relating to the Disclosing Party’s Confidential
Information. The Recipient shall hold the Disclosing Party’s Confidential
Information in strict confidence, exercising no less care with respect to such
Confidential Information than the level of care exercised with respect to the
Recipient’s own similar Confidential Information and in no case less than a
reasonable standard of care, and shall not copy, reproduce, summarize, quote,
sell, assign, license, market, transfer or otherwise dispose of, give or
disclose such information to third parties or use such information for any
purposes other than the provision of the services to the Disclosing Party
without the prior written authorization of the Disclosing Party. In addition,
the Recipient shall not use the Confidential Information to make any contact
with any of the parties identified in the Confidential Information without the
prior authorization of the Disclosing Party, except in the course of performing
its obligations under the terms of this Agreement.
(b)    The Recipient may disclose the Disclosing Party’s Confidential
Information only (i) to its and its Affiliates’ officers, directors, attorneys,
accountants, employees, agents and representatives and, with respect to the
Owner/Servicer only, Rating Agencies, consultants, bankers, financial advisors
and potential financing sources (collectively, “Confidential Representatives”)
who need to know such Confidential Information and who are subject to a duty of
confidentiality (contractual or otherwise) with respect to such Confidential
Information, (ii) to those Persons within the Recipient’s organization directly
involved in the transactions contemplated in this Agreement, and who are bound
by confidentiality terms substantially similar to the terms set forth herein,
(iii) to the Recipient’s regulators and examiners, (iv) as required by
Applicable Requirements, (v) to the extent


98

--------------------------------------------------------------------------------





such Recipient determines reasonably necessary or appropriate to defend itself
in connection with a legal proceeding regarding the transactions contemplated in
this Agreement; provided that Confidential Information may not be disclosed
pursuant to this clause (v) without prior notice to the Disclosing Party and the
Recipient shall use reasonable efforts to cooperate with the Disclosing Party’s
reasonable requests to protect and preserve the confidential nature of such
Confidential Information, (vi) in the case of the Owner/Servicer, and subject
to, and otherwise limited to the information provided pursuant to, Section
2.1(e), to a backup servicer and (vii) to any third party mutually agreed upon
by the Owner/Servicer and Subservicer. The Recipient shall be liable for any
breach of its confidentiality obligations and the confidentiality obligations of
its Confidential Representatives.
(c)    The parties shall not, without the other party’s prior written
authorization, publicize, disclose, or allow disclosure of any Confidential
Information about the other party, its present or former partners, managing
directors, directors, officers, employees, agents or clients, its or their
business and financial affairs, personnel matters, operating procedures,
organization responsibilities, marketing matters and policies or procedures,
with any reporter, author, producer or similar Person or entity, or take any
other action seeking to publicize or disclose any such information in any way
likely to result in such information being made available to the general public
in any form, including books, articles or writings of any other kind, as well as
film, videotape, audiotape, or any other medium except as required by Applicable
Requirements.
(d)    The obligations under this Section 10.12 shall survive the termination of
this Agreement.
(e)    In addition to the foregoing, the parties agree that any information
provided hereunder shall be subject to the terms of the Confidentiality
Agreement; provided that if there exists any conflict between this Agreement and
the terms of the Confidentiality Agreement, this Confidentiality Agreement shall
control except as provided in Section 10.12(f) below). Furthermore, the parties
agree that the Confidentiality Agreement shall be incorporated into this
Agreement for purposes of confidentiality.
(f)    Notwithstanding any contrary terms in the Confidentiality Agreement, the
obligations under the Confidentiality Agreement shall survive indefinitely after
the expiration or termination of the Sale Supplements (as defined in the New
RMSR Agreement).

Section 10.13.    Further Assurances.
Each of the Owner/Servicer and the Subservicer shall cooperate with and assist
the other party as reasonably requested in connection with such other party’s
duties and obligations under this Agreement and in connection therewith shall
execute and deliver all such papers, documents and instruments as may be
necessary and appropriate in furtherance thereof.
The Subservicer shall reasonably cooperate with the Owner/Servicer, the
Affiliates of Owner/Servicer, any third-party originator, servicer and/or other
service provider engaged by the Owner/Servicer to provide portfolio defense
services, any Rating Agency, any trustee, bond insurers,


99

--------------------------------------------------------------------------------





Owner/Servicer’s lender(s), any agents or consultants of Owner/Servicer, any
regulator of the Owner/Servicer, any third-party due diligence provider and/or
any prospective purchaser(s), in each case, with respect to any proposed
Securitization Transactions, any financings contemplated by the Owner/Servicer,
and/or any other activity reasonably requested by the Owner/Servicer related to
the Mortgage Loans, Servicing Rights, Servicing Advances or P&I Advances. The
Owner/Servicer will pay Subservicer’s reasonable and documented out-of-pocket
costs related to such cooperation and, with respect to the servicing advance
facilities, consistent with the caps and limitations set forth on Exhibit O
attached hereto.
The Subservicer covenants and agrees to cooperate fully with its obligations
under Section 5.4 of this Agreement and any reasonable written request of
Owner/Servicer to protect and preserve the value of the Servicing Rights.

Section 10.14.    Execution of Agreement.
This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. This Agreement shall be deemed
binding when executed by both the Owner/Servicer and the Subservicer. Telecopy
or electronically transmitted signatures shall be deemed valid and binding to
the same extent as the original.

Section 10.15.    Publicity.
The Subservicer and the Corporate Parent shall not issue any media releases,
public announcements and public disclosures, relating to this Agreement or use
the name or logo of the Owner/Servicer, including, without limitation, in
promotional or marketing material or on a list of customers, without the prior
written consent of the Owner/Servicer; provided, that nothing in this paragraph
shall restrict compliance with this Agreement or any disclosure required by
legal, accounting or regulatory requirements.

Section 10.16.    Executory Contract.
Notwithstanding any provision in this Agreement to the contrary, the Subservicer
acknowledges and agrees that, in the event it files bankruptcy under 11 U.S.C. §
101 et seq. (the “Bankruptcy Code”), this Agreement is an “executory contract”
within the meaning of Section 365 of the Bankruptcy Code and, therefore, the
Subservicer shall have no right to modify on any basis whatsoever (other than in
accordance with the terms hereof), including without limitation Section 105 of
the Bankruptcy Code, any of the terms, provisions or conditions of this
Agreement in any such bankruptcy proceeding and hereby irrevocably waives any
such right. Further, the Subservicer acknowledges and agrees that its services
provided under this Agreement are essential and should the Subservicer fail to
perform its obligations under this Agreement, the Owner/Servicer shall suffer
irreparable harm and, consequently, the Owner/Servicer shall have the right to
seek on an expedited basis an order from the bankruptcy court: (a) lifting the
Section 362 automatic stay so as to permit the Owner/Servicer to terminate this
Agreement; and (b) compelling the Subservicer to immediately assume or reject
this Agreement in accordance with the provisions of Section 365 of the
Bankruptcy Code. In the event this Agreement is rejected under Section 365 of
the Bankruptcy Code, this


100

--------------------------------------------------------------------------------





Agreement shall be terminated and the Subservicer agrees to immediately comply
with its obligations under this Agreement with respect to termination of this
Agreement in accordance with Section 5.4 hereof. Finally, the Subservicer
acknowledges and agrees that Section 506(c) of the Bankruptcy Code has no
application to this Agreement and, even if it did, the Subservicer hereby
expressly waives any right to surcharge the Owner/Servicer under Section 506(c)
of the Bankruptcy Code.

Section 10.17.    Restrictions of Notices; Information and Disclosure.
Notwithstanding anything else herein, nothing in this Agreement shall require
any party to provide any notice, information, investigation, audit,
correspondence, and any other communication (collectively, “Information”) to any
other party (1) if providing such Information is prohibited by Applicable
Requirements or any other contractual or legal obligation or legal restriction
or (2) upon any advice of counsel (which may be internal counsel), if providing
such Information may cause such party to lose attorney-client privilege,
attorney work product privilege or other similar protections (governed by the
applicable jurisdiction); provided that, in the case of clause (1), except with
respect to any such prohibition imposed by a Governmental Authority, Freddie Mac
or Fannie Mae, the disclosing party shall use commercially reasonable efforts to
obtain consent to such disclosure from the applicable third party unless
disclosing party reasonably believes that such consent will not be attainable.


[Signature Page Follows]










101

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has caused this instrument to be signed in its
corporate name on its behalf by its proper officials duly authorized as of the
day, month and year first above written.


 
NEW PENN FINANCIAL, LLC, d/b/a
SHELLPOINT MORTGAGE SERVICING


By: /s/ Nicola Santaoro, Jr.          
Name: Nicola Santoro, Jr. 
Title: Attorney-in-Fact, Agent and Authorized Signatory





[Signature Page to Subservicing Agreement]
724215372.25 16-Jul-17 17:18
724215372.30 17542623

--------------------------------------------------------------------------------







 
OCWEN LOAN SERVICING, LLC


By: /s/ John P. Kim             
Name: John P. Kim
Title: President and Chief Executive Officer





[Signature Page to Subservicing Agreement]
724215372.25 16-Jul-17 17:18
724215372.30 17542623

--------------------------------------------------------------------------------






Acknowledged and Agreed to with respect to Exhibit B:






NEW RESIDENTIAL MORTGAGE LLC


By: /s/ Nicola Santoro, Jr.          
Name: Nicola Santoro, Jr.
Title: Chief Financial Officer and Chief Operating Officer









[Signature Page to Subservicing Agreement]
724215372.25 16-Jul-17 17:18
724215372.30 17542623

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ACKNOWLEDGMENT AGREEMENT
On this ______ day of _____________, 20___, New Penn Financial, LLC, d/b/a
Shellpoint Mortgage Servicing (the “Owner/Servicer”) and Ocwen Loan Servicing,
LLC (the ”Subservicer”), hereby acknowledge that the Mortgage Loans listed on
the Mortgage Loan Schedule attached hereto as Schedule I are subject to (a) that
certain Subservicing Agreement, dated as of August 17, 2018, by and between the
Owner/Servicer and the Subservicer (the “Agreement”) and (b) those certain
servicing agreements (the “Underlying Servicing Agreements”), as listed on
Schedule II attached hereto. Notwithstanding any provision to the contrary, the
Owner/Servicer retains all rights and obligations to the Servicing Rights
relating to the Mortgage Loans subject to the contractual provisions of the
Agreement and the Underlying Servicing Agreements. The Subservicer hereby agrees
to service such Mortgage Loans pursuant to the terms of the Agreement.
1.
With respect to the Mortgage Loans made subject to the Agreement hereby, the
Transfer Date shall be [__________].

2.
With respect to the Mortgage Loans made subject to the Agreement hereby, the
following terms shall apply:

[Insert any amendments to the Agreement, including any update Performance
Triggers]
All other terms and conditions of this transaction shall be governed by the
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Agreement.
This Acknowledgment Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. Telecopy or
electronically transmitted signatures shall be deemed valid and binding to the
same extent as the original.






Exhibit A-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Owner/Servicer and the Subservicer have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the day and year first above written.
NEW PENN FINANCIAL, LLC,
D/B/A SHELLPOINT MORTGAGE SERVICING,
as the Owner/Servicer
By:                         

Name:                     

Title:                         


Exhibit A-2

--------------------------------------------------------------------------------







OCWEN LOAN SERVICING, LLC,
as the Subservicer
By:                         

Name:                     

Title:                         




Exhibit A-3

--------------------------------------------------------------------------------






EXHIBIT B
 
THIS PAGE AND THE FOLLOWING 14 PAGES OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT


[***]





--------------------------------------------------------------------------------






ANNEX ONE


THIS PAGE AND THE FOLLOWING PAGE OF THIS ANNEX HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT


[***]





--------------------------------------------------------------------------------






EXHIBIT 1
LEVEL OF DISCLOSURE SCHEDULE
THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]





--------------------------------------------------------------------------------








EXHIBIT C-1
TERMINATION FEE
For any Effective Date of Termination during the Initial Term, the Termination
Fee shall be an amount equal to the sum of the amounts in each of the
“Primary/Subservicing” and, if applicable, the “Master Servicing” columns
opposite the applicable period in which such Effective Date of Termination
occurs and calculated pursuant to Exhibit C-2.


 
Final
 
 
 
 
5 Years Ending July, 2022
 
 
 
Period
Primary
Master
 
 
 
Jul-17
[***]
[***]
Aug-17
[***]
[***]
Sep-17
[***]
[***]
Oct-17
[***]
[***]
Nov-17
[***]
[***]
Dec-17
[***]
[***]
Jan-18
[***]
[***]
Feb-18
[***]
[***]
Mar-18
[***]
[***]
Apr-18
[***]
[***]
May-18
[***]
[***]
Jun-18
[***]
[***]
Jul-18
[***]
[***]
Aug-18
[***]
[***]
Sep-18
[***]
[***]
Oct-18
[***]
[***]
Nov-18
[***]
[***]
Dec-18
[***]
[***]
Jan-19
[***]
[***]
Feb-19
[***]
[***]
Mar-19
[***]
[***]
Apr-19
[***]
[***]
May-19
[***]
[***]
Jun-19
[***]
[***]
Jul-19
[***]
[***]
Aug-19
[***]
[***]
Sep-19
[***]
[***]
Oct-19
[***]
[***]
Nov-19
[***]
[***]
Dec-19
[***]
[***]
Jan-20
[***]
[***]



Exhibit C-1-1

--------------------------------------------------------------------------------





Feb-20
[***]
[***]
Mar-20
[***]
[***]
Apr-20
[***]
[***]
May-20
[***]
[***]
Jun-20
[***]
[***]
Jul-20
[***]
[***]
Aug-20
[***]
[***]
Sep-20
[***]
[***]
Oct-20
[***]
[***]
Nov-20
[***]
[***]
Dec-20
[***]
[***]
Jan-21
[***]
[***]
Feb-21
[***]
[***]
Mar-21
[***]
[***]
Apr-21
[***]
[***]
May-21
[***]
[***]
Jun-21
[***]
[***]
Jul-21
[***]
[***]
Aug-21
[***]
[***]
Sep-21
[***]
[***]
Oct-21
[***]
[***]
Nov-21
[***]
[***]
Dec-21
[***]
[***]
Jan-22
[***]
[***]
Feb-22
[***]
[***]
Mar-22
[***]
[***]
Apr-22
[***]
[***]
May-22
[***]
[***]
Jun-22
[***]
[***]
Jul-22
[***]
[***]
Aug-22
-
-



















Exhibit C-1-2

--------------------------------------------------------------------------------






EXHIBIT C-2
TERMINATION FEE CALCULATION
Definitions
Deal-Level UPB: By Ocwen investor code (“deal”), the unpaid principal balance of
Mortgage Loans associated with each deal will be fixed for the purposes
calculations under this Exhibit C-2 as of the month-end following Subservicer’s
receipt of notification of termination without cause. To the extent Mortgage
Loans serviced under RMSR 2.0 are transferred to a third party while this
Agreement is still in effect, Deal-Level UPB will be based on the month-end UPB
immediately preceding such transfer date.


Investor Transferred Percentage: A fraction which equals (A) the Deal-Level UPB
of Mortgage Loans being subserviced under this Agreement that with respect to
which the subservicing or servicing is being terminated solely pursuant to
Section 5.7(c) divided by (B) the sum of (i) the aggregate Deal-Level UPB with
respect to all Mortgage Loans being subserviced under this Agreement, (ii) the
aggregate Deal-Level UPB with respect to all Mortgage Loans being serviced under
RMSR 2.0, (iii) the aggregate Deal-Level UPB with respect to all Primary
Mortgage Loans being serviced under MSRPA Servicing Agreements, (iv) the
aggregate Deal-Level UPB in respect of any Primary Mortgage Loans serviced under
MSRPA Servicing Agreements the interests in which have been transferred to Ocwen
pursuant to Section 9.2, 9.3 or 9.4 of the Master Agreement and (v) the
aggregate Deal-Level UPB in respect of any Primary Mortgage Loans serviced under
MSRPA Servicing Agreements the interests in which have been transferred to a
third party pursuant to Section 9.3 of the Master Agreement (calculated at the
time of sale of such interests to third parties and amortized at 15%/year until
the month-end following Subservicer’s receipt of notification of termination
without cause).


MSRPA Servicing Agreements: As defined in the Master Agreement.


Primary Mortgage Loans: As defined in the Master Agreement.


RMSR 2.0: The New RMSR Agreement (as defined in the Master Agreement).


Transferred Percentage: A fraction which equals (A) the Deal-Level UPB of
Mortgage Loans being subserviced under this Agreement and serviced under RMSR
2.0 that with respect to which the subservicing or servicing is being terminated
for any reason under this Agreement (other than Section 5.3 and Section 5.7)
divided by (B) the sum of (i) the aggregate Deal-Level UPB with respect to all
Mortgage Loans being subserviced under this Agreement, (ii) the aggregate
Deal-Level UPB with respect to all Mortgage Loans being serviced under RMSR 2.0,
(iii) the aggregate Deal-Level UPB with respect to all Primary Mortgage Loans
being serviced under MSRPA Servicing Agreements, (iv) the aggregate Deal-Level
UPB in respect of any Primary Mortgage Loans serviced under MSRPA Servicing
Agreements the interests in which have been transferred to Ocwen pursuant to
Section 9.2, 9.3 or 9.4 of the Master Agreement and (v) the aggregate Deal-Level
UPB in respect of any Primary Mortgage Loans serviced under MSRPA Servicing
Agreements the interests in which


Exhibit C-2-1

--------------------------------------------------------------------------------





have been transferred to a third party pursuant to Section 9.3 of the Master
Agreement (calculated at the time of sale of such interests to third parties and
amortized at 15%/year until the month-end following Subservicer’s receipt of
notification of termination without cause).


Termination Fee Deposit Amount: Except with respect to a termination of
Subservicer by an Investor pursuant to Section 5.7(c), with respect to the
termination of Subservicer under this Agreement or RMSR 2.0 transferred pursuant
to a termination without cause or an RMSR 2.0 transfer to a third party during
the Initial Term is calculated for each date on which subservicing or RMSR 2.0
is transferred by multiplying the Transferred Percentage by the Termination Fee
associated as of the actual transfer date from Exhibit C-1. 


Termination Fee (Investor) Deposit Amount: Solely with respect to a termination
without cause of Subservicer by an Investor pursuant to Section 5.7(c) prior to
the expiration of the Initial Term is calculated for each date on which
subservicing is transferred by multiplying the Investor Transferred Percentage
by the Termination Fee associated as of the actual transfer date from Exhibit
C-1. 






Exhibit C-2-2

--------------------------------------------------------------------------------






EXHIBIT D
EXIT FEE PERCENTAGE


Period
Exit Fee Percentage
(basis points)
 
 
Jul-17
[***]
Aug-17
[***]
Sep-17
[***]
Oct-17
[***]
Nov-17
[***]
Dec-17
[***]
Jan-18
[***]
Feb-18
[***]
Mar-18
[***]
Apr-18
[***]
May-18
[***]
Jun-18
[***]
Jul-18
[***]
Aug-18
[***]
Sep-18
[***]
Oct-18
[***]
Nov-18
[***]
Dec-18
[***]
Jan-19
[***]
Feb-19
[***]
Mar-19
[***]
Apr-19
[***]
May-19
[***]
Jun-19
[***]
Jul-19
[***]
Aug-19
[***]
Sep-19
[***]
Oct-19
[***]
Nov-19
[***]
Dec-19
[***]
Jan-20
[***]
Feb-20
[***]
Mar-20
[***]
Apr-20
[***]
May-20
[***]
Jun-20
[***]
Jul-20
[***]
Aug-20
[***]



Exhibit D-1

--------------------------------------------------------------------------------





Sep-20
[***]
Oct-20
[***]
Nov-20
[***]
Dec-20
[***]
Jan-21
[***]
Feb-21
[***]
Mar-21
[***]
Apr-21
[***]
May-21
[***]
Jun-21
[***]
Jul-21
[***]
Aug-21
[***]
Sep-21
[***]
Oct-21
[***]
Nov-21
[***]
Dec-21
[***]
Jan-22
[***]
Feb-22
[***]
Mar-22
[***]
Apr-22
[***]
May-22
[***]
Jun-22
[***]
Jul-22
[***]













Exhibit D-2

--------------------------------------------------------------------------------






EXHIBIT E-1
LIST OF SERVICING REPORTS

“Critical Report”
“Regulatory Report”
Name of Report
Report #
Updates #
Frequency
Yes
No
Navigant Daily File Loan Level Extract
E-1
*
Daily (by noon ET)
Yes
No
Service Fee Reports (“Service Fee Daily Report”)
E-2(a)
*
Daily (by noon ET)
Yes
No
Service Fee Reports (“NRZ MS Dynamics File”)
E-2(b)
*
Daily (by noon ET)
Yes
No
Remittance File
E-3
*
Daily (by noon ET)
Yes
No
NRZ Primary MSR Data Tape
E-4
*
Monthly by 10th BU day
Yes
No
Reconciliation Report
E-5
*
As specified Section 4.1
Yes
No
Advance Reports
(“MRA AF Daily File”)
E-6(a)
*
Daily (by noon ET)
Yes
No
Advance Reports
(“NRZ NBB Loan Level File”)
E-6(b)
*
Monthly by 7th BU day
Yes
No
Portfolio Strat Reports
E-7
*
Monthly by 7th BU day.
No
No
Mortgagor Litigation Report
E-8
*
Monthly (by 5th BU day)
No
No
Corporate Matters Report
E-9
*
Monthly (by 15th)
No
No
Performance Reports
E-10
*
Monthly (by 20th)
No
No
Material Changes to Subservicer’s, Corporate Parent or any of their respective
Affiliates’ Policies and Procedures
*
E-A1
Monthly (by 20th)
No
No
Basic Complaint Report
E-12(a)
*
Monthly (by 5th BU day)
No
No
Escalated Complaint Case Data Report
E-12(b)
*
Monthly (by 5th BU day)
No
No
Notice of Error and Request for Information Reports
E-13
*
Monthly (by 7th BU day)
No
No
Portfolio Roll Rate Reports
E-14
*
Monthly (by 7th BU day)
No
No
Monthly Financial Covenant Certification
*
E-A2
As provided in Section 2.22
No
No
Advance Threshold Report
E-15
*
Monthly (by 20th)
No
No
Back-up Servicer Files
E-16
*
As agreed to with the Back-up Servicer



Exhibit E-1

--------------------------------------------------------------------------------





“Critical Report”
“Regulatory Report”
Name of Report
Report #
Updates #
Frequency
No
No
MI Rescission Report
E-17
*
Monthly (by 15th)
No
No
Land Title Adjustment Report
E-18
*
Monthly (by 7th BU day)
No
No
Ancillary Income Report
E-19
*
Monthly (by 15th)
No
No
Ocwen Daily Subservicing File
E-20
*
Daily (by noon ET)
No
No
Ocwen Monthly Subservicing File
E-21
*
Monthly (by 7th BU day)
No
No
Exhibit Q Information
*
E-A3
Quarterly (by 45th calendar day
No
No
Provide Fidelity and Errors and Omissions Insurance
*
E-A4
Quarterly (by 45th calendar day
No
No
Customer Service Statistics
E-22
*
Quarterly (by 45th calendar day
No
No
Tracking Report regarding Privacy Notices
E-23
*
Quarterly (by 20th)
No
Yes
NYS VOSR Template
E-24
*
Quarterly (20 days after Quarter-End)
No
Yes
MBFRF Template
E-25
*
Quarterly (20 days after Quarter-End)
No
Yes
MCR Template
E-26
*
Quarterly (30 days after Quarter-End)
No
Yes
Illinois Default and Foreclosure Template
E-27
*
Semi-Annual (by 20th calendar day of July)
No
Yes
California CRMLA Template
E-28
*
Annual (by 45th calendar day after fiscal year-end)
No
Yes
Illinois Report of Servicing Activity Template
E-29
*
Annual (by 45th calendar day after fiscal year-end)
No
Yes
Michigan Mortgage Brokers, Lenders and Servicers Template
E-30
*
Annual (by 45th calendar day after fiscal year-end)
No
Yes
Missouri Report of Residential Mortgage Loan Broker Activity Template
E-31
*
Annual (by 45th calendar day after fiscal year-end)
No
Yes
Washington Consumer Loan Assessment Report Template
E-32
*
Annual (by 45th calendar day after fiscal year-end)



Exhibit E-2

--------------------------------------------------------------------------------





“Critical Report”
“Regulatory Report”
Name of Report
Report #
Updates #
Frequency
No
Yes
Washington Consumer Loan Assessment Report Template
E-33
*
Annual (by 45th calendar day after fiscal year-end)
No
No
Regulation AB Compliance Report
*
E-A5
As defined in Agreement
No
No
Uniform Single Attestation Program Compliance Report
*
 
As defined in Agreement
No
No
SOC 1 Type II of Critical Vendors of Subservicer (or such other Type as may be
reasonably satisfactory to Owner/Servicer)
*
E-A6
Within 30 days of receipt, but no later than January 31
No
No
SOC 1 Type II of Subservicer covering a minimum period of nine (9) months
*
E-A7
Within 30 days of receipt, but no later than January 31
No
No
SOC 1 Type II Bridge Letter of Subservicer covering a maximum period of three
(3) months
*
E-A8
No later than January 31









Exhibit E-3

--------------------------------------------------------------------------------






EXHIBIT E-2
FORMATTED SERVICING REPORTS




THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]








Exhibit E-1-1



--------------------------------------------------------------------------------






EXHIBIT F
SERVICE LEVEL AGREEMENTS


The following constitute the SLAs with respect to primary and subservicing (the
“SLAs”), as may be updated from time to time in accordance with the terms
hereof:


[***]


Notes to Primary/Subservicing SLAs:


•
As a reference population, “Total Servicing Portfolio” means, for any
measurement period, all mortgage loans serviced by Subservicer, other than (1)
mortgage loans with respect to which the Subservicer is solely performing master
servicing functions, (2) reverse mortgage loans and (3) commercial mortgage
loans. “NRM Portfolio” means, as of any date of determination, all mortgage
loans serviced by Subservicer under any agreement between the Subservicer and
the Owner/Servicer or any of its Affiliates, excluding (1) mortgage loans with
respect to which the Subservicer is solely performing master servicing
functions, (2) reverse mortgage loans and (3) commercial mortgage loans.

•
The penalty amount is the baseline penalty assessed in case the penalty
threshold is exceeded. This baseline value is subject to a multiplier of either
two or three, depending on whether the double penalty threshold or the triple
penalty threshold, respectively, is exceeded.

•
In the event of a major computer software system change to the Subservicer’s
primary servicing system, the parties will agree to waive the Excessive SLA
Failure Trigger Event and the Excessive SLA Failure Trigger for a period of six
(6) calendar months from the date that such system change was implemented;
provided that the Subservicer provided at least ninety (90) days’ notice to the
Owner/Servicer of such system change. The same applies to all relevant SLAs in
case of major changes to a particular area of Subservicer’s servicing (for
example, foreclosure activities).

•
Penalties can only be assessed for a particular frequency period if the penalty
threshold was exceeded both in that frequency period and in the prior frequency
period.

•
Penalties for SLAs will be waived by mutual agreement of the parties on the
basis of major events beyond Subservicer’s control that could be reasonably
expected to have a material impact on the NRM Portfolio, conflicts or issues
with vendors selected by Owner/Servicer, regulatory changes, force majeure
events, or events affecting the mortgage servicing industry as a whole and not
specific to Subservicer. In these cases, the specific penalty and incentive
thresholds and amounts may also be recalibrated on an ongoing basis or for a
specific period of time upon mutual agreement. In addition, recalibrations of
this sort will be mutually agreed to in case of changes to measurement
methodologies and regulatory or investor requirements or requests.



Exhibit F-1

--------------------------------------------------------------------------------





•
To the extent the parties do not mutually agree on the basis of any event or
conditions giving rise to a waiver of all penalties, accelerated penalties or a
recalibration of the penalty thresholds, the party requesting such waiver or
recalibration shall provide a written justification for such request, with
sufficient detail to permit the other party to evaluate and respond. If such
party continues to dispute the basis of the requested waiver or recalibration,
within a reasonable period of time not to exceed thirty (30) days, the parties
shall submit such matter to a dispute resolution process (other than
litigation). Upon resolution, the successful party shall be entitled to recover
as part of its claim its reasonable, out of pocket costs and expenses, including
reasonable out-of-pocket attorneys’ fees, incurred in prosecuting such claim. To
the extent any unpaid amounts are determined to be payable, such amounts will be
paid at an annual rate of five percent (5%) over the Prime Rate.

•
For any SLA, if the total number of loans in the applicable population which
serves as the denominator in the calculation falls below 100 for any month, (i)
that month shall be excluded from monthly SLA calculations and (ii) such
measurement period will increase from monthly to quarterly (or quarterly to
annually, as applicable) so that there are 100 measurements.

•
For each SLA, performance statistics will be calculated on the basis of
reference data with a typical trailing period of one month but no more than two
months, except in cases where the SLA metric indicates a longer moving average
calculation.

•
The maximum net penalty or incentive amount for all applicable SLAs in a given
month is capped at 15% of the monthly base subservicing fee that Subservicer
receives under the Subservicing Agreement, except during the 6 month period
immediately following a major system change in which the maximum net penalty or
incentive amount for all applicable SLAs in a given month for such 6-month
period is then capped at 25% of the monthly base subservicing fee that
Subservicer receives under the Subservicing Agreement.

•
The SLA reporting will begin with the data collected during the measurement
period beginning on October 1, 2017, and the first reports of SLA data will be
provided in December 2017; provided that, to the extent sufficient data is
available to calculate metrics or estimates, Subservicer shall provide interim
reporting during the period prior to December 2017 for such SLAs.

•
In addition to the Subservicer’s other reporting obligations set forth in
Section 2.8 of the Agreement, Subservicer will report on SLA metrics and
calculations in a format reasonably requested by the Owner/Servicer, and as
described below. Subservicer will report these calculations within the first
five business days of the month, and any exceptions to the timeline are to be
reported as soon as possible, with the applicable reports delivered no later
than the tenth business of the month.

o
With respect to monthly SLAs, on a monthly basis, taking into account a one- or
two-month trailing period, the Subservicer will provide the Owner/Servicer a
report setting forth the following:



Exhibit F-2

--------------------------------------------------------------------------------





§
the monthly performance metric for each monthly SLA and the monthly data that
was used to calculate this metric or (i) notification of SLAs requiring a
two-month trailing period and to be included on the following month’s report or
(ii) reclassification of any monthly SLA as a quarterly SLA due to the decreased
volume of the applicable population;

§
any complete waivers or waivers of double or triple penalties for any SLAs;

§
the applicable penalty or incentive rates for each SLA1; and

§
the penalty or incentive dollar amounts assessed for each SLA.

o
With respect to quarterly SLAs, in addition to monthly reports on the estimated
performance metrics (to the extent available), on a quarterly basis, taking into
account a one- or two-month trailing period, the Subservicer will provide the
Owner/Servicer with a report setting forth the following:

§
the quarterly performance metric for each SLA and the relevant monthly data that
was used to calculate this metric or (i) notification of SLAs requiring a
two-month trailing period and to be included on the following month’s report or
(ii) reclassification of any quarterly SLA as an annual SLA due to the decreased
volume of the applicable population;

§
any complete waivers or waivers of double or triple penalties for any SLAs for
any month in the applicable quarter;

§
the penalty or incentive rates for each SLA in each month of the applicable
quarter2;

§
the penalty or incentive dollar amounts assessed for each SLA in each month of
the applicable quarter; and

§
the total penalty or dollar amount assessed for the applicable quarter.

o
Reporting on annual SLAs (if applicable due to volume considerations) will be
similar to the reporting for quarterly SLAs, with monthly estimates of
performance metrics provided on a monthly basis (to the extent available) and
definitive reports provided on an annual basis.



The following constitute the service level agreements with respect to Master
Servicing (the “Master Servicing SLAs”), as may be updated from time to time in
accordance with the terms hereof:


1 Note that in the case of waived SLAs, or SLAs where the penalty threshold was
not exceeded in the prior frequency period, the penalty rate will be zero.
2 Note that this rate will be the same for each of the three months in the
quarter unless a complete waiver or waiver of double or triple penalties was in
effect for some but not all months of that quarter.




Exhibit F-3

--------------------------------------------------------------------------------





[***]


Notes to Master Servicing SLAs:
•
As a reference population, “NRM Portfolio” means, for any measurement period,
all mortgage loans with respect to which the Subservicer is performing master
servicing functions under any agreement between the Subservicer and the
Owner/Servicer or any of its Affiliates. “All Primary Servicers > 1,000 Loans”
means, for any measurement period, all primary servicers that are servicing more
than 1,000 loans in the NRM Portfolio.

•
All penalties and incentives for Master Servicing SLAs are calculated as a
percentage of the monthly base subservicing fee that Subservicer receives for
performing Master Servicing functions under the Subservicing Agreement (the
“Monthly Sub-Master Servicing Fee”).

•
For each quarterly Master Servicing SLA, the Subservicer will assess performance
during each of the three months of a given calendar quarter (with a trailing
period of one month) and, when such performance assessments have been made for
all three months of the quarter, the Subservicer will calculate the average of
the monthly performance metrics, which will be the “quarterly performance
metric” for such Master Servicing SLA.

•
Penalty and incentive rates for each quarterly Master Servicing SLA will be
assessed on a monthly basis by comparing the quarterly performance metric for
the calendar quarter in which that month occurs with each of the penalty,
exception and incentive thresholds that are applicable in that month.

•
With respect to each quarterly Master Servicing SLA, the dollar amount of the
penalty or incentive for each month is the product of the Monthly Sub-Master
Servicing Fee and the penalty or incentive rate for that month. The dollar
amount of the penalty or incentive for each calendar quarter is the sum of the
penalties or incentives for each of the three months in that calendar quarter.

•
Annual Master Servicing SLAs will be assessed in an analogous manner to
quarterly Master Servicing SLAs, except that the adjustments to the monthly
performance metric will be based on annual rather than quarterly adjustments.

•
Penalties can only be assessed for a particular frequency period if the penalty
threshold was exceeded both in that frequency period and in the prior frequency
period.

•
In the case of any system conversion relating to Master Servicing core systems
(SBO2000, DDS, DMS), penalties will be assessed on the basis of the exception
threshold instead of the penalty threshold. In addition, (a) for any Master
Servicing



Exhibit F-4

--------------------------------------------------------------------------------





SLA in the “Securities Administration” category, the exception threshold will
apply in case either (i) the number of cleanup calls involving loans in the
reference population in a given month exceeds twenty (20) or (ii) the number of
new deals involving loans in the reference population in a given month is
greater than or equal to five (5); and (b) for any Master Servicing SLA in the
“Servicer Management” or “Loan Operations” categories, the exception threshold
will apply in case of the addition of three (3) or more new primary servicers in
a given month. Exception thresholds will apply for three (3) consecutive months
including the month during which the exception event occurs.
•
Penalties for Master Servicing SLAs may be waived by the parties on the basis of
major events beyond Ocwen’s control, conflicts or issues with vendors selected
by NRM, regulatory changes, force majeure events, or events affecting the
mortgage servicing industry as a whole and not specific to Ocwen. In these
cases, the specific penalty and incentive thresholds and rates may also be
recalibrated on an ongoing basis or for a specific period of time. In addition,
recalibrations of this sort will be considered in case of changes to measurement
methodologies and regulatory or investor requirements or requests.

•
Any newly boarded loans will not be included in the referenced population for
the purpose of calculations for a period of time agreed to by the parties, after
which period the thresholds may be recalibrated by mutual agreement of the
parties. In addition, any loans that are impacted by errors or delays caused by
prior servicers will be excluded from the referenced population.

•
If the total number of securitization trusts in the NRM Portfolio falls below
400, all Master Servicing SLAs will be recalibrated.

•
To the extent the parties do not mutually agree on the basis of any event or
conditions giving rise to a waiver of all penalties, accelerated penalties or a
recalibration of the penalty thresholds, the party requesting such waiver or
recalibration shall provide a written justification for such request, with
sufficient detail to permit the other party to evaluate and respond. If such
party continues to dispute the basis of the requested waiver or recalibration,
within a reasonable period of time not to exceed thirty (30) days, the parties
shall submit such matter to a dispute resolution process (other than
litigation). Upon resolution, the successful party shall be entitled to recover
as part of its claim its reasonable, out of pocket costs and expenses, including
reasonable out-of-pocket attorneys’ fees, incurred in prosecuting such claim. To
the extent any unpaid amounts are determined to be payable, such amounts will be
paid at an annual rate of five percent (5%) over the Prime Rate.

•
The Master Servicing SLA reporting will begin with the data collected during the
measurement period beginning on the later of (i) October 1, 2017 and (ii) the
first of the month following the date on which Subservicer begins Master
Servicing under this Agreement.



Exhibit F-5

--------------------------------------------------------------------------------





•
In addition to reports on monthly estimates for Master Servicing SLA performance
metrics, within the first five business days of the second month of each
calendar quarter, Subservicer will provide Owner/Servicer with a report setting
forth:

o
the quarterly performance metric for each of the Master Servicing SLAs from the
prior calendar quarter and all monthly data that was used in the calculation of
this metric;

o
any exception events that occurred in the prior calendar quarter and, for each
Master Servicing SLA and each month of the prior calendar quarter, whether the
exception threshold applied in that month;

o
the penalty or incentive rates for each Master Servicing SLA in each month of
the prior calendar quarter3;

o
the penalty or incentive dollar amounts assessed for each Master Servicing SLA
in each month of the prior calendar quarter; and

o
the total penalty or incentive dollar amounts assessed for the prior calendar
quarter.

•
Reporting on annual Master Servicing SLAs will be similar to the reporting for
quarterly SLAs, with monthly estimates of performance metrics provided on a
monthly basis and definitive reports provided on an annual basis.

























































3 Note that this rate will be the same for each of the three months in the
calendar quarter unless the exception threshold applies in some but not all of
these months.


Exhibit F-6

--------------------------------------------------------------------------------






EXHIBIT G
THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]










Exhibit G-1

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF MONTHLY FINANCIAL COVENANT CERTIFICATION
I, _______________________, chief financial officer of Ocwen Loan Servicing LLC
(“Subservicer”), do hereby certify that:
(i)[***];
(ii)[***];
(iii)[***]; and
(iv)the attached supporting documentation and backup attached to this Monthly
Financial Covenant Certification are true and correct.
Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Subservicing Agreement, dated as of August 17, 2018 (the
“Agreement”), between New Penn Financial, LLC, d/b/a Shellpoint Mortgage
Servicing and the Subservicer.
IN WITNESS WHEREOF, I have signed this certificate.
Date:             , 20__
[_________________]

By:                ,


                        
Name:
Title:










Exhibit H-1

--------------------------------------------------------------------------------






EXHIBIT I-1
CRITICAL VENDORS






Vendor Name
Vendor Tier Final
Description
Offshore
[***]
Tier 2.0
Writes custom software code [***]
No
[***]
Tier 2.0
Providing image extraction services
No
[***]
Tier 2.0
Used to have [***] signed electronically
No
[***]
Tier 2.0
Optional [***] Product
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Print and Mail Services [***]
No
[***]
Tier 1.0
[***]
Yes
[***]
Tier 1.0
Collections [***]
Yes
[***]
Tier 1.0
Default software solutions for lenders, servicers, real estate agents and other
mortgage and real estate industry professionals.
Yes
[***]
Tier 1.0
Title/Loss Mitigation [***]
Yes
[***]
Tier 1.0
[***] Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Property Preservation & Inspection [***]
Yes
[***]
Tier 1.0
[***] Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
[***] Short Sale Deed in Lieu
Yes
[***]
Tier 1.0
Loss Mitigation Title
Yes
[***]
Tier 1.0
Loss Mitigation Services
Yes
[***]
Tier 1.0
Valuations
Yes
[***]
Tier 1.0
Foreclosure, Bankruptcy & Closing or Trustee
No
[***]
Tier 1.0
Servicing platform
Yes
[***]
Tier 2.0
Document and title policy retrieval
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Software/call center. Acquires new hardware, software and/or maintenance and
support.
No



Exhibit I-1-1

--------------------------------------------------------------------------------





Vendor Name
Vendor Tier Final
Description
Offshore
[***]
Tier 1.0
[***] Flood, and Wind insurance vendor as well as Loss Draft claim processing
Yes
[***]
Tier 2.0
Provides Optional [***] products to Ocwen borrowers
No
[***]
Tier 2.0
[***]
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
[***] Communications and Contact Center Solution.
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
Online Credit Reports
No
Center for NYC Neighborhoods
Tier 2.1
Community Outreach
No
Citizen Action of New Jersey
Tier 2.1
Community Outreach
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
[***] QA Review Process
No
[***]
Tier 2.0
Provider of Asset Disposal Services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Document Imaging and repository services
Yes
[***]
Tier 1.0
Flood insurance determinations & tracking [***] flood zone monitoring
Yes



Exhibit I-1-2

--------------------------------------------------------------------------------





Vendor Name
Vendor Tier Final
Description
Offshore
[***]
Tier 1.0
Review of Real Estate Taxes Owed
Yes
[***]
Tier 1.0
[***] AVM
Yes
[***]
Tier 2.2
[***]
Document Custodians
Yes
[***]
Tier 2.0
[***] claim recovery services
No
[***]
Tier 2.1
Nonprofit organization offering borrower outreach and housing counseling
services.
No
[***]
Tier 2.0
[***] Credit Reports to Borrowers
No
[***]
Tier 2.0
IT Asset Recovery and disposal services
No
[***]
Tier 2.0
[***]
No
[***]
Tier 1.1
Services related to Deed in Lieu [***]
Yes
[***]
Tier 2.0
[***]
No
[***]
Tier 1.1
Verbal translation services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
H.E.L.P. Community Development Corporation
Tier 2.1
Community Outreach
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Collections/Recovery
No
HomeFree USA
Tier 2.1
Community Outreach
No
HomeFree USA
Tier 2.1
Community Outreach
No
Homeownership Preservation Foundation
Tier 1.1
Community Outreach
No
Hope Loan Port Inc.
Tier 2.0
Portal for modification submission
No
[***]
Tier 2.0
Platform that manages the borrower complaints
Yes
[***]
Tier 1.1
Lien Release, Assignment preparation and recording services
Yes



Exhibit I-1-3

--------------------------------------------------------------------------------





Vendor Name
Vendor Tier Final
Description
Offshore
[***]
Tier 2.0
Software license agreement for MortgageRx cloud-based software. MortgageRx will
be used by Ocwen Investor Services
department for QA process compliance tests.
Yes
[***]
Tier 2.0
Document storage and shredding
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
Document Storage
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Collections/Recovery
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
IT consulting service [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.2
Maintains database [***]
No
[***]
Tier 2.0
[***] services and support
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Electronic payment provider
Yes
National Community Reinvestment Coalition (NCRC)
Tier 2.1
Community Outreach
No



Exhibit I-1-4

--------------------------------------------------------------------------------





Vendor Name
Vendor Tier Final
Description
Offshore
National Council of LaRaza (NCRL)
Tier 2.1
Community Outreach
No
[***]
Tier 2.2
Mortgage Insurance company
No
Neighborhood Housing Services of Chicago Inc.
Tier 2.1
Community Outreach
No
Neighborhood Housing Services of Greater Cleveland
Tier 2.1
Community Outreach
No
Neighborhood Housing Services of New York City Inc.
Tier 2.1
Community Outreach
No
[***]
Tier 1.1
[***] Notary Services
No
[***]
Tier 2.0
[***] updating consumer data and processing [***]
Yes
[***]
Tier 1.0
Electronic payment provider [***]
No
[***]
Tier 1.1
Accounts Payable (AP) platform
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.2
[***]
No
[***]
Tier 1.0
Valuation [***]
No
[***]
Tier 1.1
Provides Security Services [***]
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
[***] data center, [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Collections/Recovery
No
[***]
Tier 2.2
Document Custodian
No
[***]
Tier 2.0
[***] computer-assisted legal research.
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No



Exhibit I-1-5

--------------------------------------------------------------------------------





Vendor Name
Vendor Tier Final
Description
Offshore
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
Sacramento Neighborhood Housing Services, Inc. dba NeighborWorks HomeOwnership
Center Sacramento Region
Tier 2.1
Community Outreach
No
[***]
Tier 1.0
Property Preservation and Inspection services [***]
No
[***]
Tier 2.0
Document redaction services [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Recording Services
No
[***]
Tier 2.0
Research Websites [***]
No
[***]
Tier 2.0
Provides Broker Price Opinion Valuation Services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
 
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
Springboard Non Profit Consumer Credit Management, Inc.
Tier 2.1
Community Outreach
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No



Exhibit I-1-6

--------------------------------------------------------------------------------





Vendor Name
Vendor Tier Final
Description
Offshore
[***]
Tier 1.0
[***] print and mailing services
No
[***]
Tier 2.2
Document Custodian
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
Credit Bureau. [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.2
Document Custodian
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Print and Mailing services
No
[***]
Tier 1.0
Printing and Mailing Letters [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
[***]
No
[***]
Tier 1.0
[***]
No
[***]
Tier 1.0
Document Custodian
No
[***]
Tier 1.0
Electronic payment provider
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.2
Document Custodian
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
[***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No







Exhibit I-1-7

--------------------------------------------------------------------------------






EXHIBIT I-2
CRITICAL REO DISPOSITION VENDORS




Vendor Name
Vendor Tier Final
Description
Offshore
[***]
Tier 1.0
Real Estate Owned (REO) Management
Yes
[***]
Tier 2.0
REO Property Manager
No
[***]
Tier 2.0
REO management services
No











Exhibit I-2-1

--------------------------------------------------------------------------------






EXHIBIT J
PERFORMANCE TRIGGERS
A. Initial Performance Triggers


The following shall represent the applicable Performance Triggers, as may be
modified from time to time in accordance with the terms hereof, and to be
assessed on the basis of data collected from the first full Quarter following
the Effective Date:


1.
the Quarterly Average Delinquency Ratio exceeds [***] (the “Delinquency Trigger
Event”);

2.
the Quarterly Average Foreclosure Sale Ratio falls below [***] (the “Foreclosure
Sale Trigger”) for two consecutive Quarters (the “Foreclosure Sale Trigger
Event”);

3.
the Quarterly Average Workout Ratio falls below [***] (the “Workout Trigger”)
for two consecutive Quarters (the “Workout Trigger Event”); and

4.
the Net SLA Monthly Penalty Amount exceeds [***] of the Monthly Fee Amount for
such month (the “Excessive SLA Failure Trigger”) in every month for two
consecutive Quarters (the “Excessive SLA Failure Trigger Event”).

Subject to the automatic modification of the Workout Trigger as set for in
Section D below, any modifications to Performance Triggers shall be evidenced in
writing and shall take effect in the Quarter during which such modifications
were agreed to, unless the parties mutually agree otherwise. In addition to the
specific provisions set forth in Sections B, C and D of this Exhibit J relating
to the conditions under which a Performance Trigger may be modified, the
Owner/Servicer and Subservicer agree to modify any of the above Performance
Triggers from time to time in cases where there have been or will be material
changes to the portfolio of Subject Loans constituting the reference class of
the applicable Performance Trigger. Upon the occurrence of any Force Majeure
Event, that has a material impact on the Subservicer’s ability to service the
Subject Loans pursuant to the Agreement, the parties will agree to waive any of
the Performance Triggers to the extent affected.
B.    Delinquency Trigger Resets
The Subservicer and Owner/Servicer shall mutually agree to a modification of the
Delinquency Trigger under each of the following circumstances: (i) (x) in the
event that the delinquency rate set forth in the “Seriously Delinquent As a % of
Total Loans NSA” quarterly index from Mortgage Bankers Association (FORLTOSD
Index on Bloomberg) (the “Index”) increases by more than three percentage points
from the rate set forth in such report for the month ending June 2017 and (y)
thereafter, in the event of any subsequent material increase in such rate or
(ii) to the extent that the Index does not capture the impact of industry-wide
events which would materially impact delinquency rates (for example,
industry-wide foreclosure holds imposed by states regulators).


Exhibit J-1

--------------------------------------------------------------------------------





C.    Foreclosure Sale Trigger Resets
The Subservicer and Owner/Servicer shall mutually agree on a modification to the
Foreclosure Sale Trigger in the event that one or more judicial rulings or state
regulatory actions, decrees, interpretations or guidance occurs that impact more
than [***] ([***]) of the total number of Subject Loans counted in the
Subservicer’s active foreclosure inventory on the date of such occurrence.
D.    Workout Trigger Resets
(a)    The Workout Trigger shall be modified, effective as of January 1, 2019,
to an amount equal to [***] of the average monthly Workout Ratio for the
calendar year of 2018 and, for each subsequent calendar year, effective as of
January 1st of such year, the Workout Trigger shall be modified to an amount
equal to [***] of the average monthly Workout Ratio of the prior calendar year;
provided that, to the extent the Quarterly Average Workout Ratio falls below the
Workout Trigger for the Quarter beginning in October and the Quarterly Average
Workout Ratio is above the Workout Trigger for the following Quarter beginning
in January solely as a result of the automatic modification of the Workout
Trigger as set forth in this sentence, then the Workout Trigger for the Quarter
beginning in January shall not be included for purposes of calculating the
Workout Trigger Event and the parties agree to use the Workout Trigger for the
Quarters beginning in October and April to determine if a Workout Trigger Event
occurred. The parties agree that the Workout Trigger may be recalibrated after
January 1, 2019 based on quarterly rather than annual averages in order to
reflect seasonal fluctuations.
(b)    The Subservicer and Owner/Servicer shall mutually agree on a modification
to the existing (or automatically modified pursuant to clause (a) above) Workout
Trigger under each of the following circumstances: (i) any regulatory changes
that result in substantially lower modification rates on an industry-wide basis,
(ii) the previously modified proportion of the portfolio of Subject Loans that
are 60+ Day Delinquent increases to more than [***] ([***]), and thereafter, for
each subsequent increase of [***] (iii) a decrease in modification eligibility
of the Subject Loans due to substantial macroeconomic changes, including but not
limited to, material changes in (x) home prices, (y) interest rates and/or (z)
unemployment rates, and (iv) conditions materially affecting modification rates,
including, for example, the availability and funding of governmental
modification programs.
The Subservicer and Owner/Servicer shall mutually agree on a modification or
reconstruction of the Workout Trigger to compare the Subservicer’s loss
mitigation performance against the performance of the mortgage servicing
industry (in which the Subservicer would be expected to be within a range of
average industry levels) to the extent a reliable industry benchmarking loss
mitigation data has been introduced and is generally acceptable to the secondary
mortgage market.
E.    Excessive SLA Failure Trigger Waivers and Applicability
The SLAs used to calculate the Aggregate Net SLA Monthly Penalty Rate shall
include all SLAs other than (i) any SLA identified as inapplicable to the
Excessive SLA Failure Trigger on


Exhibit J-2

--------------------------------------------------------------------------------





Exhibit F of the Agreement, as updated from time to time by mutual agreement of
the parties and (ii) any SLAs that the Owner/Servicer and Subservicer have
agreed to waive or exclude on the basis of major events beyond the Subservicer’s
control which materially and adversely affect the servicing of the Subject Loans
under the Agreement, including, without limitation, conflicts or issues with
Approved Parties, any “Approved Parties” (as defined herein), Vendors selected
by the Owner/Servicer, HLSS or NRM, any NRZ REO Vendor (under and as defined in
the Servicing Addendum) or any subcontractors or subvendors retained by any such
NRZ REO Vendor, regulatory changes, Force Majeure Events or events affecting the
mortgage servicing industry as a whole and not specific to Subservicer.
In the event of a major computer software system change to the Subservicer’s
primary servicing system, the parties will agree to waive the Excessive SLA
Failure Trigger Event and the Excessive SLA Failure Trigger for a period of six
(6) calendar months from the date that such system change was implemented;
provided that the Subservicer provided at least ninety (90) days’ notice to the
Owner/Servicer of such system change.
F.    Definitions
“60+ Day Delinquent”: With respect to any Subject Loan, the Mortgage Loan that
would be considered sixty (60) days or more contractually delinquent following
the OTS Methodology.
“90+ Day Delinquent”: With respect to any Subject Loan, the Mortgage Loan that
would be considered ninety (90) days or more contractually delinquent following
the OTS Methodology.
“Affected SLA”: (i) In the event that there are major system changes impacting
the Subservicer’s servicing platform as a whole, for a period of six months
following such changes or increase, all SLAs and (ii) in the event that there
are major system changes impacting particular areas of the Subservicer’s
servicing activities, for a period of six months following such changes, all
SLAs related to such areas.
For the avoidance of doubt, if there is a system change, the double and triple
SLA penalties shall not count towards the Excessive SLA Failure Trigger.
However, they shall count towards the Subservicer Economics and during the six
month period reference above the 25% cap on adjustments to Subservicer Economics
shall be in place.
“Delinquency Ratio”: With respect to the Subject Loans, as of the end of each
calendar month, the percentage equivalent of a fraction, (x) the numerator of
which is the total unpaid principal balance of the Subject Loans which are 90+
Day Delinquent, including Subject Loans in foreclosure which are 90+ Day
Delinquent, Subject Loans in bankruptcy which are 90+ Day Delinquent, plus the
loan balance (prior to conversion to REO) of REO Properties, that were serviced
or subserviced by the Subservicer during such month and (y) the denominator of
which is the total unpaid principal balance of all Subject Loans.
“Force Majeure Event”: Any event beyond the reasonable control of the
Subservicer including, without limitation, strikes, work stoppages, acts of war
or terrorism, insurrection,


Exhibit J-3

--------------------------------------------------------------------------------





revolution, nuclear or natural catastrophes or acts of God and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services.
“Foreclosure Sale Ratio”: With respect to the Subject Loans, as of the end of
each calendar month, the percentage equivalent of a fraction, (x) the numerator
of which is total number of Subject Loans with respect to which the foreclosure
sale has been completed as of the end of the day on the last day of such
calendar month, and (y) the denominator of which is the total number of Subject
Loans counted in the Subservicer’s foreclosure inventory (whether active or on
hold) as of the end of the day on the last day of such calendar month.
“Incentive Amount”: For each SLA, the amount computed pursuant to Exhibit F, if
applicable.
“Measurement Loans”: Other than any Mortgage Loans with respect to which the
Subservicer is solely performing Master Servicing functions, the Prior Ocwen
Serviced Loans hereunder and under any NRZ Servicing/Subservicing Agreement or
any mortgage loans subserviced by Subservicer pursuant to the NRM Agency
Subservicing Agreement and any Mortgage Loans subject to an MSRPA Servicing
Agreement (as defined in the New RMSR Agreement) as of the date of the New RMSR
Agreement or that were previously subject to a Deferred Servicing Agreement (as
defined in the Master Agreement) and which, in each case, are being serviced or
subserviced by Subservicer for any NRZ O/S Entity or any of their respective
Affiliates or securitizations sponsored by New Residential Investment Corp. or
any of its subsidiaries, including on an interim basis, but excluding any
Mortgage Loans with respect to which (x) the Servicing Rights have been
transferred to a third party pursuant to the New RMSR Agreement or the Servicing
Addendum, (y) the Rights to MSRs (as defined in the New RMSR Agreement) and
Transferred Receivables Assets (as defined in the New RMSR Agreement) have been
transferred to Subservicer or an Affiliate of Subservicer pursuant to the New
RMSR Agreement or the Servicing Addendum or (z) the subservicing of such
Mortgage Loans is being performed by a party other than Subservicer or an
Affiliate of Subservicer pursuant to Section 5.7 of the Servicing Addendum.


“Monthly Fee Amount”: For each month, an amount equal to (A) the product of
(i) [***] ([***]) and (ii) the total unpaid principal balance of the Mortgage
Loans as of the first Business Day of such calendar month that were subserviced
by the Subservicer during such calendar month, excluding those Mortgage Loans
for which Subservicer is solely performing Master Servicing functions under this
Agreement, (B) divided by 12.


“Net SLA Monthly Penalty Amount”: For each month, the amount, if positive, equal
to (A) the aggregate Penalty Amounts payable by the Subservicer, if any, with
respect to the SLAs in such month minus (B)(i) if applicable, any such amounts
paid as the result of a double or triple penalty multiplier for any Affected SLA
and (ii) the aggregate Incentive Amounts payable to the Subservicer, if any,
with respect to the SLAs in such month; provided that the amount to be included
in clause (A) or (B) with respect to each Quarterly SLA shall be zero in each
month prior to the initial calculation of such Quarterly SLA and for each month
following such initial calculation shall be the Penalty Amount or Incentive
Amount, if applicable, from the most recent calculation of such


Exhibit J-4

--------------------------------------------------------------------------------





Quarterly SLA. For the avoidance of doubt penalties and incentives related to
Master Servicing SLAs shall not count towards the calculation of the Net SLA
Monthly Penalty Amount.
“New Mortgage Loan”: With respect to any existing Mortgage Loan subject to this
Agreement, the NRM PLS Subservicing Agreement or the Servicing Addendum, a new
mortgage loan (i) which is originated when the related Mortgagor (A) refinances
such existing Mortgage Loan with proceeds from such new mortgage loan which is
secured by the same mortgaged property or (B) pays off in full such existing
Mortgage Loan and obtains a new mortgage loan secured by a different mortgaged
property and, in each case, such refinancing or new borrowing resulted from the
solicitation efforts of the Subservicer or any brokers, correspondent lenders,
agents or independent contractors that Subservicer engaged to solicit such
refinancing or new borrowing on its behalf and (ii) for which the related
Servicing Rights are transferred to the Owner/Servicer or NRM pursuant to
Exhibit B of this Agreement, the NRM PLS Subservicing Agreement or the Servicing
Addendum.
“OTS Methodology”: A method of calculating delinquency of a Subject Loan based
upon The Office of Thrift Supervision method, under which method a Subject Loan
is considered delinquent if the payment has not been received by the Subject
Loan’s next due date. For example, a Subject Loan with a due date of August 1,
2017, with no payment received by the close of business on September 1, 2017,
would have been reported as delinquent on October 1, 2017.
“Penalty Amount”: For each SLA, the amount computed pursuant to Exhibit F,
including, without limitation, the application of any applicable double
penalties, triple penalties or waivers and taking into account the consecutive
failure requirement for a penalty to be assessed.
“Quarter”: A period consisting of three consecutive calendar months and
beginning with either January, April, July or October.
“Quarterly Average Delinquency Ratio”: With respect to each Quarter, the
percentage equivalent of a fraction, (x) the numerator of which is the sum of
the Delinquency Ratios for each of the applicable three months and (y) the
denominator of which is three.
“Quarterly Average Foreclosure Sale Ratio”: With respect to each Quarter, the
percentage equivalent of a fraction, (x) the numerator of which is the sum of
the Foreclosure Sale Ratios for each of the applicable three months and (y) the
denominator of which is three.
“Quarterly Average Workout Ratio”: With respect to each Quarter, the percentage
equivalent of a fraction, (x) the numerator of which is the sum of the Workout
Ratios for each of the applicable three months and (y) the denominator of which
is three.
“Quarterly SLAs”: Each SLA with a designated frequency of “quarterly” on Exhibit
F.
“Subject Loans”: Each of (i) the Measurement Loans and (ii) any Transferred-In
Loans agreed upon by the parties; provided that (x) with respect to the
calculation of the Foreclosure Sale Ratio, a Transferred-In Loan shall not be
deemed a Subject Loan until a date that is mutually agreed


Exhibit J-5

--------------------------------------------------------------------------------





by the parties and (y) with respect to the calculation of the Workout Ratio, a
Transferred-In Loan shall not be deemed a Subject Loan until a date that is
mutually agreed to by the parties.
“Transferred-In Loans”: Other than any Mortgage Loans with respect to which the
Subservicer is solely performing Master Servicing functions under any NRZ
Servicing/Subservicing Agreement, each of (i) any New Mortgage Loans and (ii)
any Mortgage Loans that become subject to any NRZ Servicing/Subservicing
Agreement pursuant to an Acknowledgement Agreement with respect to which the
Subservicer is not solely performing Master Servicing functions.
“Workout Ratio”: With respect to the Subject Loans, as of the end of each
calendar month, the percentage equivalent of a fraction, (x) the numerator of
which is total number of the Subject Loans with respect to which, during such
month either a non-HAMP modification, a short-sale or a deed-in-lieu agreement,
in each case, has been completed, and (y) the denominator of which is the total
number of Subject Loans which are 60+ Day Delinquent, but excluding any Subject
Loans for which the related Mortgaged Property has become an REO Property.
G.    Reporting


In addition to the Subservicer’s other reporting obligations set forth in
Section 2.8 of the Agreement, with respect to the Performance Triggers, the
Subservicer will, in a format reasonably requested by the Owner/Servicer, report
the following to the Owner/Servicer, it being understood that Subservicer may
combine such reports with the reports required to be delivered under any NRZ
Servicing/Subservicing Agreement or the NRM Agency Subservicing Agreement and
that delivery thereunder shall be deemed to constitute delivery hereunder:


a)
With respect to the Delinquency Trigger, the Foreclosure Sale Trigger and the
Workout Trigger, (i) on a monthly basis, when available, but in no case later
than ten Business Days after the end of the following month, the prior month’s
Delinquency Ratio, Foreclosure Sale Ratio and Workout Ratio, together with the
relevant data used to calculate such ratios and (ii) on a quarterly basis, when
available, but in no case later than ten Business Days after the end of the
first month following the applicable quarter, the Quarterly Average Delinquency
Ratio, the Quarterly Average Foreclosure Sale Ratio and the Quarterly Average
Workout Ratio and a comparison of such ratios to the Delinquency Trigger, the
Foreclosure Sale Trigger and the Workout Trigger, respectively.

b)
With respect to the Excessive SLA Failure Trigger, (i) on a monthly basis, when
available, but in no case later than fifteen Business Days after the end of the
following month, the Net SLA Monthly Penalty Amount for such month, which report
shall include (i) a comparison to the Excessive SLA Failure Trigger, (ii) an
identification of the applicable SLAs used to calculate the Net SLA Monthly
Penalty Amount, (iii) any applicable Penalty Amount or Incentive Amount used to
calculate the Net SLA Monthly Penalty Amount and (iv) any other relevant
information (in addition to the previously delivered monthly and quarterly
reports under Exhibit F to the Agreement).



Exhibit J-6

--------------------------------------------------------------------------------






EXHIBIT K
ADVANCE POLICY
THIS PAGE AND THE FOLLOWING FOUR PAGES OF THIS EXHIBIT HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT


[***]








Exhibit K-1

--------------------------------------------------------------------------------






EXHIBIT L
MSRPA SCHEDULE




MSRPA
(parties to add list of MSRPA provisions)



MSRPA
(parties to add MSRPA description)



MSRPA
(parties to add MSRPA description)













Exhibit L-1

--------------------------------------------------------------------------------






EXHIBIT M
FORM OF LIMITED POWER OF ATTORNEY




Document drafted by and
After Recording Return Document To:
Ocwen Loan Servicing, LLC
5720 Premier Park Drive, Building 3
West Palm Beach, Florida 33407
Attention: Record Services


LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS, that New Penn Financial, LLC d/b/a Shellpoint
Mortgage Servicing (the “Company”), having a place of business at 1345 Avenue of
the Americas, 45th Floor, North Suite, New York, New York 10105, does hereby
constitute and appoint Ocwen Loan Servicing, LLC a Delaware limited liability
company (“Ocwen”), having an office at 1661 Worthington Road, Suite 100, West
Palm Beach, Florida 33409, by and through its officers, its true and lawful
Attorney-in-Fact, in its name, place and stead and for its benefit, in
connection with mortgage loans serviced by Ocwen on behalf of the Company (the
“Mortgage Loans”) pursuant to and subject to the terms and conditions of that
certain Subservicing Agreement, as described on Exhibit A between Ocwen and the
Company (the “Subservicing Agreement”) for the purpose of performing all acts
and executing all documents in the name of the Company necessary and incidental
to the servicing of the Mortgage Loans, including but not limited to:


1.
Foreclosing delinquent Mortgage Loans or discontinuing such foreclosure
proceedings, including, but not limited to, the execution of notices of default,
notices of sale, assignments of bids, and assignments of deficiency judgments,
and appearing in the prosecuting bankruptcy proceedings;



2.
Selling, transferring or otherwise disposing of real property that is or becomes
subject to the Subservicing Agreement, whether acquired through foreclosure or
otherwise, including, but not limited to, executing all contracts, agreements,
deeds, assignments or other instruments necessary to effect such sale, transfer
or disposition, and receiving proceeds and endorsing checks made payable to the
order of the Company from such proceedings;



3.
Preparing, executing, and delivering satisfactions, cancellations, discharges or
full or partial releases of lien, subordination agreements, modification
agreements, assumption agreements, substitutions of trustees under deeds of
trust, and UCC-3 Continuation Statements;



4.
Endorsing promissory notes and executing assignments of mortgages, deeds of
trust, deeds to secure debt, and other security instruments securing said
promissory notes in connection with Mortgage Loans for which Ocwen has received
full payment of all outstanding amounts due on behalf of the Company;



Exhibit M-1

--------------------------------------------------------------------------------







5.
Endorsing insurance proceeds checks and mortgage payment checks to the order of
the Company; and



6.
Any and all such other acts of any kind and nature whatsoever that are necessary
and prudent to service the Mortgage Loans, in each case, in accordance with the
terms and conditions in the Subservicing Agreement.



The Company further grants to Ocwen full power and authority to do and perform
all acts necessary for Ocwen to carry into effect the power or powers granted by
or under this Limited Power of Attorney as fully as the Company might or could
do with the same validity as if all and every such act had been herein
particularly stated, expressed and especially provided for, and hereby ratifies
and confirms all that Ocwen shall lawfully do by virtue of the powers and
authority granted and contemplated hereby, and all that Ocwen has previously
done pursuant to or in connection with the Subservicing Agreement or any Limited
Power of Attorney previously granted by the Company to Ocwen. This Limited Power
of Attorney shall be in full force and effect as of August 17, 2018 (Date) until
the earlier of the date of termination of the Subservicing Agreement or the date
the Company revokes or terminates this Limited Power of Attorney by written
notice to Ocwen.


Nothing herein shall give the Attorney-in-Fact hereunder the right or power to
negotiate or settle any suit, counterclaim or action against the Company. The
Company shall have no obligation to inspect or review any agreement or other
document or item executed by the Attorney-in-Fact hereunder on behalf of the
Company pursuant to this Limited Power of Attorney and as such, the
Attorney-in-Fact hereunder expressly acknowledges that the Company is relying
upon such Attorney-in-Fact to undertake any and all necessary procedures to
confirm the accuracy of any such agreement, document or other item. This Limited
Power of Attorney and each grant of power and authority hereunder shall at all
times be limited by and subject to the terms and conditions of the Subservicing
Agreement.


Third parties without actual notice may rely upon the exercise of the power
granted under this Limited Power of Attorney, and may be satisfied that this
Limited Power of Attorney has not been revoked by the Company, unless a
revocation has been recorded in the public records of the jurisdiction where
this Limited Power of Attorney has been recorded, or unless such third party has
received actual written notice of a revocation.
















NEW PENN FINANCIAL, LLC
D/B/A SHELLPOINTMORTGAGE SERVICING


Exhibit M-2

--------------------------------------------------------------------------------





(Company)


By:
 
 
 
Name:
 
 
 
Title:
 


_____________________________________
Witness – ______________


                        
_____________________________________
Witness – ______________




STATE OF _______________        
                        
COUNTY OF _______________


On this ___ day of ___________, 20__, before me, the undersigned, a Notary
Public in and for said State and County, personally appeared _____________,
personally known to me to be the person who executed the within instrument as
_____________, on behalf of New Penn Financial, LLC d/b/a Shellpoint Mortgage
Servicing, and he or she acknowledged that said instrument is the act and deed
of said New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing, and that he
or she, being authorized to do so, executed and delivered said instrument for
the purposes therein contained.


WITNESS by hand and official seal.






___________________________
Notary Public
[Seal]
___________________________
My Commission Expires
___________________________
My Commission Expires


Exhibit M-3

--------------------------------------------------------------------------------







Exhibit A
1.
Subservicing Agreement, dated as of August 17, 2018, by and between New Penn
Financial, LLC d/b/a Shellpoint Mortgage Servicing and Ocwen Loan Servicing, LLC





 










Exhibit M-4

--------------------------------------------------------------------------------






EXHIBIT N
CLIENT MANAGEMENT PROTOCOLS
Subservicer’s Client Management Protocols are comprised of five components (i)
Client Relations/Issue Management, (ii) Client Integration, (iii) Change
Management, (iv) Client Reporting and (v) Audit/Testing Management. The staff
specifically dedicated to managing the relationship (“Client Relationship
Managers” or “CRMs”) shall utilize the protocols herein, as may be changed from
time to time and mutually agreed by both parties, to coordinate the resources of
Subservicer to address the requests of Owner/Servicer.
THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]










Exhibit N-1

--------------------------------------------------------------------------------






EXHIBIT O
ADVANCE FACILITY COOPERATION COSTS


1.
[***] for amendments with no certificates or opinions

2.
[***] for new facilities or amendments with opinions

3.
[***] for public deals (which would include opinion and disclosure related work)







Exhibit O-1

--------------------------------------------------------------------------------






EXHIBIT P-1
TRANSFER PROCEDURES
(PRIMARY SERVICING)


THIS PAGE AND THE FOLLOWING 12 PAGES OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT


[***]












Exhibit P-1-1

--------------------------------------------------------------------------------






EXHIBIT P-2
TRANSFER PROCEDURES
(MASTER SERVICING)
TO BE MUTUALLY AGREED UPON FOLLOWING THE EFFECTIVE DATE






Exhibit P-2-1

--------------------------------------------------------------------------------






EXHIBIT Q
LEVEL OF DISCLOSURE SCHEDULE
THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT


[***]




Exhibit Q-1

--------------------------------------------------------------------------------








EXHIBIT R


MASTER SERVICING ADDENDUM




Section 2B.01


DEFINITIONS


Whenever used in this Exhibit R, the following words and phrases, unless the
context requires otherwise, shall have the meanings specified below. Capitalized
terms used in this Exhibit R but not otherwise defined shall have the meanings
set forth in Article I of the Agreement (except to the extent modified pursuant
to Section 2B.02 below).


Master Servicing Addendum: The rights and obligations specifically set forth in
this Exhibit R.


Master Servicing Rights: The Servicing Rights identified as master servicing
rights on Exhibit B of the Transfer Agreement.


Servicer Guide: The “Servicer Guide”, as referenced or defined in the applicable
Servicing Agreement and Client Contract.




Section 2B.02


The Owner/Servicer hereby agrees that Subservicer has full power and authority
to enforce the Client Contracts and Servicer Guide on behalf of Owner/Servicer
solely with respect to the applicable Mortgage Loans related to the Master
Servicing Rights.


The Owner/Servicer and Subservicer acknowledge and agree that the servicing
function with respect to the Mortgage Loans related to the Master Servicing
Rights is performed by various SBO Servicers (and may include the Subservicer in
its capacity as a primary servicer).


The Owner/Servicer may amend any Client Contract pursuant to a Change Request
and otherwise subject to the procedures set forth in Section 2.3 of the
Agreement.


Solely with respect to the Mortgage Loans related to the Master Servicing
Rights, the Subservicer hereby agrees to perform Master Servicing on behalf of
the Owner/Servicer in accordance with the terms of (i) the Agreement (unless
expressly set forth below) (ii) the applicable Servicing Agreement, (iii)
applicable Client Contract, and (iv) the applicable Servicer Guide; provided
that, with respect to any REO Disposition Services that are permitted under the
related Servicing Agreement with respect to the Master Servicing Rights and
referred to the Subservicer as an SBO Servicer, the Subservicer shall comply
with Section 2.10 of the Agreement and the Owner/Servicer shall be entitled to
all Downstream Ancillary Income in connection therewith. For the avoidance of
doubt,


Exhibit R-1

--------------------------------------------------------------------------------





solely with respect to the Mortgage Loans related to the Master Servicing
Rights, the Subservicer shall have no obligation to perform any of the duties
and obligations that are enumerated below; provided that nothing herein shall
limit or constrain any obligation of the Subservicer in the Agreement related to
Subservicer in its capacity as a primary servicer.


(a)
No SBO Servicer shall be considered a “Vendor” as defined in Article I of the
Agreement; provided that nothing herein shall limit or restrict any monitoring,
oversight, audit rights or other obligations, in each case, the Subservicer has,
on behalf of the Owner/Servicer as the owner of the Master Servicing Rights,
under the applicable Servicing Agreement, the applicable Client Contract, and
the applicable Servicer Guide.



(b)
Section 2.1(f) shall not apply.



(c)
Section 2.1(g) shall not apply.



(d)
Section 2.2(a) shall not apply unless required by Applicable Requirements.



(e)
Section 2.2(b) shall not apply unless required by Applicable Requirements.



(f)
Section 2.5 shall not apply to (i) Escrow Accounts unless required by Applicable
Requirements and (ii) notwithstanding anything set forth in clause (i), any
Custodial Accounts or Escrow Accounts held by an SBO Servicer.



(g)
Section 2.6(c) shall not apply unless required by Applicable Requirements.



(h)
Section 2.6(d) shall apply to (i) records relating to Master Servicing and (ii)
records relating to the Subservicing to the extent required by Applicable
Requirements.



(i)
Section 2.6(e) shall not apply unless required by Applicable Requirements.



(j)
Section 2.8(a) and (b) shall only apply with respect reports and remittances the
Subservicer makes to certificateholders as part of the Master Servicing
obligations pursuant to Applicable Requirements.



(k)
Sections 2.8(c) and (d) shall only apply with respect to reports relating to
Master Servicing and any such report shall be separate and may differ from the
reports provided by Subservicer in its capacity as subservicer. Notwithstanding
the forgoing, the Subservicer shall provide access, either through an online
portal or FTP, to the Owner/Servicer, upon reasonable request, for any other
report(s), data or information that the Subservicer receives in its capacity as
Master Servicer which the Subservicer is not otherwise required to deliver to
the Owner/Servicer hereunder.



(l)
Section 2.8(e) shall only apply with respect to reports related to (i)
litigation for which the Subservicer (in its capacity as Master Servicer) is
directly managing and (ii) litigation that names Subservicer as a party as
Master Servicer on behalf of Owner/Servicer and any such



Exhibit R-2

--------------------------------------------------------------------------------





report shall be separate and may differ from the reports provided by Subservicer
in its capacity as subservicer; it being agreed that the Subservicer shall have
no obligation to oversee foreclosure and bankruptcy attorneys in its Master
Servicing role unless required by Applicable Requirements.


(m)
Section 2.9 shall not apply.



(n)
Section 2.15 shall not apply.



(o)
Section 2.17 shall not apply.



(p)
Section 2.20 shall not apply unless required by Applicable Requirements.



(q)
Section 2.21 shall not apply unless required by Applicable Requirements.



(r)
Section 3.1 shall not apply.



(s)
Section 3.2 shall not apply.



(t)
Section 3.3 shall not apply.



(u)
Section 3.4 shall not apply.



(v)
Articles VI and VII shall only apply with respect to the Master Servicing and
Master Servicing Rights and shall not extend to SBO Servicers.



(w)
Article VIII shall only apply with respect to the Master Servicing and Master
Servicing Rights and shall not extend to SBO Servicers; provided that nothing
herein shall limit, restrict or qualify the Owner/Servicer’s rights to
indemnification and remedies (as owner of the Master Servicing Rights) that are
set forth in the applicable Servicing Agreement, the applicable Client Contract,
and/or the applicable Servicer Guide.



(x)
For the avoidance of doubt the following Exhibits shall not apply: B, C, D, P-1.



(y)
The Service Level Agreements with respect to Master Servicing shall only be
those specifically identified as “Master Servicing SLAs”.













Exhibit R-3

--------------------------------------------------------------------------------






EXHIBIT S


TRANSFER MILESTONES




PART I
Requirements of Ocwen for NRZ to fund 100% of Termination Fee Deposit Amount to
Escrow Account
[***]




PART II
Requirements of Ocwen for Escrow Agent to release Initial 50% of Termination Fee
Deposit Amount
[***]




PART III
Requirements of Ocwen for Escrow Agent to release Second 50% of Termination Fee
Deposit Amount
[***]










Exhibit S-1

--------------------------------------------------------------------------------






SCHEDULE 1.1


CHANGE OF CONTROL


Owner/Servicer hereby consents to a proposed transaction pursuant to which (x)
Subservicer would merge into PHH Mortgage Corporation (“PMC”) and PMC would be
the surviving entity immediately following such merger, or (y) PMC would become
the direct or indirect owner of the majority of the stock of the Subservicer
and, in each case and such consent is deemed to be exercised in concert with
each NRZ O/S Entity under the NRZ Servicing/Subservicing Agreements and the NRM
Agency Subservicing Agreement, to the extent applicable.






Schedule 1.1-1

--------------------------------------------------------------------------------






SCHEDULE 2.1(e)


BACK-UP SERVICING REPORTS




[***]






Schedule 2.1(e)-1

--------------------------------------------------------------------------------






SCHEDULE 2.13(e)


ADVANCE DISPUTE RESOLUTION MECHANICS


THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS SCHEDULE HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT


[***]




Schedule 2.13(e)-1

--------------------------------------------------------------------------------






SCHEDULE 7.11


REPRESENTATIONS REGARDING ADVANCES


Representations and Warranties:
As of each Advance Reimbursement Date (or such other date if set forth below),
the Subservicer hereby represents and warrants to the Owner/Servicer that the
following representations and warranties are true and correct with respect to
the related Advances:
•
Each Advance is an Eligible Advance and arising under a Servicing Agreement that
is an Eligible Servicing Agreement and has been fully funded by the Subservicer
using its own funds and/or Amounts Held for Future Distribution (to the extent
permitted under the related Eligible Servicing Agreement) and/or amounts
received by the Subservicer from Owner/Servicer under this Agreement; provided,
that notwithstanding the foregoing Subservicer makes no representation or
warranty as to the status of title or any interest of a depositor, an issuer or
an indenture trustee under a Servicing Agreement to or in any Advance.

•
The Owner/Servicer is entitled to reimbursement for each Advance made pursuant
the related Eligible Servicing Agreement.

•
The Subservicer has no reason to believe that the related Advance will not be
reimbursed or paid in full.

•
Such Advance has not been identified by the Subservicer or reported to the
Subservicer by the related trustee or Investor as having resulted from fraud
perpetrated by any Person.

•
Such Advance is not secured by real property and is not evidenced by an
instrument.

•
Such Advance is not due from the United States of America or any state or from
any agency, department or instrumentality of the United States of America or any
state thereof.

Definitions:
Whenever used in this Schedule 7.11, the following words and phrases, unless the
context requires otherwise, shall have the meanings specified below. Capitalized
terms used in this Schedule 7.11 but not otherwise defined shall have the
meanings set forth in Article I of the Agreement.
Advance: Any P&I Advance or Servicing Advance.
Advance Reimbursement Date: Each date from which the Owner/Servicer paid and/or
reimbursed the Subservicer for any Advances, in each case, pursuant to the terms
of this Agreement.
Amounts Held for Future Distribution: To the extent permitted under the Eligible
Servicing Agreement, the Owner/Servicer’s right to remit amounts held for
distribution to the related trustee or Investor in a future month on deposit in
each Custodial Account, to the related trustee or Investor


Schedule 7.11-1

--------------------------------------------------------------------------------





as part of the Owner/Servicer’s monthly P&I Advances required under the related
Eligible Servicing Agreement.
Eligible Advance: An Advance:
(i)    which constitutes a “general intangible” or “payment intangible” within
the meaning of Section 9-102(a)(42) (or the corresponding provision in effect in
a particular jurisdiction) of the UCC as in effect in all applicable
jurisdictions;
(ii)    which is denominated and payable in United States dollars;
(iii)    which arises under and pursuant to the terms of a Eligible Servicing
Agreement and, at the time the related Advance was made or any deferred
servicing fee accrued, (A) was determined by the Subservicer, in good faith to
(1) be ultimately recoverable from the proceeds of the related Mortgage Loan,
related liquidation proceeds or otherwise from the proceeds of or collections on
the related Mortgage Loan and (2) comply with all requirements for reimbursement
or payment under, the related Eligible Servicing Agreement and as to which the
Subservicer has complied with all of the requirements for reimbursement under
the related Eligible Servicing Agreement and, and (B) was authorized pursuant to
the terms of the related Eligible Servicing Agreement; provided, that any
mandatory Advances, including, without limitation, foreclosure litigation
expenses or broker price opinion costs permitted or required under the related
Servicing Agreement shall not be disqualified under this clause even if not
recoverable from collections on or proceeds of the related Mortgage Loan if, and
only if, they are recoverable from other collections with respect to the related
pool of Mortgage Loans pursuant to the related Servicing Agreement and the
Advance Policy and the Subservicer has determined in good faith to be ultimately
recoverable from such funds;
(iv)    with respect to which, as of the related Advance Reimbursement Date, the
Subservicer had not (A) taken any action that would materially and adversely
impair the right, title and interest of Owner/Servicer or any assignee of
Owner/Servicer, or (B) failed to take any action that was necessary to avoid
materially and adversely impairing the Owner/Servicer or Owner/Servicer’s
assignee right, title or interest therein;
(v)    the Advance related to which has been fully funded by the Subservicer
using its own funds and/or Amounts Held for Future Distribution (to the extent
permitted under the related Eligible Servicing Agreement);
(vi)    which, if arising under a Servicing Agreement which is not related to a
closed-end securitization trust, provides for reimbursement or payment to the
Owner/Servicer in respect of the related Advance in full at the time the
servicing of such Mortgage Loan is transferred out of such Servicing Agreement
such that it is no longer subject to such Servicing Agreement; and
(vii)    made in accordance with the terms of the Agreement.


Schedule 7.11-2

--------------------------------------------------------------------------------





Eligible Servicing Agreement: As of any date of determination, any Servicing
Agreement which meets the following criteria:
(i)    pursuant to the terms of such Servicing Agreement:
(A)    under such agreement, the Owner/Servicer is permitted to reimburse itself
for the related Advance out of late collections of the amounts advanced,
including from insurance proceeds and liquidation proceeds from the Mortgage
Loan with respect to which such Advance was made, prior to any holders of any
notes, certificates or other securities backed by the related mortgage loan pool
or any other owner of or investor in the Mortgage Loan, and prior to payment of
any party subrogated to the rights of the holders of such securities (such as a
reimbursement right of a credit enhancer) or any hedge or derivative termination
fees, or to any related Mortgage Pool or any related trustee, custodian, hedge
counterparty or credit enhancer; provided, that reimbursement of any Advance
with respect to a second lien Mortgage Loan shall be subject to any first lien
on the related Mortgaged Property or REO Property, as applicable, under which
such Advance arises;
(B)    under such agreement, if the Owner/Servicer determines that an Advance
will not be recoverable out of late collections of the amounts advanced or out
of insurance proceeds or liquidation proceeds from the Mortgage Loan with
respect to which the Advance was made, the Owner/Servicer has the right to
reimburse or pay itself for such Advance out of any funds (other than prepayment
charges) in the Custodial Account or out of general collections received by the
Owner/Servicer or Subservicer on its behalf with respect to any Mortgage Loans
serviced under the same Eligible Servicing Agreement, prior to any payment to
any holders of any notes, certificates or other securities backed by the related
mortgage loan pool or any other owner of or investor in the Mortgage Loan, and
prior to payment of any party subrogated to the rights of the holders of such
securities (such as a reimbursement right of a credit enhancer) or any hedge or
derivative termination fees, or to the related Mortgage Pool or any related
trustee, custodian or credit enhancer (a “General Collections Backstop”), except
that this clause (i)(B) shall not apply to Loan-Level Advance;
(ii)    all Advances arising under such Servicing Agreement are free and clear
of any adverse claim in favor of any Person (other than the Owner/Servicer);
(iii)    the Eligible Servicing Agreement is in full force and effect;
(iv)    the Servicing Agreement arises under and is governed by the laws of the
United States or a State within the United States; and
(v)    The Subservicer has not voluntarily elected to change the reimbursement
mechanics of Advances under such Servicing Agreement from a pool-level
reimbursement mechanic or payment mechanic to a loan-level reimbursement
mechanic or payment


Schedule 7.11-3

--------------------------------------------------------------------------------





mechanic or from a loan-level reimbursement mechanic or payment mechanic to a
pool-level reimbursement mechanic or payment mechanic without consent of
Owner/Servicer.
Loan-Level Advance: An Advance that arises under a Eligible Servicing Agreement
that does not provide that the related Advance is reimbursable from general
collections and proceeds of the entire related mortgage pool if such Advance is
determined to be a Nonrecoverable Advance.
Nonrecoverable Advance: An Advance that is determined to be “non-recoverable”
from late collections or liquidation or other proceeds of the Mortgage Loan in
respect of which such Advance was made.






Schedule 7.11-4

--------------------------------------------------------------------------------






SCHEDULE 8.1


SERVICING AGREEMENTS
WITH FOR CONVENIENCE TERMINATION
 


Inv #
Deal Name
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





Schedule 8.1-1